Exhibit 10.1

CREDIT AND GUARANTY AGREEMENT

dated as of November 26, 2012,

among

ALON USA PARTNERS, LP,

ALON USA PARTNERS GP, LLC

and

CERTAIN SUBSIDIARIES OF ALON USA PARTNERS, LP,

as Guarantors,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent and Collateral Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents

 

 

$250,000,000 Term Loan Facility

 

 

      [CS&M Ref. No. 4020-804]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   SECTION 1. DEFINITIONS AND INTERPRETATION      6   

1.1.

 

Definitions

     6   

1.2.

 

Accounting Terms; Pro Forma Calculations

     55   

1.3.

 

Interpretation, Etc

     55   

1.4.

 

Classification of Loans and Borrowings

     56    SECTION 2. LOANS      56   

2.1.

 

Term Loans

     56   

2.2.

 

Pro Rata Shares; Obligations Several; Availability of Funds

     57   

2.3.

 

Use of Proceeds

     58   

2.4.

 

Evidence of Debt; Register; Notes

     58   

2.5.

 

Interest on Loans

     59   

2.6.

 

Conversion/Continuation

     61   

2.7.

 

Default Interest

     62   

2.8.

 

Fees

     62   

2.9.

 

Scheduled Installments; Repayment on Maturity Date

     62   

2.10.

 

Voluntary Prepayments/Commitment Reductions

     63   

2.11.

 

Mandatory Prepayments/Commitment Reductions

     64   

2.12.

 

Application of Prepayments

     69   

2.13.

 

General Provisions Regarding Payments

     70   

2.14.

 

Ratable Sharing

     71   

2.15.

 

Making or Maintaining Eurodollar Rate Loans

     71   

2.16.

 

Increased Costs; Capital Adequacy

     73   

2.17.

 

Taxes; Withholding, Etc

     74   

2.18.

 

Obligation to Mitigate

     78   

2.19.

 

Replacement of Lenders

     78   

2.20.

 

Extension Offers

     79   

2.21.

 

Refinancing Facilities

     80   

2.22.

 

Change of Control Put

     81    SECTION 3. EFFECTIVENESS; CONDITIONS PRECEDENT      83   

3.1.

 

Effectiveness

     83   

3.2.

 

Each Credit Extension

     83    SECTION 4. REPRESENTATIONS AND WARRANTIES      83   

4.1.

 

Organization; Requisite Power and Authority; Qualification

     83   

4.2.

 

Equity Interests and Ownership

     83   

4.3.

 

Due Authorization

     84   

4.4.

 

No Conflict

     84   

4.5.

 

Governmental Approvals

     84   

4.6.

 

Binding Obligation

     85   

4.7.

 

Financial Statements; Projections

     85   



--------------------------------------------------------------------------------

4.8.

 

No Material Adverse Effect

     86   

4.9.

 

Adverse Proceedings

     86   

4.10.

 

Payment of Taxes

     86   

4.11.

 

Properties

     86   

4.12.

 

Environmental Matters

     88   

4.13.

 

Material Contracts

     88   

4.14.

 

No Defaults

     89   

4.15.

 

Governmental Regulation

     89   

4.16.

 

Federal Reserve Regulations; Exchange Act

     89   

4.17.

 

Employee Matters

     89   

4.18.

 

Employee Benefit Plans

     89   

4.19.

 

Solvency

     90   

4.20.

 

Compliance with Laws

     90   

4.21.

 

Disclosure

     91   

4.22.

 

Collateral Matters

     91   

4.23.

 

Insurance

     92   

4.24.

 

Senior Indebtedness

     92   

4.25.

 

PATRIOT Act, Etc

     92   

4.26.

 

MLP Intercompany Agreements; Partnership Agreement

     93   

SECTION 5. AFFIRMATIVE COVENANTS

     94   

5.1.

 

Financial Statements and Other Reports

     94   

5.2.

 

Existence

     98   

5.3.

 

Payment of Taxes and Claims

     98   

5.4.

 

Maintenance of Properties

     98   

5.5.

 

Insurance

     98   

5.6.

 

Books and Records; Inspections

     101   

5.7.

 

Lenders Meetings

     102   

5.8.

 

Compliance with Laws

     102   

5.9.

 

Environmental

     102   

5.10.

 

Subsidiaries

     103   

5.11.

 

Additional Collateral

     103   

5.12.

 

Further Assurances

     103   

5.13.

 

Ratings

     104   

5.14.

 

Casualty and Condemnation

     104   

SECTION 6. NEGATIVE COVENANTS

     104   

6.1.

 

Indebtedness

     104   

6.2.

 

Liens

     106   

6.3.

 

No Further Negative Pledges

     108   

6.4.

 

Restricted Junior Payments

     109   

6.5.

 

Restrictions on Subsidiary Distributions

     111   

6.6.

 

Investments

     112   

6.7.

 

Fundamental Changes; Disposition of Assets; Equity Interests of Subsidiaries

     114   

6.8.

 

Sales and Leasebacks

     116   

6.9.

 

Transactions with Affiliates

     116   

6.10.

 

Conduct of Business

     117   

 

2



--------------------------------------------------------------------------------

6.11.

 

Hedge Agreements

     117   

6.12.

 

Amendments or Waivers of Organizational Documents and Certain Agreements

     118   

6.13.

 

Fiscal Year

     118   

6.14.

 

United States Federal Income Tax Classification

     118    SECTION 7. GUARANTEE      118   

7.1.

 

Guarantee of the Obligations

     118   

7.2.

 

Indemnity by the Borrower; Contribution by the Guarantors

     118   

7.3.

 

Liability of Guarantors Absolute

     120   

7.4.

 

Waivers by the Guarantors

     121   

7.5.

 

Guarantors’ Rights of Subrogation, Contribution, Etc

     122   

7.6.

 

Continuing Guarantee

     123   

7.7.

 

Authority of the Guarantors or the Borrower

     123   

7.8.

 

Financial Condition of the Credit Parties

     123   

7.9.

 

Bankruptcy, Etc

     123    SECTION 8. EVENTS OF DEFAULT      124   

8.1.

 

Events of Default

     124    SECTION 9. AGENTS      127   

9.1.

 

Appointment of Administrative Agent and Collateral Agent

     127   

9.2.

 

Powers and Duties

     128   

9.3.

 

General Immunity

     128   

9.4.

 

Agents Entitled to Act in Individual Capacity

     130   

9.5.

 

Lenders’ Representations, Warranties and Acknowledgments

     131   

9.6.

 

Right to Indemnity

     132   

9.7.

 

Successor Administrative Agent and Collateral Agent

     132   

9.8.

 

Collateral Documents and Obligations Guarantee

     134   

9.9.

 

Withholding Taxes

     136   

9.10.

 

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

     137   

9.11.

 

Permitted Intercreditor Agreements

     137    SECTION 10. MISCELLANEOUS      139   

10.1.

 

Notices

     139   

10.2.

 

Expenses

     141   

10.3.

 

Indemnity

     142   

10.4.

 

Set-Off

     143   

10.5.

 

Amendments and Waivers

     143   

10.6.

 

Successors and Assigns; Participations

     148   

10.7.

 

Independence of Covenants

     155   

10.8.

 

Survival of Representations, Warranties and Agreements

     155   

10.9.

 

No Waiver; Remedies Cumulative

     155   

10.10.

 

Marshalling; Payments Set Aside

     155   

10.11.

 

Severability

     156   

10.12.

 

Independent Nature of Lenders’ Rights

     156   

10.13.

 

Headings

     156   

10.14.

 

APPLICABLE LAW

     156   

 

3



--------------------------------------------------------------------------------

10.15.

 

CONSENT TO JURISDICTION

     156   

10.16.

 

WAIVER OF JURY TRIAL

     157   

10.17.

 

Confidentiality

     158   

10.18.

 

Usury Savings Clause

     159   

10.19.

 

Counterparts

     159   

10.20.

 

Effectiveness; Entire Agreement

     159   

10.21.

 

PATRIOT Act

     160   

10.22.

 

Electronic Execution of Assignments

     160   

10.23.

 

No Fiduciary Duty

     160   

10.24.

 

Permitted Intercreditor Agreement Legends

     161   

10.25.

 

Alon USA Energy Agreements

     161   

 

4



--------------------------------------------------------------------------------

SCHEDULES:    1.1    Material Real Estate Assets    4.2    Equity Interests and
Ownership    4.11(b)(i)   

Owned Real Estate Assets

   4.11(b)(ii)   

Leased Real Estate Assets

   4.11(b)(iii)   

Pipeline Assets

   4.11(b)(iv)   

Leases

   4.13(a)    Material Contracts    4.13(b)    MLP Intercompany Agreements   
4.17    Employee Matters    4.18    ERISA Matters    4.23    Insurance    5.5   
Insurance Requirements    6.1    Indebtedness    6.2    Liens    6.3    Negative
Pledges    6.4(j)    MLP Distribution Policy    6.5    Restrictions on
Subsidiary Distributions    6.6    Investments    6.9    Affiliate Transactions
   10.1    Notices EXHIBITS:    A-1    Affiliated Lender Assignment Agreement   
A-2    Assignment Agreement    B    Compliance Certificate    C   
Conversion/Continuation Notice    D    Counterpart Agreement    E    Funding
Notice    F    Intercompany Note    G    MLP Intercompany Agreement Consent    H
   Permitted Intercreditor Agreement    I    Specified Hedge Obligations
Designation Certificate    J    Supplemental Collateral Questionnaire    K-1   
Form of U.S. Tax Certificate for Non-US Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes    K-2    Form of U.S. Tax Certificate for
Non-U.S. Participants that are not Partnerships for U.S. Federal Income Tax
Purposes    K-3    Form of U.S. Tax Certificate for Non-U.S. Participants that
are Partnerships for U.S. Federal Income Tax Purposes    K-4    Form of U.S. Tax
Certificate for Non-US Lenders that are Partnerships for U.S. Federal Income Tax
Purposes

 

5



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT dated as of November 26, 2012, among ALON USA
PARTNERS, LP, a Delaware limited partnership (the “Borrower”), ALON USA PARTNERS
GP, LLC, a Delaware limited liability company (the “GP”), and CERTAIN
SUBSIDIARIES OF THE BORROWER party hereto, as Guarantors, the LENDERS party
hereto and CREDIT SUISSE AG (“Credit Suisse”), as Administrative Agent and
Collateral Agent.

On the Drop Down Date, (a) Alon USA Energy assigned and delegated to Alon
Assets, and Alon Assets assumed from Alon USA Energy, and (b) immediately
thereafter, Alon Assets assigned and delegated to the Borrower, and the Borrower
assumed from Alon Assets, “Tranche B Term Loans” under and as defined in the
Alon USA Energy Credit Agreement in an aggregate principal amount equal to the
MLP Amount, together with all accrued but unpaid interest thereon as of such
date. On and after the effectiveness of such assignment and delegation to the
Borrower on the Drop Down Date, such Tranche B Term Loans shall continue to be
outstanding as Tranche B Term Loans pursuant to the terms of this Agreement and
the other Credit Documents.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1. Definitions. As used in this Agreement (including the recitals hereto), the
following terms have the meanings specified below:

“Acquisition” means the purchase or other acquisition (in one transaction or a
series of transactions, including pursuant to any merger or consolidation) of
all or substantially all the issued and outstanding Equity Interests in, or all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.

“Acquisition Consideration” means, with respect to any Acquisition, the purchase
consideration for such Acquisition and all other payments by the GP, the
Borrower or any Subsidiary to the transferor or one or more Affiliates thereof
in exchange for, as part of or in connection with such Acquisition, whether paid
in cash or by exchange of Equity Interests or of other property and whether
payable at or prior to the consummation of such Acquisition or deferred for
payment at any future time, whether or not any such future payment is subject to
the occurrence of any contingency, and including any and all payments
representing any assumptions of Indebtedness, “earn-outs” and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of the Person or assets acquired.

“Adjusted Eurodollar Rate” means, for any Interest Period for a Eurodollar Rate
Loan, the rate per annum obtained by dividing (a) (i) the rate per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the Interest Rate Determination Date for such Interest Period by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars (as set forth by any service selected by the

 

6



--------------------------------------------------------------------------------

Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized information vendor for the purpose of displaying such rates)
for a period equal to such Interest Period or (ii) to the extent that an
interest rate is not ascertainable pursuant to the foregoing clause (i), the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the Interest Rate Determination Date for such Interest Period by (b) an
amount equal to one minus the Applicable Reserve Requirement; provided that,
notwithstanding the foregoing, in the case of Tranche B Term Loans, the Adjusted
Eurodollar Rate shall at no time be less than 1.25% per annum.

“Administrative Agent” means Credit Suisse, in its capacity as administrative
agent for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the GP, the Borrower or any Subsidiary, threatened against or
affecting the GP, the Borrower, any Subsidiary or any other Affiliate of the
Borrower or any property of the GP, the Borrower, any Subsidiary or any other
Affiliate of the Borrower.

“Affected Lender” as defined in Section 2.15(b).

“Affected Loans” as defined in Section 2.15(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified; provided that solely for purposes of Section 6.9 the term “Affiliate”
also means any Person that is a director or an executive officer of the Person
specified, any Person that directly or indirectly beneficially owns Equity
Interests in the Person specified representing 10% or more of the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Person specified and any Person that
would be an Affiliate of any such beneficial owner pursuant to this definition
(but without giving effect to this proviso).

“Affiliated Lender” means any Permitted Holder, any fund or other similar
investment vehicle under the control of any Permitted Holder or any other Person
any Equity Interests in which are directly or indirectly held by any Permitted
Holder.

“Affiliated Lender Limitation” means the requirement that the aggregate amount
of the Term Loan Exposure held or beneficially owned by all the Affiliated
Lenders, taken as a whole, shall not at any time exceed 15% of the aggregate
amount of the Term Loan Exposure of all the Lenders at such time.

“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Syndication Agents, (d) the Arrangers and (e) any other Person appointed
under the Credit Documents to serve in an agent or similar capacity, including
any Auction Manager.

 

7



--------------------------------------------------------------------------------

“Aggregate Amounts Due” as defined in Section 2.14.

“Aggregate Payments” as defined in Section 7.2(b).

“Agreement” means this Credit and Guaranty Agreement dated as of November 26,
2012.

“Alon Assets” means Alon Assets, Inc., a Delaware corporation.

“Alon Assets Guarantee” means a Guarantee Agreement dated as of November 26,
2012, between Alon Assets and the Administrative Agent pursuant to which Alon
Assets has provided an unsecured, subordinated Guarantee of the Obligations
referred to in clause (a) of the definition of such term.

“Alon Krotz” means Alon Refining Krotz Springs, Inc., a Delaware corporation.

“Alon Krotz Letter of Credit Facility” means the Credit Agreement dated as of
May 28, 2010, between Alon Krotz and Goldman Sachs Bank USA, as amended by the
First Amendment to Credit Agreement dated as of July 31, 2012.

“Alon USA Energy” means Alon USA Energy, Inc., a Delaware corporation.

“Alon USA Energy Credit Agreement” means the Credit Agreement dated as of
November 13, 2012, among Alon USA Energy, certain subsidiaries of Alon USA
Energy party thereto, as guarantors, the lenders party thereto and Credit
Suisse, as administrative agent and collateral agent.

“Applicable Rate” means (a) with respect to any Tranche B Term Loan,
(i) 7.00% per annum, in the case of a Base Rate Loan, and (ii) 8.00% per annum,
in the case of a Eurodollar Rate Loan, and (b) with respect to the Term Loans of
any other Class, the rate per annum specified in the Extension Agreement or the
Refinancing Facility Agreement establishing the Term Loans of such Class.

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic, marginal, special, supplemental, emergency or other reserves) are
required to be maintained by member banks of the United States Federal Reserve
System against “Eurocurrency liabilities” (as such term is defined in Regulation
D) under regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (a) any category of liabilities
that includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate for a Term Loan is to be determined or (b) any
category of extensions of credit or other assets that includes Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefit of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on Eurodollar
Rate Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.

 

8



--------------------------------------------------------------------------------

“Arrangers” means each of CS Securities and Goldman Sachs, in each case in its
capacities as a joint lead arranger and joint bookrunner for the credit facility
established under this Agreement.

“Asset Sale” means any sale, transfer or other disposition of assets (including
any sale or issuance of Equity Interests, other than any Equity Interests in the
Borrower) by the Borrower or any Subsidiary made in reliance on
Section 6.7(b)(viii), other than any such disposition (or series of related
dispositions) resulting in aggregate Net Proceeds not exceeding $1,000,000
during any Fiscal Year.

“Assignment Agreement” means an Assignment and Assumption Agreement (a) in the
case of any sale, assignment or transfer by or to an Affiliated Lender, an
Affiliated Lender Assignment and Assumption Agreement substantially in the form
of Exhibit A-1 and (b) otherwise, an Assignment and Assumption Agreement
substantially in the form of Exhibit A-2, in each case with such amendments or
modifications thereto as may be approved by the Administrative Agent.

“Assignment Effective Date” as defined in Section 10.6(b).

“Auction” as defined in Section 10.6(i)(A).

“Auction Manager” means (a) an Arranger or (b) any other financial institution
agreed to by the Borrower and the Administrative Agent (whether or not an
Affiliate of the Administrative Agent), in each case if such Person shall have
been appointed by the Borrower to act as an auction manager in connection with
any repurchases of Term Loans pursuant to Section 10.6(i).

“Authorized Officer” means, with respect to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
president, senior vice president, vice president (or the equivalent thereof),
chief financial officer, treasurer, chief legal counsel or secretary of such
Person; provided that (a) when such term is used in reference to any document
executed by, or a certification of, an Authorized Officer, the secretary or
assistant secretary of such Person shall have delivered an incumbency
certificate to the Administrative Agent as to the authority of such individual,
and (b) when such term is used in reference to the Borrower, a reference to an
Authorized Officer of the GP shall be deemed to be included in such reference.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1/2 of 1% per annum and (c) the Adjusted Eurodollar
Rate that would be applicable to a Eurodollar Rate Loan with an Interest Period
of one month commencing on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, notwithstanding the
foregoing, in the case of Tranche B Term Loans, the Base Rate shall at no time
be less than 2.25% per annum; provided further that for the purpose of clause
(c), the Adjusted Eurodollar Rate for any day shall be based on the rate
determined on such day at

 

9



--------------------------------------------------------------------------------

approximately 11:00 a.m. (London time) by reference to the British Bankers’
Association Interest Settlement Rates for deposits in Dollars (as set forth by
any service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates). If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (b) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted Eurodollar Rate shall be effective on the effective day of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate, as the case may be.

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” means a Term Loan bearing interest at a rate determined by
reference to the Base Rate.

“Big Spring Refinery” means the refinery located in Big Spring, Texas, and the
assets relating thereto.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System.

“Borrower” as defined in the preamble hereto.

“Borrower Materials” as defined in the penultimate paragraph of Section 5.1.

“Borrowing” means Term Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect.

“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed; provided that, with respect to all notices, determinations, fundings and
payments in connection with the Adjusted Eurodollar Rate or any Eurodollar Rate
Loan, such day is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP. The amount of such obligations shall
be the capitalized amount thereof determined in conformity with GAAP, and the
final maturity of such obligations shall be the date of the last payment due
under such lease (or other arrangement) before such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or penalty. For
purposes of Section 6.2, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

10



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States of America or (ii) issued by
any agency of the United States of America the obligations of which are backed
by the full faith and credit of the United States of America, in each case
maturing within one year after such date; (b) marketable direct obligations
issued by any State of the United States of America or the District of Columbia
or any political subdivision of any such State or District or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than six months from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within six
months after such date and issued or accepted by (i) any commercial bank
organized under the laws of the United States of America, any State thereof, the
District of Columbia, any member country of the Organisation for Economic
Co-operation and Development (other than Portugal, Ireland, Italy, Greece and
Spain) or Israel that has a capital and surplus in excess of $500,000,000 (or
the foreign currency equivalent thereof) in the aggregate and a senior unsecured
credit rating of at least A from S&P or at least A from Moody’s, (ii) Israel
Discount Bank of New York, (iii) Bank Leumi USA or (iv) Bank Hapoalim;
(e) shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above, (ii) has net assets of not less than $5,000,000,000 and
(iii) has the highest rating obtainable from either S&P or Moody’s; and (f) in
the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Casualty” means any casualty or other insured damage to all or any part of any
assets of the GP, the Borrower or any Subsidiary (excluding (a) if any Permitted
Revolving/LC Facility is then in effect, any such assets that constitute
Permitted Revolving/LC Facilities Priority Collateral subject to the Liens
securing such Permitted Revolving/LC Facility and (b) if any Permitted Supply &
Offtake Agreement is then in effect, any such assets that constitute Permitted
Supply & Offtake Agreement Collateral subject to the Liens securing such
Permitted Supply & Offtake Agreement), other than any of the foregoing resulting
in aggregate Net Proceeds not exceeding $1,000,000.

“CFC” means (a) each Person that is a “controlled foreign person” for purposes
of the Internal Revenue Code and (b) each Subsidiary of any such controlled
foreign person.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i)

 

11



--------------------------------------------------------------------------------

the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued.

“Change of Control” means (a) the failure of (i) Alon Assets and its wholly
owned Subsidiaries collectively to own, beneficially and of record, more than
50% of the issued and outstanding Equity Interests in the GP, (ii) the GP to be
the sole general partner of the Borrower or the GP to own, beneficially and of
record, 100% of the issued and outstanding general partner Equity Interests in
the Borrower, (iii) Alon Assets and its wholly owned Subsidiaries collectively
to own, beneficially and of record, more than 50% of the issued and outstanding
limited partner Equity Interests in the Borrower, (iv) Alon USA Energy and its
wholly owned Subsidiaries collectively to own beneficially and of record, Equity
Interests in Alon Assets representing all the voting power, and 94.3% or more of
the economic power, represented by the issued and outstanding Equity Interests
in Alon Assets or (v) Alon USA Energy to own, directly or indirectly, more than
50% of the issued and outstanding voting Equity Interests in the GP or more than
50% of the issued and outstanding limited partner Equity Interests in the
Borrower; (b) the majority of the seats (other than vacant seats) on the board
of directors (or similar governing body) of the GP cease to be occupied by
individuals who were appointed by Alon USA Energy or any of its Subsidiaries; or
(c) the occurrence of a “change of control” as defined in the Services Agreement
dated as of the Drop Down Date among Alon USA Energy, the GP and the Borrower.

“Change of Control Put” as defined in Section 2.22(b).

“Claiming Guarantor” as defined in Section 7.2(b).

“Class”, when used in reference to (a) any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are
Tranche B Term Loans, Extended Term Loans established as a Class pursuant to an
Extension Agreement or Refinancing Term Loans established as a Class pursuant to
a Refinancing Facility Agreement, (b) any Term Loan Commitment, refers to
whether such Term Loan Commitment is an Extended Term Loan Commitment of any
Class established pursuant to an Extension Agreement or a Refinancing Term Loan
Commitment of any Class established pursuant to a Refinancing Facility Agreement
and (c) any Lender, refers to whether such Lender has a Term Loan or Term Loan
Commitment of a particular Class.

“Closing Date” as defined in the Alon USA Energy Credit Agreement.

“Closing Date Pipeline Consents” means:

(a) the consent and agreement of Holly Energy Partners, LP, HEP Pipeline Assets,
Limited Partnership and Holly Fin-Tex/Trust-River, LP under (i) the Contribution
Agreement dated as of January 25, 2005, by and among Holly Energy Partners, LP
and certain Subsidiaries of Alon USA Energy, (ii) the Pipelines and Terminals
Agreement

 

12



--------------------------------------------------------------------------------

dated as of February 28, 2005, as amended by the Letter Agreement dated
January 25, 2005, the Second Letter Agreement dated June 29, 2007, the First
Amendment of Pipelines and Terminals Agreement dated September 1, 2008, the
Second Amendment to Pipelines and Terminals Agreement dated March 1, 2011, the
Third Letter Agreement dated April 1, 2011 and the Third Amendment to Pipelines
and Terminals Agreement dated June 6, 2011, between Alon USA, LP and Holly
Energy Partners, LP, (iii) the Mortgage and Deed of Trust (with Security
Agreement and Financing Statement) dated as of March 1, 2005, from Holly
Fin-Tex/Trust-River, LP for the benefit of Alon USA, LP and (iv) the Pipeline
Lease Agreement dated as of February 21, 1997, by and between Navajo Pipeline
Company and American Petrofina Pipe Line Company, as amended and supplemented by
the Amendment and Supplement to Pipeline Lease Agreement dated as of August 31,
2007, by and between HEP Pipeline Assets, Limited Partnership and Alon USA, LP
(as successors-in-interest to all of the rights, interests and obligations of
Navajo Pipeline Company and American Petrofina Pipe Line Company, respectively,
under the Pipeline Lease Agreement);

(b) the consent and agreement of Centurion Pipeline LP under (i) the Pipeline
Lease Agreement dated as of June 14, 2006, by and between Alon Crude Pipeline,
LLC and Centurion Pipeline LP and (ii) the Connection and Shipping Agreement
dated as of June 14, 2006, as amended by Amendment No. 1 to Connection and
Shipping Agreement effective as of April 1, 2012, by and between Centurion
Pipeline LP and Alon USA, LP;

(c) the consent and agreement of Plains Pipeline, LP under the Pipeline Lease
Agreement dated as of December 12, 2007, by and between Plains Pipeline, LP and
Alon USA, LP; and

(d) the acknowledgment and agreement of Sunoco Pipeline LP under the Pipeline
Throughput and Deficiency Agreement dated as of October 7, 2011, by and between
Sunoco Pipeline LP and Alon USA, LP,

in each case, consenting to, among other things, the collateral assignment of
such agreements to the Collateral Agent pursuant to the Collateral Documents
and, in certain cases, the provision of certain rights to the Collateral Agent
upon an Event of Default and in form and substance reasonably satisfactory to
the Arrangers.

“Collateral” means, collectively, all of the property (including Equity
Interests) on which Liens are purported to be granted pursuant to the Collateral
Documents as security for the Obligations.

“Collateral Agent” means Credit Suisse, in its capacity as collateral agent for
the Secured Parties under the Credit Documents, and its successors in such
capacity as provided in Section 9.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Collateral Agent shall have received (i) from the GP, the Borrower and
each Designated Subsidiary either (A) a counterpart of each of this Agreement
and the

 

13



--------------------------------------------------------------------------------

Reaffirmation Agreement duly executed and delivered on behalf of such Person or
(B) in the case of any Person that becomes a Designated Subsidiary after the
Drop Down Date, a Counterpart Agreement duly executed and delivered on behalf of
such Person and (ii) from Alon Assets a counterpart of the Alon Assets Guarantee
duly executed and delivered on behalf of Alon Assets;

(b) the Collateral Agent shall have received from the GP, the Borrower and each
Designated Subsidiary either (i) a counterpart of the Pledge and Security
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person that becomes a Designated Subsidiary after the Closing Date,
a supplement to the Pledge and Security Agreement, in the form specified
therein, duly executed and delivered on behalf of such Person;

(c) in the case of any Person that becomes a Designated Subsidiary after the
Drop Down Date, the Administrative Agent shall have received documents, opinions
and certificates of the type referred to in Sections 3.1(b), 3.1(h), 3.1(j),
3.1(q) and, at the request of the Administrative Agent, 3.1(k) of the Alon USA
Energy Credit Agreement with respect to such Designated Subsidiary;

(d) all Equity Interests owned by or on behalf of any Credit Party (including
the general partner Equity Interests in the Borrower owned by the GP) shall have
been pledged pursuant to the Pledge and Security Agreement and, in the case of
Equity Interests in any Foreign Subsidiary, where the Collateral Agent so
requests in connection with the pledge of such Equity Interests, a Foreign
Pledge Agreement (provided that, so long as such Equity Interests are not
subject to any Lien securing any Permitted Revolving/LC Facility, the Credit
Parties shall not be required to pledge (i) more than 66% of the outstanding
voting Equity Interests in any CFC and (ii) Equity Interests in any Person that
is not a Subsidiary if, for so long as and to the extent (A) its Organizational
Documents or any related joint venture, shareholders’ or similar agreement
prohibits or restricts such pledge without the consent of any Person other than
the Borrower or an Affiliate of the Borrower or (B) such Equity Interests have
been pledged in connection with any Indebtedness of such Person (but only to the
extent that such Equity Interests remain pledged in connection with such
Indebtedness)), and the Collateral Agent shall, to the extent required by the
Pledge and Security Agreement or such Foreign Pledge Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(e) (i) all Indebtedness of the GP, the Borrower and each Subsidiary that is
owing to any Credit Party shall be evidenced by the Intercompany Note and
(ii) all Indebtedness for Borrowed Money of any other Person in a principal
amount of $1,000,000 or more that is owing to any Credit Party shall be
evidenced by a promissory note and, in each case, shall have been pledged
pursuant to the Pledge and Security Agreement, and the Collateral Agent (or, in
the case of Permitted Revolving/LC Facilities Priority Collateral subject to any
Lien securing any Permitted Revolving/LC Facility, the collateral agent for such
Permitted Revolving/LC Facility) shall have received all such notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

 

14



--------------------------------------------------------------------------------

(f) all instruments and documents, including UCC financing statements, required
by applicable law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Collateral Documents and to perfect such Liens to the extent required by, and
with the priority required by, the Collateral Documents shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

(g) the Collateral Agent shall have received (i) a Mortgage with respect to each
Material Real Estate Asset duly executed, acknowledged and delivered by the
record owner of such Material Real Estate Asset, (ii) in the case of each
Material Real Estate Asset that is a Leasehold Property, (A) a Landlord Consent
and Estoppel, duly executed and delivered by the lessor of such Leasehold
Property and by the applicable Credit Party, and (B) evidence that such
Leasehold Property is a Recorded Leasehold Interest (but only to the extent that
such recording is permitted by the agreement constituting or affecting such
Leasehold Property), (iii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid and enforceable Lien on the Material Real Estate Asset described
therein, free of any other Liens other than Permitted Liens, which policies
shall be in form and substance reasonably satisfactory to the Collateral Agent,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request, (iv) a completed Flood Certificate with respect to
each Material Real Estate Asset, which Flood Certificate shall be addressed to
the Collateral Agent and shall otherwise comply with the Flood Program, and
(v) if the Flood Certificate with respect to any Material Real Estate Asset
states that such Material Real Estate Asset is located in a Flood Zone, (x) a
written acknowledgement from the applicable Credit Party of receipt of written
notification from the Collateral Agent as to the existence of such Material Real
Estate Asset and as to whether the community in which such Material Real Estate
Asset is located is participating in the Flood Program and (y) if such Material
Real Estate Asset is located in a community that participates in the Flood
Program, evidence that the applicable Credit Party has obtained a policy of
flood insurance that is in compliance with all applicable requirements of the
Flood Program, (vi) with respect to any Material Real Estate Asset encumbered by
a Lien that is to be subordinated to the Lien created in accordance with this
Agreement and the other Credit Documents, an amendment or agreement of
subordination duly executed and delivered with respect to any Lien or
encumbrance that, but for such subordination, would have priority over the
Mortgage delivered to the Collateral Agent and (vii) such surveys, abstracts,
appraisals, legal opinions and other documents as the Collateral Agent may
reasonably request with respect to any such Mortgage or Material Real Estate
Asset (it being understood that other than in connection with enforcement of, or
exercise of rights and remedies with respect to, any Mortgage, no such survey,
abstract, appraisal or legal opinion shall be requested after the Drop Down Date
for any real property subject to a Mortgage for which such a survey, abstract,
appraisal or legal opinion was previously delivered to, and accepted by, the
Collateral Agent);

(h) with respect to each deposit account and each securities account maintained
by any Credit Party with any depository bank or securities intermediary (other
than, so long as such deposit accounts are not subject to any Lien securing any
Permitted

 

15



--------------------------------------------------------------------------------

Revolving/LC Facility or any Permitted Supply & Offtake Agreement, (i) any
deposit account the funds in which are used, in the ordinary course of business,
solely for the payment of salaries and wages, workers’ compensation, taxes and
similar expenses, (ii) any deposit account or securities account the funds or
financial assets in which consist solely of funds held by any Credit Party in a
bona fide trust for any director, officer or employee of the GP, the Borrower or
any Subsidiary or any employee benefit plan maintained by the Borrower or any
Subsidiary and (iii) deposit accounts the daily balance in which does not at any
time exceed $500,000 for any such account or $1,000,000 for all such accounts),
the Collateral Agent shall have received a counterpart, duly executed and
delivered by the applicable Credit Party and such depositary bank or securities
intermediary, as the case may be, of a Control Agreement; and

(i) each Credit Party shall have obtained all the Closing Date Pipeline Consents
and such other Consents to Assignment as may be required by Section 5.12(b) and
all other material consents and approvals required to be obtained by it in
connection with the execution and delivery of all Collateral Documents to which
it is a party, the performance of its obligations thereunder and the granting by
it of the Liens thereunder (including, at any time, an MLP Intercompany
Agreement Consent in respect of each MLP Intercompany Agreement in effect at
such time).

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance, legal
opinions, consents, approvals or other deliverables with respect to, any
particular assets of the Credit Parties (other than in MLP Intercompany
Agreements), or the provision of any Obligations Guarantee by any Subsidiary
(other than any Subsidiary that Guarantees any Permitted Revolving/LC Facility
or any Permitted Supply & Offtake Agreement), if and for so long as the
Collateral Agent, in consultation with the Borrower, determines that the cost of
creating or perfecting such pledges or security interests in such assets, or
obtaining such deliverables, or providing such Obligations Guarantee, shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Collateral Agent may grant extensions of time for the creation and perfection of
security interests in or the obtaining of title insurance, legal opinions,
consents, approvals or other deliverables with respect to particular assets or
the provision of any Obligations Guarantee by any Subsidiary (including
extensions beyond the Drop Down Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Drop Down Date) where it determines
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Collateral Documents.

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Intellectual Property Security Agreements, the Control Agreements, the
Foreign Pledge Agreements, if any, the Consents to Assignment (including the
Closing Date Pipeline Consents and the MLP Intercompany Agreement Consents), the
Reaffirmation Agreement and all other instruments, documents and agreements
delivered by or on behalf of any Credit Party pursuant to this Agreement or any
of the other Credit Documents in order to grant to, or perfect in favor of, the
Collateral Agent, for the benefit of the Secured Parties, a Lien on any property
of such Credit Party.

 

16



--------------------------------------------------------------------------------

“Collateral Questionnaire” means the Collateral Questionnaire delivered by the
Borrower pursuant to Section 11.2(j) of the Alon USA Energy Credit Agreement.

“Commodity Hedge Agreement” means any Hedge Agreement involving, or settled by
reference to, one or more commodities or economic, financial or pricing indices
or measures of economic, financial or pricing risk or value related to
commodities, including any such agreement that hedges against fluctuations in
the difference between the price of crude oil and the price of refined petroleum
products or the difference in prices between different types of crude oil.

“Communications” as defined in Section 10.1(b).

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.

“Condemnation” means any taking under the power of eminent domain or by
condemnation or similar proceeding of, or any disposition under a threat of such
taking of, all or any part of any assets of the GP, the Borrower or any
Subsidiary (excluding (a) if any Permitted Revolving/LC Facility is then in
effect, any such assets that constitute Permitted Revolving/LC Facilities
Priority Collateral subject to the Liens securing such Permitted Revolving/LC
Facility and (b) if any Permitted Supply & Offtake Agreement is then in effect,
any such assets that constitute Permitted Supply & Offtake Agreement Collateral
subject to the Liens securing such Permitted Supply & Offtake Agreement), other
than any of the foregoing resulting in aggregate Net Proceeds not exceeding
$1,000,000.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated October 2012, relating to the credit facility provided herein,
taken together with the related Lender Presentation for Public Lenders dated
October 17, 2012.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consent and Amendment Documents” means each of:

(a) the Eleventh Amendment, dated as of November 13, 2012, to the Existing IDB
Credit Agreement and a consent by the lenders under the Existing IDB Credit
Agreement to the MLP IPO, this Agreement, the Indebtedness outstanding
hereunder, the Liens created pursuant to the Collateral Documents and the other
Drop Down Transactions, in form and substance reasonably satisfactory to the
Administrative Agent, and the MLP/IDB Intercreditor Agreement;

(b) amendments to the mortgages securing the Existing IDB Credit Agreement, in
form and substance reasonably satisfactory to the Administrative Agent;

(c) the Closing Date Pipeline Consents;

 

17



--------------------------------------------------------------------------------

(d) the consent and acknowledgment of J. Aron & Company under the Existing J.
Aron Supply & Offtake Agreements, consenting to the Indebtedness and Liens
arising or created under this Agreement and the other Credit Documents,
including as of the Drop Down Date the collateral assignment of the Existing J.
Aron Supply & Offtake Agreement to the Collateral Agent for the benefit of the
Secured Parties, in each case form and substance reasonably satisfactory to the
Arrangers; and

(e) an MLP Intercompany Agreement Consent in respect of each MLP Intercompany
Agreement.

“Consent to Assignment” means, with respect to any Material Contract, a consent
by the counterparty thereto to the creation of a Lien under the Collateral
Documents in the applicable Credit Party’s rights, title and interest in, to or
under such Material Contract, together with notice, cure and other provisions
customary for agreements of this type, all in form and substance reasonably
satisfactory to the Collateral Agent.

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum for the Borrower and the Subsidiaries of:

(i) consolidated interest expense (including imputed interest expense in respect
of Capital Lease Obligations),

(ii) provisions for taxes based on income,

(iii) total depreciation and amortization expense,

(v) any noncash charges or losses (including noncash compensation expense, but
excluding any additions to bad debt reserves or bad debt expense, any noncash
charge or loss that results from a write-down or write off of accounts
receivable or inventory and any noncash charge to the extent it represents an
accrual of or a reserve for a potential cash item in any future period or
amortization of a prepaid cash item that was paid in a prior period),

(vi) any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedge Agreement (other than any Commodity Hedge
Agreement),

(vii) any unrealized losses attributable to the application of “mark to market”
accounting in respect of Hedge Agreements (including any loss recognized upon
reversing unrealized gain attributable to such “mark to market” accounting in
any previous period that had been deducted in determining Consolidated Adjusted
EBITDA for such period),

(viii) the cumulative effect of a change in accounting principles,

 

18



--------------------------------------------------------------------------------

(ix) any after-tax losses attributable to any sale, transfer or other
disposition of assets by the Borrower or any Subsidiary, other than dispositions
of inventory and other dispositions in the ordinary course of business, and

(x) any fees and expenses for such period relating to the Transactions, in an
aggregate amount for all periods not to exceed $10,000,000, minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum for the Borrower and the Subsidiaries of:

(i) any noncash items of income or gain (excluding any noncash items of income
or gain in respect of which cash was received in a prior period or will be
received in a future period),

(ii) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedge Agreement (other than any Commodity Hedge
Agreement),

(iii) any unrealized gains attributable to the application of “mark to market”
accounting in respect of Hedge Agreements (including any gain recognized upon
reversing unrealized loss attributable to such “mark to market” accounting in
any previous period that had been added back in determining Consolidated
Adjusted EBITDA for such period),

(iv) the cumulative effect of a change in accounting principles, and

(v) any after-tax gains attributable to any sale, transfer or other disposition
of assets by the Borrower or any Subsidiary, other than dispositions of
inventory and other dispositions in the ordinary course of business.

All amounts added back in computing Consolidated Adjusted EBITDA for any period
pursuant to clause (a) above, and all amounts subtracted in computing
Consolidated Adjusted EBITDA pursuant to clause (b) above, to the extent such
amounts are, in the reasonable judgment of the chief financial officer of the
Borrower, attributable to any Subsidiary that is not wholly owned by the
Borrower shall be reduced by the portion thereof that is attributable to the
noncontrolling interest in such Subsidiary. For purposes of calculating
Consolidated Adjusted EBITDA for any period, if during such period the Borrower
or any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Adjusted EBITDA for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.2(b).

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum, without duplication, of (i) the total interest expense (including
imputed interest expense in respect of Capital Lease Obligations) of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP, (ii) any interest, financing fees or other
financing costs becoming payable in cash by the Borrower or any Subsidiary
during such period in respect of Indebtedness to the extent such interest,
financing fees or other financing costs shall have been capitalized rather than
included in total interest expense for such period in conformity with GAAP,
(iii) all commissions and other fees and charges becoming payable in cash by the
Borrower or any Subsidiary during such period in respect of letters of

 

19



--------------------------------------------------------------------------------

credit, (iv) all net costs becoming payable in cash by the Borrower or any
Subsidiary during such period under Hedge Agreements in respect of interest
rates and (v) any payments in cash made by the Borrower or any Subsidiary during
such period in respect of obligations referred to in clause (b)(ii) below that
were amortized or accrued in a prior period, minus (b) to the extent included in
such total interest expense for such period, the sum of (i) noncash amounts
attributable to amortization or write-off of capitalized interest, financing
fees or other financing costs paid in a previous period, and (ii) noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period and (iii) any amounts referred to in
Section 2.8(a) of the Alon USA Energy Credit Agreement paid on or prior to the
Drop Down Date in respect of the Tranche B Loans assumed by the Borrower on the
Drop Down Date. Notwithstanding the foregoing, Consolidated Cash Interest
Expense shall be deemed to be (A) for the period of four consecutive Fiscal
Quarters ended on the last day of the first Fiscal Quarter ending after the Drop
Down Date, Consolidated Cash Interest Expense for such Fiscal Quarter multiplied
by four, (B) for the period of four consecutive Fiscal Quarters ended on the
last day of the second Fiscal Quarter ending after the Drop Down Date,
Consolidated Cash Interest Expense for the two Fiscal Quarters then most
recently ended multiplied by two, and (C) for the period of four consecutive
Fiscal Quarters ended on the last day of the third Fiscal Quarter ending after
the Drop Down Date, Consolidated Cash Interest Expense for the three Fiscal
Quarters then most recently ended multiplied by 4/3; provided that, in the event
the Drop Down Date shall have occurred after the first day of the first Fiscal
Quarter ending after the Drop Down Date, Consolidated Cash Interest Expense for
such Fiscal Quarter shall be deemed, for purposes of clauses (A), (B) and
(C) above, to be Consolidated Cash Interest Expense for the period from and
including the Drop Down Date to and including the last day of such Fiscal
Quarter, multiplied by a fraction equal to (x) 90 divided by (y) the number of
days actually elapsed from and including the Drop Down Date to and including the
last day of such Fiscal Quarter; and provided further that for purposes of
determining Consolidated Cash Interest Expense for any period prior to the first
day of the first Fiscal Quarter ending after the Drop Down Date, the Borrower
shall be deemed to have borrowed Tranche B Term Loans on the first day of such
period in an aggregate principal amount equal to the MLP Amount and such Tranche
B Term Loans shall be deemed to bear interest, for such period, at a rate equal
to the rate at which they bear interest on the Drop Down Date.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and the Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP; provided that there shall be excluded, without
duplication, (a) the income of any Person (other than the Borrower) that is not
a Subsidiary except to the extent of the amount of cash dividends or similar
cash distributions actually paid by such Person to the Borrower or, subject to
clauses (b) and (c) below, any Subsidiary during such period, (b) the income of,
and any amounts referred to in clause (a) above paid to, any Subsidiary (other
than any Credit Party) to the extent that, on the date of determination, the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by operation of the
terms of the Organizational Documents of such Subsidiary or any agreement,
instrument, judgment, decree, order or any other law applicable to such
Subsidiary and (c) the income (or loss) of, and any amounts referred to in
clause (a) or (b) above paid to, any Subsidiary that is not wholly owned by the
Borrower to the extent such income (or loss) or such amounts are attributable to
the noncontrolling interest in such Subsidiary.

 

20



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as of any date, the sum of the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, determined on a consolidated basis, but only if
such Indebtedness (a) is of the type referred to in clauses (a), (b), (c) (but
excluding any obligation in the form of a purchase price adjustment or an
earnout obligation or any obligations under any Permitted Supply & Offtake
Agreement), (d) or (e) (excluding any contingent obligations of the Borrower or
any Subsidiary as an account party in respect of any letter of credit or letter
of guaranty to the extent such letter of credit or letter of guaranty does not
support Indebtedness of the type referred to in this clause (a)) of the
definition of “Indebtedness” or (b) is of the type referred to in clauses
(g) and (h) of the definition of “Indebtedness”, to the extent such Indebtedness
relates to Indebtedness of others of the type referred to in clause (a) of this
definition. The aggregate principal amount of any Indebtedness shall be
determined without giving effect to any election, made for purposes of
reflecting such Indebtedness on a balance sheet, to value such Indebtedness at
“fair value” or any other accounting principle that results in the amount of any
such Indebtedness (other than zero coupon Indebtedness) as reflected on such
balance sheet to be below the stated principal amount of such Indebtedness.

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking or other agreement or instrument to which such Person is a
party or by which such Person or any of its properties is bound or to which such
Person or any of its properties is subject.

“Contributing Guarantor” as defined in Section 7.2(b).

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies, or the dismissal or appointment of the management, of such Person,
whether through the ownership of Securities, by contract, or otherwise. The
words “Controlling”, “Controlled by” and “under common Control with” have
correlative meanings.

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Credit Party, a control agreement in form and
substance reasonably satisfactory to the Collateral Agent, duly executed and
delivered by such Credit Party and the depositary bank or the securities
intermediary, as the case may be, with which such account is maintained.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit C.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit D.

“Credit Date” means the date of any Credit Extension.

 

21



--------------------------------------------------------------------------------

“Credit Document” means each of this Agreement, the Collateral Documents, the
Alon Assets Guarantee, the Counterpart Agreements, the Permitted Intercreditor
Agreements, the Extension Agreements, the Refinancing Facility Agreements and,
except for purposes of Section 10.5, the Notes, if any, the Collateral
Questionnaire and all other documents, certificates, instruments or agreements
executed and delivered by or on behalf of any Credit Party or Alon Assets for
the benefit of any Agent or any Lender in connection herewith on or after the
Drop Down Date.

“Credit Extension” means the making of a Term Loan.

“Credit Parties” means the GP, the Borrower and the Guarantor Subsidiaries.

“Credit Suisse” as defined in the preamble hereto.

“CS Securities” means Credit Suisse Securities (USA) LLC.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Designated Subsidiary” means each Subsidiary other than any Subsidiary that is
a CFC.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the occurrence of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Equity Interests in such Person that are not
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), whether pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests), in
whole or in part, or is required to be repurchased by the GP, the Borrower or
any Subsidiary, in whole or in part, at the option of the holder thereof or
(c) is or becomes convertible into or exchangeable for, either mandatorily or at
the option of the holder thereof, Indebtedness or any other Equity Interests
(other than solely for Equity Interests in such Person that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests), in each case, prior to the date that is 91 days after the
latest Maturity Date at the time of the issuance thereof, except, in the case of
clauses (a) and (b), as a result of a “change of control” or “asset sale”, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations described in clause (a) of the definition of “Obligations”.

 

22



--------------------------------------------------------------------------------

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Drop Down Date” as defined in the Alon USA Energy Credit Agreement.

“Drop Down Date MLP Intercompany Agreements” means each Contractual Obligation
set forth on Schedule 11.2(h) to the Alon USA Energy Credit Agreement delivered
on the Drop Down Date, together with all schedules, exhibits and other
definitive documentation relating thereto.

“Drop Down Transactions” as defined in the Alon USA Energy Credit Agreement.

“Effective Yield” means, at any time, with respect to any Term Loan or other
Indebtedness, the effective yield to stated maturity of such Term Loan or other
Indebtedness based on the interest rate or rates applicable thereto and giving
effect to all upfront or similar fees or original issue discount payable to the
Lenders or other applicable creditor advancing such Term Loan or other
Indebtedness with respect thereto (in each case, with upfront or similar fees
being deemed to constitute like amounts of original issue discount, and such
fees and original discount being equated to interest margins in a manner
consistent with generally accepted financial practice based on an assumed life
to maturity of the lesser of four years and the tenor of such Term Loan or other
Indebtedness) and to any interest rate “floor”. For purposes of determining the
Effective Yield of any floating rate Indebtedness at any time, the rate of
interest applicable to such Indebtedness at such time shall be assumed to be the
rate applicable at all times prior to maturity; provided that appropriate
adjustments shall be made for any scheduled changes in rates of interest
provided for in the documents governing such Indebtedness. Determinations of the
Effective Yield of any Term Loans or other Indebtedness for purposes of
Section 2.10(c) shall be made by the Administrative Agent and in a manner
determined by the Administrative Agent to be consistent with accepted financial
practice, and any such determination shall be conclusive, absent manifest error.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds of any Lender being treated as a
single Eligible Assignee for all purposes hereof), other than any Affiliated
Lender, and (b) any commercial bank, insurance company, investment or mutual
fund or other Person that is an “accredited investor” (as defined in Regulation
D under the Securities Act) and that (other than in the case of any Affiliated
Lender) extends credit or buys loans in the ordinary course of business;
provided that neither any Credit Party nor any Affiliate of any Credit Party
(other than any Affiliated Lender), shall be an Eligible Assignee; and provided
further that no natural person shall be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA, that is or was, within the six years preceding the
Closing Date, sponsored, maintained or contributed to by, or required to be
contributed to by, the GP, the Borrower, any Subsidiary or any of their
respective ERISA Affiliates.

 

23



--------------------------------------------------------------------------------

“Environmental Claim” means any investigation, notice, notice of violation,
request for information, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise) by any Governmental
Authority or by or on behalf of any other Person, arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law, (b) in
connection with any actual or alleged Hazardous Materials Activity or (c) in
connection with any actual or alleged damage, injury, threat or harm to the
health and safety of any Person or to natural resources or the environment.

“Environmental Laws” means all laws (including common law), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations
or any other requirements of Governmental Authorities relating to (a) any
Hazardous Materials Activity, (b) the generation, use, storage, transportation
or disposal of Hazardous Materials or (c) occupational safety and health,
industrial hygiene, land use or the protection of the environment, natural
resources or human health, plant or animal health or welfare, including exposure
to Hazardous Materials, in any manner applicable to the GP, the Borrower or any
Subsidiary or to any Facility.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing; provided that Equity
Interests shall not include any Indebtedness convertible into (but not yet
converted into) Equity Interests in any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which such Person is a member,
(b) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which such Person is a member and
(c) any member of an affiliated service group within the meaning of
Section 414(m) or 414(o) of the Internal Revenue Code of which such Person, any
corporation described in clause (a) above or any trade or business described in
clause (b) above is a member. Any Person that was, but has since ceased to be,
an ERISA Affiliate (within the meaning of the previous sentence) of the GP, the
Borrower or any Subsidiary shall continue to be considered an ERISA Affiliate of
the GP, the Borrower or such Subsidiary within the meaning of this definition
for purposes of Sections 5.1(h) and 8.1(i) and solely with respect to any
liabilities associated with any “employee benefit plan” (as defined in
Section 3(3) of ERISA) for which the GP, the Borrower or such Subsidiary is or
could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by

 

24



--------------------------------------------------------------------------------

regulation), (b) the failure of the GP, the Borrower, any Subsidiary or any of
their respective ERISA Affiliates to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect to
any Pension Plan (whether or not waived in accordance with Section 412(c) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure of the GP, the Borrower, any Subsidiary or any
of their respective ERISA Affiliates to make any required contribution to a
Multiemployer Plan, (c) the filing pursuant to Section 412(c) of the Internal
Revenue Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan, (d) the provision by
the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA, (e) the withdrawal by the GP, the Borrower, any
Subsidiary or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to the GP, the Borrower, any Subsidiary or any of
their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA,
(f) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any condition or event that might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan, (g) the incurrence by the GP, the Borrower, any Subsidiary or any
of their respective ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan, (h) the imposition of
liability on the GP, the Borrower, any Subsidiary or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA, (i) the withdrawal of the GP, the
Borrower, any Subsidiary or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
(j) the receipt by the GP, the Borrower, any Subsidiary or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan (i) concerning
the imposition of withdrawal liability, (ii) that such Multiemployer Plan is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
(iii) that such Multiemployer Plan is in “endangered” or “critical” status
(within the meaning of Section 432 of the Internal Revenue Code or Section 305
of ERISA) or (iv) that such Multiemployer Plan intends to terminate or has
terminated under Section 4041A or 4042 of ERISA, (k) a determination that any
Pension Plan is, or is reasonably expected to be, in “at risk” status (as
defined in Section 430(i)(4) of the Internal Revenue Code or Section 303(i)(4)
of ERISA) with respect to any plan year, (l) the occurrence of an act or
omission that could reasonably be expected to give rise to the imposition on the
GP, the Borrower, any Subsidiary or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), 502(i) or 502(l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan, (m) the assertion
of a claim (other than routine claims for benefits) against any Employee Benefit
Plan other than a Multiemployer Plan or the assets thereof, or against the GP,
the Borrower, any Subsidiary or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan, (n) receipt from the IRS of notice of
the failure of any Pension Plan (or any other Employee Benefit Plan intended to
be qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code, (o) the imposition of a Lien
pursuant to Section 430(k) of

 

25



--------------------------------------------------------------------------------

the Internal Revenue Code or pursuant to Title I or Title IV of ERISA, (p) a
violation of Section 436 of the Internal Revenue Code (including the enforcement
of any security provided for under Section 436 of the Internal Revenue Code), or
(q) the occurrence of a non-exempt “prohibited transaction” (as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA) with respect
to which the GP, the Borrower, any Subsidiary or any of their respective ERISA
Affiliates is a “disqualified person” (within the meaning of Section 4975 of the
Internal Revenue Code) or a “party in interest” (within the meaning of
Section 406 of ERISA) or with respect to which the GP, the Borrower, any
Subsidiary or any of their respective ERISA Affiliates could otherwise be
liable.

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

“Eurodollar Rate Loan” means a Term Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.

“Event of Default” means any condition or event set forth in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Term Loan
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Term Loan or Term Loan Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19, it being
understood that Lenders that hold Term Loans on the Drop Down Date shall be
deemed to have acquired their interests therein on the date on which they
acquired such interests in the applicable “Tranche B Term Loans” under the Alon
USA Energy Credit Agreement) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Term Loan or Term
Loan Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing IDB Credit Agreement” means the Amended Revolving Credit Agreement
dated as of February 16, 2006, among Alon USA, LP, the guarantors party thereto,
the lenders party thereto and Israel Discount Bank of New York, as agent.

“Existing IDB Intercreditor Agreement” as defined in the Alon USA Energy Credit
Agreement.

 

26



--------------------------------------------------------------------------------

“Existing J. Aron Supply & Offtake Agreement” means the Amended and Restated
Supply & Offtake Agreement dated as of March 1, 2011, between J. Aron & Company
and Alon USA, LP, as amended by the Supplemental Agreement thereto dated as of
October 31, 2011, and the Amendment thereto dated as of July 20, 2012,
collectively with the related collateral and other transaction documents.

“Existing Term Loan Agreement” means the Credit Agreement dated as of June 22,
2006, among Alon USA Energy, the lenders party thereto and Credit Suisse, as
administrative agent, as heretofore amended.

“Extended Term Loans” as defined in the definition of “Extension Permitted
Amendment”.

“Extended Term Loan Commitments” as defined in the definition of “Extension
Permitted Amendment”.

“Extending Lender” as defined in Section 2.20(a).

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and one or more Extending Lenders, effecting one or more
Extension Permitted Amendments and such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.20.

“Extension Offer” as defined in Section 2.20(a).

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Credit Documents, effected in connection with an Extension Offer pursuant
to Section 2.20, providing for an extension of the Maturity Date applicable to
the Term Loans and/or Term Loan Commitments of the Extending Lenders of the
applicable Extension Request Class (such Term Loans or Term Loan Commitments
being referred to as the “Extended Term Loans” or “Extended Term Loan
Commitments”, as applicable) and, in connection therewith:

(a) an increase or decrease in the rate of interest accruing on such Extended
Term Loans,

(b) a modification of the scheduled amortization applicable thereto, provided
that the weighted average life to maturity of such Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity (determined at
the time of such Extension Offer) of the Term Loans of the applicable Extension
Request Class,

(c) a modification of voluntary or mandatory prepayments applicable thereto
(including prepayment premiums and other restrictions thereon), provided that
such requirements may provide that such Extended Term Loans may participate in
any mandatory prepayments on a pro rata basis (or on a basis that is less than
pro rata) with the Term Loans of the applicable Extension Request Class, but may
not provide for mandatory prepayment requirements that are more favorable than
those applicable to the Term Loans of the applicable Extension Request Class,
and/or

 

27



--------------------------------------------------------------------------------

(d) an increase in the fees payable to, or the inclusion of new fees to be
payable to, the Extending Lenders in respect of such Extension Offer or their
Extended Term Loans or Extended Term Loan Commitments.

“Extension Request Class” as defined in Section 2.20(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any Subsidiary or any of their respective
predecessors or Affiliates.

“Fair Share” as defined in Section 7.2(b).

“Fair Share Contribution Amount” as defined in Section 7.2(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as shall be determined by the Administrative Agent.

“Financial Officer Certification” means, with respect to any consolidated or
combined financial statements of any Person, a certificate of the chief
financial officer of such Person stating that such financial statements fairly
present, in all material respects, the consolidated or combined financial
position of such Person and its Subsidiaries as of the dates indicated and the
consolidated or combined results of their operations and their cash flows for
the periods indicated in conformity with GAAP applied (except as otherwise
disclosed in such financial statements) on a consistent basis, subject to
changes resulting from audit and normal year-end adjustments.

“Financing Transactions” means the execution, delivery and performance by each
Credit Party and Alon Assets of the Credit Documents to which it is to be a
party, the creation of the Liens provided for in the Collateral Documents and,
in the case of the Borrower, the assumption of the Tranche B Term Loans, the
borrowing of other Term Loans and the use of the proceeds thereof.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the GP, the Borrower and the Subsidiaries
ending on December 31 of each calendar year.

 

28



--------------------------------------------------------------------------------

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of the Collateral Agent, for the benefit of the Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

“Foreign Lender” means a Lender that is not a US Person.

“Foreign Pledge Agreement” means a pledge or charge agreement pursuant to which
a Credit Party grants a Lien on Equity Interests in a Foreign Subsidiary to
secure the Obligations, governed by the law of the jurisdiction of organization
of such Foreign Subsidiary and in form and substance reasonably satisfactory to
the Collateral Agent.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Notice” means a notice substantially in the form of Exhibit E.

“GAAP” means, at any time, subject to Section 1.2, United States generally
accepted accounting principles as in effect at such time, applied in accordance
with the consistency requirements thereof.

“Goldman Sachs” means Goldman Sachs Lending Partners LLC.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government.

“Governmental Authorization” means any permit, license, registration, approval,
exemption, authorization, plan, directive, binding agreement, consent order or
consent decree issued, promulgated or entered into by or with, any Governmental
Authority.

“GP” as defined in the preamble hereto.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of

 

29



--------------------------------------------------------------------------------

guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
Securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Borrower)).

“Guarantor Subsidiary” means each Subsidiary that is a party hereto as a
“Guarantor Subsidiary” and a party to the Pledge and Security Agreement as a
“Grantor” thereunder.

“Guarantors” means the GP and each Guarantor Subsidiary; provided that, for
purposes of Section 7, the term “Guarantors” shall also include the Borrower.

“Hazardous Materials” means any chemical, material, waste or substance that is
prohibited, limited or regulated in any manner by any Environmental Law or that
could reasonably be expected to pose a hazard to the health and safety of any
Person or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past or present activity, event or
occurrence involving any Hazardous Materials, including the generation, use,
manufacture, possession, storage, holding, presence, Release, threatened
Release, transportation, processing, treatment, abatement, removal, remediation,
disposition or handling of, or exposure to, any Hazardous Materials, and any
corrective action or response action involving any Hazardous Material.

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions, including an
agreement that is a “Swap Agreement” or a “Forward Contract” as such terms are
defined in the Bankruptcy Code; provided that no phantom stock, option, stock
appreciation right or similar plan or right providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the GP, the Borrower or the Subsidiaries shall be a Hedge
Agreement.

 

30



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are presently in effect or, to the extent
allowed by law, under such applicable laws that may hereafter be in effect and
that allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Historical Financial Statements” means (a) the audited consolidated balance
sheet of Alon USA Energy and its consolidated Subsidiaries as of the end of, and
the related consolidated statements of operations, stockholders’ equity and cash
flows of Alon USA Energy and its consolidated Subsidiaries for, the Fiscal Year
ended on December 31, 2011, and (b) unaudited consolidated balance sheets and
the related statements of operations and cash flows of Alon USA Energy and its
consolidated Subsidiaries for the most recently Fiscal Quarter ended prior to
the Closing Date.

“Historical MLP Financial Statements” means (a) the audited combined balance
sheet of the MLP Parties as of the end of, and the related combined statements
of operations, partners’ equity and cash flows of the MLP Parties for, the
Fiscal Year ended December 31, 2011, prepared after giving effect to the
contribution of assets thereto by Alon USA Energy and its other Subsidiaries
expected to be made in connection with the MLP IPO and otherwise on the basis
described in the Registration Statement, and (b) unaudited combined balance
sheets and the related statements of operations and cash flows of the MLP
Parties for each subsequent Fiscal Quarter ended at least 45 days prior to the
Closing Date.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to advances of any
kind, (b) all monetary obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all monetary obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person and all monetary obligations of such Person in
respect of deferred purchase price of property or services (including any
obligation, whether contingent, matured or otherwise, of such Person to purchase
or repurchase crude oil or other inventory pursuant any Inventory Arrangement,
but excluding (i) trade accounts payable incurred in the ordinary course of
business, (ii) deferred compensation payable to directors, officers or employees
of such Person or any of its Subsidiaries and (iii) any purchase price
adjustment or earnout obligation incurred in connection with an acquisition,
except to the extent that the amount payable pursuant to such purchase price
adjustment or earnout obligation is, or becomes, reasonably determinable),
(d) all Capital Lease Obligations of such Person, (e) the maximum aggregate
liability, contingent or otherwise, of such Person under all letters of credit
and letters of guaranty in respect of which such Person is an account party,
(f) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (g) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on any property owned or acquired by such Person,
whether or not the Indebtedness secured thereby has been assumed, (h) all
Guarantees by such Person of Indebtedness of others and (i) all Disqualified
Equity Interests in such Person, valued, as of the date of determination, at the
greater of (i) the maximum aggregate

 

31



--------------------------------------------------------------------------------

amount that would be payable upon maturity, redemption, repayment or repurchase
thereof (or of Disqualified Equity Interests or Indebtedness into which such
Disqualified Equity Interests are convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Equity Interests. The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.
For the avoidance of doubt, the term “Indebtedness” shall not include any
obligation of the GP, the Borrower or any Subsidiary (including any obligation
under any Hedging Agreement) solely as a result of such obligation being
reflected as a liability on the consolidated balance sheet of the GP, the
Borrower and the Subsidiaries prepared in conformity with GAAP, except to the
extent such obligation is of the type set forth in clauses (a) through
(i) above.

“Indebtedness for Borrowed Money” means, with respect to any Person, without
duplication, all Indebtedness of such Person of the types referred to in clauses
(a), (b) and (d) of the definition of “Indebtedness”.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, removal, remediation or other
response action in connection with any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees, expenses and other charges of counsel and consultants for the Indemnitees
in connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person (including by any Credit Party,
Alon Assets or any Affiliate thereof), whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by the Indemnitees in enforcing this indemnity), whether direct,
indirect, special, consequential or otherwise and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable causes of action or on contract or otherwise, that may
be imposed on, incurred by, or asserted against any such Indemnitee, in any
manner relating to or arising out of (a) this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby (including the
Lenders’ agreement to make Credit Extensions), the syndication of the credit
facilities provided for herein or the use or intended use of the proceeds
thereof, any amendments, waivers or consents with respect to any provision of
this Agreement or any of the other Credit Documents, or any enforcement of any
of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Obligations
Guarantee)), (b) any commitment letter, engagement letter, fee letter or other
letter or agreement delivered by any Agent, any Arranger or any Lender to the
GP, the Borrower, or any Affiliate thereof, in connection with the arrangement
of the credit facilities provided for herein or in connection with the
transactions contemplated by this Agreement or (c) any Environmental Claim or
any Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the GP, the Borrower or any Subsidiary.

 

32



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party or Alon Assets under any Credit Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

“Indemnitee” as defined in Section 10.3.

“Installment” means (a) when used in respect of the Tranche B Term Loans or
Tranche B Term Borrowings, each payment of the principal amount thereof due
under Section 2.9(a) (including the payment due on the Tranche B Term Loan
Maturity Date) and (b) when used in respect of any other Class of Term Loans,
each payment of the principal amount thereof due under Section 2.9(b) (including
the payment due on the Maturity Date with respect to the Term Loans of such
Class).

“Insurance Collateral” as defined in Section 10.25(b).

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit F.

“Interest Coverage Ratio” means the ratio, as of the last day of any Fiscal
Quarter, of (a) Consolidated Adjusted EBITDA for the period of four consecutive
Fiscal Quarters then ended to (b) Consolidated Cash Interest Expense for the
period of four consecutive Fiscal Quarters then ended.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of March, June, September and December of each year, commencing on
the first such date to occur after the Closing Date, and (b) with respect to any
Eurodollar Rate Loan, the last day of each Interest Period applicable to such
Term Loan and, in the case of any such Term Loan with an Interest Period of
longer than three months’ duration, each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, in the case of any Eurodollar Rate Borrowing of any Class, such
other period thereafter as shall have been consented to by each Lender of such
Class), as selected by the Borrower in the applicable Funding Notice or
Conversion/Continuation Notice; provided that (a) if an Interest Period would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless no succeeding Business Day
occurs in such month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Business Day of the
last

 

33



--------------------------------------------------------------------------------

calendar month of such Interest Period and (c) notwithstanding anything to the
contrary in this Agreement, no Interest Period for a Eurodollar Rate Borrowing
of any Class may extend beyond the Maturity Date for Borrowings of such Class.
For purposes hereof, the date of a Eurodollar Rate Borrowing shall initially be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Inventory Arrangement” means any arrangement for the purchase or supply of
crude oil or other inventory of the Borrower or any Subsidiary that is
effectively an alternative to a working capital financing arrangement. Each
Permitted Supply & Offtake Agreement constitutes an Inventory Arrangement.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other Securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary course of business
that would be recorded as accounts receivable on the balance sheet of the
specified Person prepared in accordance with GAAP) to, Guarantees of any
Indebtedness or other obligations of (including any such Guarantees arising as a
result of the specified Person being a co-maker of any note or other instrument
or a joint and several co-applicant with respect to any letter of credit or
letter of guaranty), or any other investments in (including any investment in
the form of transfer of property for consideration that is less than the fair
value thereof (as determined reasonably and in good faith by the chief financial
officer of the Borrower)), any other Person that are held or made by the
specified Person. The amount, as of any date of determination, of (a) any
Investment in the form of a loan or an advance shall be the aggregate principal
amount thereof made on or prior to such date of determination, minus the amount,
as of such date of determination, of any Returns with respect thereto, but
without any adjustment for write-downs or write-offs (including as a result of
forgiveness of any portion thereof) with respect to such loan or advance after
the date thereof, (b) any Investment in the form of a Guarantee shall be
determined in accordance with the definition of the term “Guarantee”, (c) any
Investment in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other Securities of any Person
shall be the fair value (as determined reasonably and in good faith by the chief
financial officer of the Borrower) of the consideration therefor (including any
Indebtedness assumed in connection therewith), plus the fair value (as so
determined) of all additions, as of such date of determination, thereto, and
minus the amount, as of such date of determination, of any Returns with respect
thereto, but without any other adjustment for increases or decreases in value
of, or write-ups, write-downs or write-offs with respect to, such Investment
after the time of such Investment, (d) any Investment (other than any Investment
referred to in clause (a), (b) or (c) above) in the form of a transfer of Equity
Interests or other property by the investor to the investee, including any such
transfer in the form of a capital contribution, shall be the fair value (as
determined reasonably and in good faith by the chief financial officer of the
Borrower) of such Equity Interests or other property as of the time of such
transfer (less, in the case of any investment in the form of transfer of
property for consideration that is less than the fair value thereof, the fair
value (as so determined) of such

 

34



--------------------------------------------------------------------------------

consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any Returns with respect thereto, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such transfer, and
(e) any Investment (other than any Investment referred to in clause (a), (b),
(c) or (d) above) in any Person resulting from the issuance by such Person of
its Equity Interests to the investor shall be the fair value (as determined
reasonably and in good faith by the chief financial officer of the Borrower) of
such Equity Interests at the time of the issuance thereof.

“IRS” means the United States Internal Revenue Service.

“Junior Indebtedness” means any Indebtedness permitted by Section 6.1(l). For
the avoidance of doubt, Indebtedness under the Existing IDB Credit Agreement is
not “Junior Indebtedness”.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the lessor consents to the
granting of a Mortgage on such Leasehold Property by the applicable Credit Party
in favor of the Collateral Agent (it being understood that such instrument shall
include such lessor’s estoppels only to the extent required by the terms of such
related lease or the lessor is an Affiliate of the Borrower). Each Landlord
Consent and Estoppel shall be in form and substance reasonably satisfactory to
the Collateral Agent and shall be sufficient for the Collateral Agent to obtain
a title insurance policy with respect to such Mortgage.

“Leasehold Property” means, as of any time of determination, any leasehold
interest then owned by any Credit Party in any leased real property.

“Lender” means each Person that was a “Lender” (as defined in the Alon USA
Energy Credit Agreement) when the Drop Down Date occurred and any other Person
that shall have become a party hereto in accordance with the terms hereof
pursuant to an Assignment Agreement or a Refinancing Facility Agreement, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment Agreement.

“Leverage Ratio” means, as of any date, the ratio of (a) Consolidated Total Debt
as of such date to (b) Consolidated Adjusted EBITDA for the period of four
consecutive Fiscal Quarters ended on such date (or, if such date is not the last
day of a Fiscal Quarter, most recently prior to such date).

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(b) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, Lenders having Term Loan Exposure in respect of such Class
representing more

 

35



--------------------------------------------------------------------------------

than 50% of the Term Loan Exposure of all the Lenders in respect of such Class
at such time. For purposes of this definition, the amount of Term Loan Exposure
of any Class shall be determined by excluding the Term Loan Exposure of any
Affiliated Lender.

“Makewhole Amount” means, in respect of the Tranche B Term Loans of any Lender
being prepaid or subject to a Repricing Event, an amount equal to the present
value of all interest payments that would have been made in respect of the
principal of such Term Loans from the date of such prepayment or Repricing Event
until the second anniversary of the Drop Down Date at a rate per annum equal to
the sum of (a) the Applicable Rate applicable to such Term Loans (assuming such
Term Loans are Eurodollar Rate Loans), plus (b) the greater of (i) 1.25% and
(ii) the Adjusted Eurodollar Rate (assuming an Interest Period of three months)
in effect on the date on which the applicable notice of prepayment is given or
such Repricing Event is effected, plus (c) the premium payable in respect of the
principal of such Term Loans pursuant to Section 2.10(c)(ii) if such prepayment
or Repricing Event were made on or after the second anniversary of the Drop Down
Date, but prior to the third anniversary of the Drop Down Date (in each case,
computed on the basis of actual days elapsed over a year of 360 days and using a
discount rate equal to the Treasury Rate as of such prepayment date plus 50
basis points).

“Margin Stock” as defined in Regulation U.

“Material Acquisition” means any Acquisition the Acquisition Consideration for
which exceeds $10,000,000 in the aggregate.

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations, assets or financial condition of the GP, the Borrower and
the Subsidiaries, taken as a whole, (b) the ability of any Credit Party or Alon
Assets to fully and timely perform its obligations under the Credit Documents,
taken as a whole, (c) the legality, validity, binding effect or enforceability
against any Credit Party or Alon Assets of any Credit Document to which it is a
party or (d) the rights, remedies and benefits available to, or conferred upon,
any Agent, any Lender or any Secured Party under the Credit Documents, taken as
a whole.

“Material Casualty/Condemnation” means any Casualty or Condemnation that results
(or, in the case such Net Proceeds are paid in installments, is reasonably
expected to result) in aggregate Net Proceeds in an amount of $50,000,000 or
more and for which the expected length of period to restore, repair or replace
the property subject thereto is reasonably expected to exceed 180 days from the
date of commencement of such restoration, repair or replacement.

“Material Contract” means any Contractual Obligation of the GP, the Borrower or
any Subsidiary (a) that is related to (i) the storage, distribution and
transportation of raw materials or products (including any pipeline or terminal
lease or access agreement) or (ii) licensing of any Intellectual Property and
(b) with respect to which a breach, nonperformance, termination, expiration or
failure to renew could reasonably be expected to have a Material Adverse Effect
(in each case, taking into account the ability of the GP, the Borrower or such
Subsidiary to replace any such Contractual Obligation).

 

36



--------------------------------------------------------------------------------

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the GP, the Borrower or any Subsidiary or (b) assets comprising all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the total consideration therefor (determined on the basis
consistent with the term “Acquisition Consideration”) paid by the transferee
exceeds $10,000,000.

“Material Obligation” means Indebtedness (other than the Term Loans and
Guarantees under the Credit Documents), or obligations in respect of one or more
Hedge Agreements, of any one or more of the GP, the Borrower and the
Subsidiaries in an aggregate principal amount of $20,000,000 or more. In the
case of any Material Obligation that is a Guarantee of any other Indebtedness,
each reference to “Material Obligation” shall be deemed to include a reference
to such Guaranteed Indebtedness. For purposes of determining Material
Obligation, the “principal amount” of the obligations of the GP, the Borrower or
any Subsidiary in respect of any Hedge Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the GP,
the Borrower or such Subsidiary would be required to pay if such Hedge Agreement
were terminated at such time.

“Material Real Estate Asset” means (a) each Real Estate Asset set forth on
Schedule 1.1 to be delivered on the Drop Down Date, (b) each other Real Estate
Asset owned in fee by a Credit Party, other than any such Real Estate Asset
that, together with all contiguous and all related parcels and the improvements
thereon, has a book or fair value of less than $2,500,000 in the aggregate and
is otherwise not material to the conduct of the business of the GP, the Borrower
and the Subsidiaries as currently conducted and proposed to be conducted
(including the operation of any Refinery) and (c) each Leasehold Property owned
by a Credit Party to the extent such Leasehold Property is material to the
conduct of the business of the GP, the Borrower and the Subsidiaries as
currently conducted and proposed to be conducted (including the operation of any
Refinery) and could not readily be replaced with a comparable Leasehold Property
on terms not materially less favorable to the lessee; provided that,
notwithstanding the foregoing, any Real Estate Asset (including any Leasehold
Property) that is subject to any Lien securing any Permitted Revolving/LC
Facility shall constitute a Material Real Estate Asset.

“Maturity Date” means, as the context requires, the Tranche B Term Loan Maturity
Date or, when used in respect of any other Class of Term Loans, the maturity
date therefor specified in the Extension Agreement or the Refinancing Facility
Agreement establishing such Class of Term Loans.

“MLP Amount” as defined in the Alon USA Energy Credit Agreement.

“MLP Intercompany Agreement Consent” means, with respect to any MLP Intercompany
Agreement, a consent to the security interests of the Administrative Agent in
the rights, title and interest of the GP, the Borrower and its Subsidiaries in,
to or under such MLP Intercompany Agreement, together with notice, cure and
other provisions customary for agreements of this type, which consent shall be
substantially in the form of Exhibit G, with such modifications thereto as may
be reasonably requested by the Administrative Agent.

 

37



--------------------------------------------------------------------------------

“MLP Intercompany Agreements” means (a) the Drop Down Date MLP Intercompany
Agreements and (b) each other Contractual Obligation between the Alon USA Energy
or any of its Subsidiaries (other than any MLP Party), on the one hand (other
than the Alon Assets Guarantee), and any MLP Party, on the other, in each case,
together with all schedules, exhibits and other definitive documentation
relating thereto.

“MLP/IDB Intercreditor Agreement” means an intercreditor agreement between the
Collateral Agent and the collateral agent under the Existing IDB Credit
Agreement in form substantially similar to the form of the Existing IDB
Intercreditor Agreement, as subsequently modified in accordance with this
Agreement.

“MLP IPO” means the underwritten initial public offering of common units
representing limited partner interests in the Borrower consummated on the Drop
Down Date.

“MLP Parties” means the GP, the Borrower, Alon USA Refining, Inc. (to be known
as Alon USA Refining, LLC following its conversion to a limited liability
company), Alon USA GP II, LLC, Alon USA Delaware, LLC, Alon USA, LP and each
other Subsidiary of the Borrower formed or acquired after the Drop Down Date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Material Real Estate Asset in
favor of the Collateral Agent, for the benefit of the Secured Parties, as
security for the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Collateral Agent.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.

“NAIC” means The National Association of Insurance Commissioners.

“Narrative Report” means, with respect to any financial statements for which
such report is required, a narrative report describing, in reasonable detail,
the results of operations of the GP, the Borrower and the Subsidiaries
(including the related operating and pricing statistics) in the form prepared
for presentation to senior management thereof for the applicable Fiscal Year or
Fiscal Quarter (and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter).

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds received
in respect of such event (other than proceeds of business interruption
insurance), including any cash received in respect of any noncash proceeds, but
only as and when received, net of (b) the sum, without duplication, of (i) all
reasonable fees and out-of-pocket expenses (including any underwriting discounts
and commissions) paid in connection with such event by the GP, the Borrower or
any Subsidiary to Persons that are not Affiliates of the GP, the Borrower or any
Subsidiary, and (ii) in the case of any Asset Sale, Casualty or Condemnation,
(A) the amount of all payments (including any premium or penalties) required to
be made (and promptly made) by the GP, the

 

38



--------------------------------------------------------------------------------

Borrower and the Subsidiaries as a result of such event to repay Indebtedness
for Borrowed Money (other than Term Loans and Indebtedness under any Permitted
Revolving/LC Facility) secured by the assets subject thereto, (B) the amount of
all taxes (including transfer and similar taxes and income taxes payable on
gains) paid (or reasonably estimated to be payable) by the GP, the Borrower or
any Subsidiary, and (C) the amount of any reserves established by the GP, the
Borrower or any Subsidiary in conformity with GAAP to fund purchase price
adjustment, indemnification and similar contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the immediately succeeding year and that are directly attributable to the
occurrence of such event (as determined reasonably and in good faith by the
chief financial officer of the Borrower). For purposes of this definition, in
the event any contingent liability reserve established with respect to any event
as described in clause (b)(ii)(B) or (b)(ii)(C) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
for which such reserve has been established, be deemed to be receipt, on the
date of such reduction, of cash proceeds in respect of such event.

“Non-Public Information” means material non-public information (within the
meaning of the United States Federal or state securities laws or the securities
laws of any other jurisdiction where the Borrower or any Affiliate thereof has
issued, registered or listed for trading any Securities) with respect to the
Borrower and its Affiliates or their Securities.

“Note” means a promissory note issued to any Lender pursuant to Section 2.4(c).

“Obligations” means (a) all obligations of every nature of each Credit Party
under this Agreement and the other Credit Documents, whether for principal,
interest (including interest that, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any such
obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise, and (b) when used with reference to any Credit Party, all
Specified Hedge Obligations in respect of each Specified Hedge Agreement,
provided that such Specified Hedge Obligations have been designated by the
Borrower in a Specified Hedge Obligations Designation Certificate delivered to
the Administrative Agent (and acknowledged by the Administrative Agent in
writing as received by it) as “Obligations” of such Credit Party (which
designation and acknowledgment (i) may occur prior to, concurrently with or
following the execution of such Specified Hedge Agreement, it being further
agreed that in the case of any Specified Hedge Agreement that is in the form of
a master agreement, the Specified Hedge Obligations in respect thereof that have
been designated and acknowledged as set forth above shall be deemed
automatically to include all Specified Hedge Obligations in respect of any
confirmations from time to time under such Specified Hedge Agreement, and
(ii) in the case of Specified Hedge Obligations designated prior to the Drop
Down Date, need not be made to the Administrative Agent so long as a designation
and acknowledgment of such Specified Hedge obligations was made under and in
accordance with the Alon USA Energy Credit Agreement). When used without
reference to any Credit Party, “Obligations” means all Obligations described in
clause (a) of the immediately preceding sentence and all Specified Hedge
Obligations. When used with reference to more than one Credit Party,
“Obligations” means for each such Credit Party its Obligations as described in
the first sentence of this definition. Each reference to “joint” liability of
any Credit Parties in respect of the “Obligations” means, for each Credit Party
included in

 

39



--------------------------------------------------------------------------------

such reference, that the liability of such Credit Party for its Obligations is
joint in respect of such Obligations with the liability of each other Credit
Party included in such reference that includes such Obligations in its
Obligations.

“Obligations Guarantee” means the Guarantee of the Obligations created under
Section 7.

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate or articles of incorporation, organization or association, as
amended, and its bylaws, as amended, (b) with respect to any limited
partnership, its certificate or declaration of limited partnership, as amended,
and its partnership agreement, as amended, (c) with respect to any general
partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its certificate of formation or articles of
organization, as amended, and its operating agreement, as amended, and, in the
case of any of the foregoing or any other Person, any other similar
organizational documents. In the event any term or condition of this Agreement
or any other Credit Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Credit Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Sections 2.18 or 2.19).

“Participant Register” as defined in Section 10.6(g).

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Borrower, dated as of the Drop Down Date, among the
GP, Alon Assets, as the organizational limited partner, and the other Persons
who become partners in the Borrower or party thereto.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

40



--------------------------------------------------------------------------------

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 or
Title IV of ERISA.

“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary;
provided that:

(a) immediately prior and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) (i) in the case of an acquisition of the Equity Interests in any Person,
such Person becomes a Subsidiary that is a Guarantor Subsidiary, and (ii) in the
case of an acquisition of all or substantially all the assets of, or all or
substantially all the assets constituting a business unit, division, product
line or line of business of, any Person, such assets are acquired by a Guarantor
Subsidiary;

(d) in the case of an acquisition of the Equity Interests in any Person, all
actions required to be taken with respect to such Person in order to satisfy the
requirements set forth in clauses (a), (b) and (c) of the definition of
“Collateral and Guarantee Requirement” shall have been taken (or arrangements
for the taking of such actions satisfactory to the Collateral Agent shall have
been made) (it being understood that all other requirements set forth in such
definition that are applicable to such Acquisition shall be required to be
satisfied in accordance with Sections 5.10 and 5.11); and

(e) the business of any such acquired Person or such acquired assets, as the
case may be, constitute a business permitted under Section 6.10.

“Permitted Commodity Hedge Agreement” means any Commodity Hedge Agreement to
which the Borrower or any Subsidiary is a party that is permitted by
Section 6.11.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.3;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Internal Revenue Code or pursuant to Title I or Title IV
of ERISA or the enforcement of any security provided for a Pension Plan under
Section 436 of the Internal Revenue Code), arising in the ordinary course of
business and securing obligations that are not yet due or are being contested in
compliance with Section 5.3;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social

 

41



--------------------------------------------------------------------------------

security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than trade contracts for the supply or purchase of crude oil or
other inventory or for payment of Indebtedness), leases (other than capital
leases), statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business, and (ii) in respect of letters of credit, bank guarantees or similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations of the type set forth in
clause (i) above;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.1(h);

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property or Liens incidental to the conduct
of the business of the Borrower or any Subsidiary or to the ownership of its
properties, in each case, which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of the properties subject thereto or materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the GP, the Borrower or any Subsidiary in excess of
those required by applicable banking regulations;

(h) Liens arising by virtue of UCC financing statement filings (or similar
filings under applicable law) regarding operating leases entered into by the
Borrower and the Subsidiaries in the ordinary course of business;

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than any capital lease), license or
sublicense or concession agreement permitted by this Agreement;

(j) any Liens to which any underlying fee interest of the owners of real
property leased by the Borrower or any Subsidiary is subject, including any
Liens that apply to the leasehold interests of the Borrower or any Subsidiary by
virtue of the underlying fee interests being subject to such Liens;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

42



--------------------------------------------------------------------------------

(l) rights of a common owner of any interest in property held by such Person;

(m) with respect to any Real Estate Asset, any Liens specified on a policy of
title insurance insuring the Lien of a “Mortgage” (as defined in the Alon USA
Energy Credit Agreement) on such Real Estate Asset that was delivered to the
“Collateral Agent” under and as defined in the Alon USA Energy Credit Agreement
on or prior to the Closing Date in accordance with clause (g)(iii) of the
definition of “Collateral and Guarantee Requirement” in the Alon USA Energy
Credit Agreement; and

(n) Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) and (d) above
securing letters of credit, bank guarantees and similar instruments.

“Permitted Holders” means, individually or collectively, and in any combination:
Alon Israel Oil Company, Ltd., any Person that controls Alon Israel Oil Company,
Ltd. as of the Closing Date, and David Wiessman (or any trustee acting on behalf
of David Wiessman), together with any Person that is controlled by any of the
foregoing and any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act) that is comprised primarily (in terms of economic interests) of
any of the foregoing, individually, collectively or in any combination.

“Permitted Intercreditor Agreement” means each of (a) solely in the case of the
Existing IDB Credit Agreement, the MLP/IDB Intercreditor Agreement, and (b) each
other intercreditor agreement in substantially the form set forth in Exhibit H,
with such changes therefrom as are contemplated or permitted by Section 9.11.

“Permitted Lien” means any Lien permitted by Section 6.2.

“Permitted Revolving/LC Facility” means any revolving credit or letter of credit
facility extended to the Borrower or any Subsidiary, provided that (a) such
facility satisfies the requirements set forth below and (b) other than in the
case of the Existing IDB Credit Agreement, the Borrower shall have designated
such facility as a “Permitted Revolving/LC Facility” by providing a written
notice to that effect to the Administrative Agent, which notice shall specify
the maximum permitted amount of Indebtedness under such facility and the lenders
or issuing banks thereunder (or, in the case of an agented facility, the
administrative agent and collateral agent thereunder (or equivalent agent or
representative of the creditors thereunder)), together with a certificate of an
Authorized Officer of the Borrower to the effect that such facility satisfies
the requirements set forth in this definition and that after giving effect to
the effectiveness thereof no Default or Event of Default shall have occurred and
be continuing. No revolving credit or letter of credit facility shall be a
Permitted Revolving/LC Facility at any time unless it satisfies the following
requirements at such time:

(i) no Subsidiary shall be an obligor under or in respect of such facility
(including pursuant to a Guarantee) unless such Subsidiary shall be a Guarantor
Subsidiary (other than Alon Brands, Inc. under and in respect of the Existing
IDB Credit Agreement); and

(ii) such facility shall not be secured by any assets of the GP, the Borrower or
any Subsidiary other than the Collateral and, in the case of the Term Priority
Collateral, the Liens securing such facility shall be junior and subordinated to
the Liens created under the Credit Documents, and the administrative or
collateral agent and/or a similar representative (in each case, as determined by
the Administrative Agent) acting on behalf of the holders of obligations under
such facility shall (if such facility is secured) have become party to, and such
holders shall be bound by, a Permitted Intercreditor Agreement (and such
Permitted Intercreditor Agreement shall have been consented to and acknowledged
by, or executed by, the Credit Parties).

 

43



--------------------------------------------------------------------------------

As of the Drop Down Date, the Borrower hereby designates the Existing IDB Credit
Agreement as a Permitted Revolving/LC Facility and represents and warrants that
the Existing IDB Credit Agreement satisfies each of the requirements set forth
in this definition.

“Permitted Revolving/LC Facilities Priority Collateral” means (a) the “ABL
Priority Collateral”, as defined in the form of a Permitted Intercreditor
Agreement attached as Exhibit H hereto, or (b) when used with reference to the
Existing IDB Credit Agreement, “IDB Revolving Facility First Lien Collateral”,
as defined in the MLP/IDB Intercreditor Agreement.

“Permitted Supply & Offtake Agreement” means each agreement (whether reflected
in a single agreement or a set of related agreements) between any Subsidiary and
any Person (including any such Person that is an Affiliate of an Arranger) not
an Affiliate of the Borrower pursuant to which such Person sells crude oil to
such Subsidiary and purchases refined products from such Subsidiary, provided
that (a) such agreement satisfies the requirements set forth below and (b) other
than in the case of the Existing J. Aron Supply & Offtake Agreement, the
Borrower shall have designated such agreement as a “Permitted Supply & Offtake
Agreement” by providing a written notice to that effect to the Administrative
Agent, which notice shall specify the parties thereto and the Refinery covered
thereby, together with a certificate of an Authorized Officer of the Borrower to
the effect that such agreement satisfies the requirements set forth in this
definition and that after giving effect to the effectiveness thereof no Default
or Event of Default shall have occurred and be continuing. No agreement shall be
a Permitted Supply & Offtake Agreement at any time unless it satisfies the
following requirements at such time:

(i) no Subsidiary shall be an obligor under or in respect of such agreement
(including pursuant to a Guarantee) unless such Subsidiary shall be a Guarantor
Subsidiary;

(ii) the obligations of the GP, the Borrower and the Subsidiaries under such
agreement shall not be secured by any assets of the GP, the Borrower or any
Subsidiary other than any such assets that constitute Permitted Supply & Offtake
Agreement Collateral and that are subject to a Lien under a Collateral Document
to secure the Obligations (it being understood that such obligations may
nonetheless be supported by a Permitted Revolving/LC Facility), and each Person
that is a counterparty thereto shall (if obligations under such agreement are
secured) have become party to a Permitted Intercreditor Agreement (and such
Permitted Intercreditor Agreement shall have been consented to and acknowledged
by, or executed by, the Credit Parties); and

(iii) each Person that is a counterparty thereto shall have executed and
delivered to the Administrative Agent a Permitted Supply & Offtake Agreement
Consent in respect of such agreement.

 

44



--------------------------------------------------------------------------------

As of the Drop Down Date, the Borrower hereby designates the Existing J. Aron
Supply & Offtake Agreement as a Permitted Supply & Offtake Agreement and
represents and warrants that the Existing J. Aron Supply & Offtake Agreement
satisfies each of the requirements set forth in this definition, it being
understood and agreed that neither the credit support for the Existing J. Aron
Supply & Offtake Agreement provided by the Alon Krotz Letter of Credit Facility
nor any holdback provided for in the Existing J. Aron Supply & Offtake Agreement
shall cause such requirements not to be satisfied.

“Permitted Supply & Offtake Agreement Collateral” means (a) all Inventory (as
defined in the UCC as in effect in the applicable State), including any
Inventory in the form of crude oil, refined products and other hydrocarbon
inventory of the Restricted Subsidiary party to the applicable Permitted
Supply & Offtake Agreement, and (b) all Proceeds (as defined in the UCC as in
effect in the applicable State), including Accounts (as defined in the UCC as in
effect in the applicable State) and cash proceeds (but, in each case, excluding
all Term Priority Collateral) of the foregoing arising on or after the first to
occur of the date that (i) such Restricted Subsidiary shall have become a
“Bankrupt”, as defined below, or (ii) an “Event of Default” under the applicable
Permitted Supply & Offtake Agreement has occurred and is continuing and the
counterparty thereto has notified such Restricted Subsidiary that it is
commencing the exercise of its rights and remedies as a secured party. For
purposes of this definition, “Bankrupt” means a Person that (A) is dissolved,
other than pursuant to a consolidation, amalgamation or merger, (B) becomes
insolvent or unable to pay its debts or fails or admits in writing its inability
generally to pay its debts as they become due, (C) makes a general assignment,
arrangement or composition with or for the benefit of its creditors,
(D) institutes a proceeding seeking a judgment of insolvency or bankruptcy or
any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation, (E) has a resolution passed for its winding-up, official management
or liquidation, other than pursuant to a consolidation, amalgamation or merger,
(F) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for all or substantially all of its assets, (G) has a secured party take
possession of all or substantially all of its assets or has a distress,
execution, attachment, sequestration or other legal process levied, enforced or
sued on or against all or substantially all of its assets, (H) files an answer
or other pleading admitting or failing to contest the allegations of a petition
filed against it in any proceeding of the foregoing nature, (I) causes or is
subject to any event with respect to it which, under applicable law, has an
analogous effect to any of the foregoing events, (J) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within 15 days or (K) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.

“Permitted Supply & Offtake Agreement Consent” means, with respect to any
Permitted Supply & Offtake Agreement, a consent reasonably satisfactory in form
and substance to the Administrative Agent that (a) permits the Indebtedness and
Liens arising or created under

 

45



--------------------------------------------------------------------------------

this Agreement and the other Credit Documents, including the collateral
assignment of such Permitted Supply & Offtake Agreement to the Collateral Agent
for the benefit of the Secured Parties, and (b) is otherwise consistent with the
consents obtained on the Closing Date under the Alon USA Energy Credit Agreement
in respect of the Permitted Supply & Offtake Agreements then in effect except to
the extent addressing such other matters as the Administrative agent may
reasonably deem necessary or appropriate in light of changes in circumstances or
document provisions from those obtained on the Closing Date.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Platform” as defined in the penultimate paragraph of Section 5.1.

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Credit Parties substantially in the form of the “Pledge and
Security Agreement” delivered under and as defined in the Alon USA Energy Credit
Agreement, with such changes thereto as are reasonably requested by the
Administrative Agent, including any amendments or modifications deemed necessary
or advisable by the Administrative Agent to reflect the terms of the
Reaffirmation Agreement and the continuity of Liens initially created under the
“Collateral Documents”, as defined in the Alon USA Energy Credit Agreement.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower. The prime rate is a rate set by Credit Suisse
based upon various factors, including Credit Suisse’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such rate. Any
Agent and any Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Pro Forma Financial Statements” means the pro forma consolidated balance sheet
of Alon USA Energy and the Subsidiaries as of the end of the most recently ended
Fiscal Quarter covered by the Historical Financial Statements, and the related
pro forma consolidated statements of operations and cash flows of Alon USA
Energy and the Subsidiaries for the period of four consecutive Fiscal Quarters
ended as of such date, prepared after giving effect to the Transactions as if
they had occurred on such date, in the case of such balance sheet, or on the
first day of such period, in the case of such other statements.

“Pro Forma MLP Balance Sheet” means the pro forma combined balance sheet of the
MLP Parties as of the end of the most recently ended Fiscal Quarter covered by
the Historical MLP Financial Statements, prepared after giving effect to the
Transactions as if they had occurred on such date.

“Pro Rata Share” means, with respect to any Lender, at any time, (a) when used
in reference to payments, computations and other matters relating to the Term
Loan Commitments, the Term Loans or the Borrowings of any Class, the percentage
obtained by

 

46



--------------------------------------------------------------------------------

dividing (i) the Term Loan Exposure of such Lender in respect of such Class at
such time by (ii) the Term Loan Exposure of all the Lenders in respect of such
Class at such time, and (b) when used in reference to any other purpose
(including Section 9.6), the percentage obtained by dividing (i) an amount equal
to the sum of the Term Loan Exposures of such Lender in respect of all the
Classes at such time by (ii) an amount equal to the sum of the aggregate Term
Loan Exposure of all the Lenders in respect of all the Classes at such time.

“Proceeds Collateral Account” means a deposit account maintained with the
Collateral Agent or such other depository institution that is reasonably
acceptable to the Collateral Agent and that is subject to a Control Agreement in
favor of the Collateral Agent in which Net Proceeds of an Asset Sale, Casualty
or Condemnation are deposited by the Borrower or a Subsidiary, or by the
Collateral Agent as loss payee, to be held as cash collateral securing the
Obligations pending release as contemplated by Section 2.11(a) or 2.11(b).

“Projections” means the projections of Alon USA Energy and its Subsidiaries for
each Fiscal Quarter of the Fiscal Year ending December 31, 2012, for which
financial statements are not included in the Historical Financial Statements and
for each Fiscal Year to and including the Fiscal Year ending December 31, 2018.

“Projections for the MLP” means the projections of the MLP Parties for each
Fiscal Quarter of the Fiscal Year ending December 31, 2012, for which financial
statements are not included in the Historical MLP Financial Statements and for
each Fiscal Year to and including the Fiscal Year ending December 31, 2018.

“Public Lenders” as defined in the penultimate paragraph of Section 5.1.

“Reaffirmation Agreement” means a Reaffirmation Agreement dated as of the Drop
Down Date among the MLP Parties, the Administrative Agent and the Collateral
Agent.

“Real Estate Asset” means any interest (fee, leasehold or otherwise) owned by
any Credit Party in any real property.

“Recipients” means the Agents and the Lenders.

“Record Document” means, with respect to any Leasehold Property, (a) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (b) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third-party purchasers and encumbrances of the affected
real property.

 

47



--------------------------------------------------------------------------------

“Refinancing Facility Agreement” means a Refinancing Facility Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and one or more Refinancing Term Lenders,
establishing Refinancing Term Loan Commitments and effecting such other
amendments hereto and to the other Credit Documents as are contemplated by
Section 2.21.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount not greater than accrued and unpaid interest, fees and premiums (if any)
with respect to such Original Indebtedness and reasonable fees and expenses
arising from such extension, renewal or refinancing; (b) the stated final
maturity of such Refinancing Indebtedness shall not be earlier, and the weighted
average life to maturity of such Refinancing Indebtedness shall not be shorter,
than that of such Original Indebtedness, and such stated final maturity shall
not be subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the stated final maturity of such Original
Indebtedness (other than as a result of an acceleration of any such stated
maturity upon an event of default or a voluntary termination by the Borrower or
any Subsidiary of any commitments to extend credit in respect thereof); (c) such
Refinancing Indebtedness shall not be required to be repaid, prepaid, redeemed,
repurchased or defeased, whether on one or more fixed dates, upon the occurrence
of one or more events or at the option of any holder thereof (except, in each
case, upon the occurrence of an event of default or a change in control or as
and to the extent such repayment, prepayment, redemption, repurchase or
defeasance would have been required pursuant to the terms of such Original
Indebtedness) prior to the earlier of (i) the maturity of such Original
Indebtedness and (ii) the date 91 days after the latest Maturity Date in effect
on the date of such extension, renewal or refinancing, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
weighted average life to maturity of such Refinancing Indebtedness shall be
longer than the shorter of (A) the weighted average life to maturity of such
Original Indebtedness remaining as of the date of such extension, renewal or
refinancing and (B) the weighted average life to maturity of each Class of the
Term Loans remaining as of the date of such extension, renewal or refinancing;
(d) such Refinancing Indebtedness shall not constitute an obligation (including
pursuant to a Guarantee) of any Subsidiary that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become) an
obligor in respect of such Original Indebtedness, and shall not constitute an
obligation of the GP or the Borrower if the GP or the Borrower, as applicable,
shall not have been an obligor in respect of such Original Indebtedness, and, in
each case, shall constitute an obligation of such Subsidiary or of the GP or the
Borrower only to the extent of their obligations in respect of such Original
Indebtedness; (e) if such Original Indebtedness shall have been subordinated to
the Obligations, such Refinancing Indebtedness shall also be subordinated to the
Obligations on terms not less favorable in any material respect to the Lenders;
and (f) such Refinancing Indebtedness shall not be secured by any Lien on any
asset other than the assets that secured such Original Indebtedness (or that
would have been required to secure such Original Indebtedness pursuant to the
terms thereof) or, in the event Liens securing such Original Indebtedness shall
have been contractually subordinated to any Lien securing the Obligations, by
any Lien that shall not have been contractually subordinated on terms not less
favorable in any material respect to the Lenders.

 

48



--------------------------------------------------------------------------------

“Refinancing Term Lender” as defined in Section 2.21(a).

“Refinancing Term Loan” as defined in Section 2.21(a).

“Refinancing Term Loan Commitments” as defined in Section 2.21(a).

“Refinery” means the Big Spring Refinery and any other refinery, and the assets
relating thereto, owned or operated by the Borrower or any Subsidiary.

“Register” as defined in Section 2.4(b).

“Registration Statement” means the Borrower’s registration statement on Form S-1
filed with the Securities and Exchange Commission on August 31, 2012, as amended
through Amendment No. 6 thereto filed with the Securities and Exchange
Commission on November 9, 2012.

“Regulation D” means Regulation D of the Board of Governors.

“Regulation FD” means Regulation FD as promulgated by the SEC under the
Securities Act and Exchange Act.

“Regulation T” means Regulation T of the Board of Governors.

“Regulation U” means Regulation U of the Board of Governors.

“Regulation X” means Regulation X of the Board of Governors.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, partners, members, trustees, employees, controlling
persons, agents and advisors of such Person and of such Person’s Affiliates.

“Related Transactions” means the MLP IPO, the Drop Down Transactions and the
other transactions contemplated by the Registration Statement to occur on or
prior to the Drop Down Date, including the obtaining and effectiveness of each
of the Consent and Amendment Documents and each consent and amendment
thereunder.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, placement, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Material into the indoor or
outdoor environment (including the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Material),
including the movement of any Hazardous Material through the air, soil,
sediments, surface water or groundwater.

 

49



--------------------------------------------------------------------------------

“Repricing Event” means (a) any prepayment or repayment of any Tranche B Term
Loan with the proceeds of, or in connection with the incurrence of, any
Indebtedness that has an Effective Yield lower than the Effective Yield of such
Tranche B Term Loan at the time of such prepayment or repayment and (b) any
amendment or other modification of this Agreement that, directly or indirectly,
reduces the Effective Yield of any Tranche B Term Loan (including pursuant to
any conversion of such Tranche B Term Loan into any new or replacement tranche
of term loans).

“Requisite Lenders” means, at any time, Lenders having or holding Term Loan
Commitments and Term Loans representing more than 50% of the sum of the Term
Loan Commitments and Term Loans of all the Lenders at such time. For purposes of
this definition, the amount of Term Loan Commitments and Term Loans shall be
determined by excluding the Term Loan Commitments and Term Loans of any
Affiliated Lender.

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect (whether in cash, Securities or other property), with respect to any
Equity Interests in the GP, the Borrower or any Subsidiary, (b) any payment or
distribution, direct or indirect (whether in cash, Securities or other
property), including any sinking fund or similar deposit, on account of any
redemption, retirement, purchase, acquisition, exchange, conversion, cancelation
or termination of, or any other return of capital with respect to, any Equity
Interests in the GP, the Borrower or any Subsidiary, (c) management or similar
fees payable by any MLP Party to Alon USA Energy or its Subsidiaries (other than
any MLP Party) and (d) any payment or other distribution, direct or indirect
(whether in cash, Securities or other property) of or in respect of principal of
or interest or premium on any Junior Indebtedness, or any payment or other
distribution (whether in cash, Securities or other property), including any
sinking fund or similar deposit, on account of the redemption, retirement,
purchase, acquisition, defeasance (including in-substance or legal defeasance),
exchange, conversion, cancelation or termination of any Junior Indebtedness.

“Returns” means (a) with respect to any Investment in the form of a loan or
advance, the repayment to the investor in cash or Cash Equivalents of principal
thereof and (b) with respect to any other Investment, any return of capital
received by the investor in cash or Cash Equivalents in respect of such
Investment.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the GP, the Borrower or any Subsidiary whereby the GP, the Borrower or such
Subsidiary sells or transfers such property to any Person and the GP, the
Borrower or any Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, from such Person or its Affiliates.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Agents
(including former Agents, as applicable), (c) each counterparty (other than the
GP, the Borrower or any

 

50



--------------------------------------------------------------------------------

Subsidiary) to any Specified Hedge Agreement the obligations under which
constitute Obligations, (d) the beneficiaries of each indemnification obligation
undertaken by any Credit Party under any Credit Document, (e) each other Person
to whom any Obligation is owed and (f) the successors and assigns of each of the
foregoing.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Solvent” means, with respect to the Credit Parties, that as of the date of
determination, taking the Credit Parties as a whole, (a) the sum of the Credit
Parties’ debt and other liabilities (including contingent liabilities) does not
exceed the present fair saleable value of their present assets, (b) the Credit
Parties’ capital is not unreasonably small in relation to their business as
conducted or proposed to be conducted, (c) the Credit Parties have not incurred
and do not intend to incur, or believe (nor should they reasonably believe) that
they will incur, debts and liabilities (including contingent liabilities) beyond
their ability to pay such debts and liabilities as they become due (whether at
maturity or otherwise) and (d) the Credit Parties are “solvent” within the
meaning given to that term and similar terms under the Bankruptcy Code and
applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under GAAP).

“Specified Hedge Agreement” means any Hedge Agreement entered into by the
Borrower or any Subsidiary that has been designated by the Borrower in a
Specified Hedge Obligations Designation Certificate delivered to the
Administrative Agent (and acknowledged by the Administrative Agent in writing as
received by it) as a “Specified Hedge Agreement” of such Credit Party (which
designation and acknowledgment (i) may occur prior to, concurrently with or
following the execution of such Specified Hedge Agreement, it being further
agreed that in the case of any such designation and acknowledgement with respect
to any Specified Hedge Agreement that is in the form of a master agreement, all
confirmations from time to time under such Specified Hedge Agreement shall be
deemed automatically designated and acknowledged in accordance with the
foregoing and (ii) in the case of Specified Hedge Obligations designated prior
to the Drop Down Date, need not be made to the Administrative Agent so long as a
designation and acknowledgment of such Specified Hedge obligations was made
under and in accordance with the Alon USA Energy Credit Agreement); provided
that, except in the case of Commodity Hedge Agreements, (a) the counterparty to
such Hedge Agreement is, or was on the Closing Date, an Agent, an Arranger or
any Affiliate of any of the foregoing, whether or not such counterparty shall
have been an Agent, an Arranger or any Affiliate of any of the foregoing at the
time such Hedge Agreement was entered into, (b) such Hedge Agreement is in
effect on the

 

51



--------------------------------------------------------------------------------

Closing Date with a counterparty that is a Lender or an Affiliate of a Lender as
of the Closing Date or (c) such Hedge Agreement is entered into after the
Closing Date with a counterparty that is a Lender or an Affiliate of a Lender at
the time such Hedge Agreement is entered into. Notwithstanding the foregoing, no
Hedge Agreement may be designated as a Specified Hedge Agreement if a party
thereto has granted a security interest in its right, title or interest in, to
or under such Hedge Agreement to secure obligations under the Existing IDB
Credit Agreement unless such rights, title and interest constitute Term Priority
Collateral.

“Specified Hedge Obligations” means all obligations of every nature of the
Borrower or any Subsidiary under each Specified Hedge Agreement, whether for
interest (including interest that, but for the filing of a petition in
bankruptcy with respect to the Borrower or such Subsidiary, as the case may be,
would have accrued on any such obligation, whether or not a claim is allowed
against the Borrower or such Subsidiary for such interest in the related
bankruptcy proceeding), payments for early termination of such Hedge Agreement,
fees, expenses, indemnification or otherwise.

“Specified Hedge Obligations Designation Certificate” means a certificate of the
Borrower in substantially the form of Exhibit I.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, all references herein to Subsidiaries shall be deemed to
refer to Subsidiaries of the Borrower.

“Supplemental Collateral Questionnaire” means a certificate in the form of
Exhibit J or any other form approved by the Collateral Agent.

“Syndication Agents” means each of CS Securities and Goldman Sachs, in each case
in its capacity as a co-syndication agent for the credit facility provided
herein.

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means a Tranche B Term Loan or an Extended Term Loan or a
Refinancing Term Loan of any Class.

“Term Loan Commitment” means an Extended Term Loan Commitment or a Refinancing
Term Loan Commitment of any Class.

 

52



--------------------------------------------------------------------------------

“Term Loan Exposure” means, with respect to any Lender with respect to any Class
at any time, (a) prior to the making of the Term Loans of such Class, the Term
Loan Commitment of such Lender to make Term Loans of such Class at such time and
(b) after the making of the Term Loans of any Class (or the establishment of any
Class of Extended Loans), the aggregate principal amount of the Term Loans of
such Class of such Lender at such time.

“Term Priority Collateral” means (a) the “Non-ABL Priority Collateral”, as
defined in the form of a Permitted Intercreditor Agreement attached as Exhibit H
hereto, or (b) when used with reference to the Existing IDB Credit Agreement,
“Term Loan Facility First Lien Collateral”, as defined in the MLP/IDB
Intercreditor Agreement.

“Terminal Loss” means (a) the occurrence of a Casualty or Condemnation in
respect of the Big Spring Refinery in respect of which the reasonably expected
cost to restore, repair or replace the assets subject to such Casualty or
Condemnation:

(i) exceeds the maximum loss limits under the applicable property damage
insurance policy or policies covering such Casualty or Condemnation; or

(ii) does not exceed the maximum loss limits under the applicable property
damage insurance policy or policies covering such Casualty or Condemnation, but
is reasonably expected to exceed by more than $200,000,000 the aggregate amount
of Net Proceeds that is reasonably expected to be available to the Borrower and
the Subsidiaries in respect of property damage under the applicable property
damage insurance policy or policies covering such Casualty or Condemnation (such
Net Proceeds to exclude (and be determined net of) any business interruption
insurance payments that are reasonably expected to be payable in respect of such
Casualty or Condemnation under such policy or policies); or

(iii) (A) does not exceed the maximum loss limits under the applicable property
damage insurance policy or policies covering such Casualty or Condemnation, but
is reasonably expected to exceed by an amount not more than $200,000,000 (such
excess, the “Shortfall”) the aggregate amount of Net Proceeds that is reasonably
expected to be available to the Borrower and the Subsidiaries in respect of
property damage under the applicable property damage insurance policy or
policies covering such Casualty or Condemnation (such Net Proceeds to exclude
(and be determined net of) any business interruption insurance payments that are
reasonably expected to be payable in respect of such Casualty or Condemnation
under such policy or policies) and (B) either the Borrower shall fail to obtain
within 180 days of the occurrence of such Casualty or Condemnation Net Proceeds
in an amount not less than the Shortfall from the incurrence of its Indebtedness
or the issuance or sale of its Equity Interests or the Borrower shall prior to
obtaining such Net Proceeds commence the restoration, repair or replacement of
assets subject to such Casualty or Condemnation; or

(b) the occurrence of a Casualty or Condemnation that would cost $250,000,000 or
more to restore, repair or replace and a determination by the Partnership and
the Subsidiaries not to restore, repair or replace the assets subject thereto.
In connection with any Casualty or Condemnation, the Administrative Agent may,
and shall at the request of the Requisite Lenders,

 

53



--------------------------------------------------------------------------------

at the Borrower’s cost, retain such independent consultants as it may deem
necessary or advisable to determine the applicable amounts of the loss limits,
costs and available Net Proceeds contemplated above, and the Borrower shall
cooperate with such consultants in making such determinations, including by
providing access to such information and access to such persons as may
reasonably be requested thereby. Any determination made by such consultants
shall be conclusive for purposes of determining whether a Terminal Loss shall
have occurred.

“Tranche B Term Borrowing” means a Borrowing comprised of Tranche B Term Loans.

“Tranche B Term Lender” means a Lender with a Tranche B Term Loan.

“Tranche B Term Loan” means a “Tranche B Term Loan” made by a Lender to Alon USA
Energy pursuant to Section 2.1(a) of the Alon USA Energy Credit Agreement and
assumed by the Borrower pursuant to Section 11 of the Alon USA Energy Credit
Agreement and Section 2.1(a).

“Tranche B Term Loan Maturity Date” means the date that is six years after the
Closing Date.

“Transactions” means the Financing Transactions and the Related Transactions.

“Treasury Rate” means, as of any date of prepayment of any Term Loans or any
Repricing Event, the yield to maturity as of such date of the United States
Treasury securities with a constant maturity (as compiled and published in the
most recent Federal Reserve Statistical Release H.15 (519) that has become
publicly available at least two Business Days prior to such date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from such date to the
Tranche B Term Loan Maturity Date; provided that if the period from such date to
the Tranche B Term Loan Maturity Date is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.

“Type” when used in reference to any Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Adjusted Eurodollar Rate or the
Base Rate.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“US Lender” as defined in Section 2.17(c).

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“US Tax Compliance Certificate” as defined in Section 2.17(f)(ii)(B)(3).

“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other

 

54



--------------------------------------------------------------------------------

nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law) are owned, beneficially and of record, by such
Person, another wholly owned Subsidiary of such Person or any combination
thereof.

1.2. Accounting Terms; Pro Forma Calculations. (a) Except as otherwise expressly
provided herein, all accounting terms not otherwise defined herein shall have
the meanings assigned to them in conformity with GAAP, as in effect from time to
time; provided that, notwithstanding the foregoing, for purposes of this
Agreement GAAP shall be determined without giving effect to any change thereto
occurring after the Closing Date as a result of the adoption of any proposals
set forth in the Proposed Accounting Standards Update, Leases (Topic 840),
issued by the Financial Accounting Standards Board on August 17, 2010, or any
other proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) was not required to be so treated under GAAP as
in effect on the Closing Date; provided further that if the Borrower, by notice
to the Administrative Agent, shall request an amendment to any provision hereof
to eliminate the effect of any change occurring after the Closing Date in GAAP
or in the application thereof on the operation of such provision (or if the
Administrative Agent or the Requisite Lenders, by notice to the Borrower, shall
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, any Material Disposition, the consummation of the
Transactions, the making of any Restricted Junior Payment or any other
transaction shall be calculated after giving pro forma effect thereto (and, in
the case of any pro forma computations made hereunder to determine whether such
Material Acquisition, Material Disposition, Restricted Junior Payment or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive Fiscal Quarters ending with the most recent Fiscal Quarter
for which financial statements are available and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of or so designated and any related incurrence or reduction of
Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedge Agreement
applicable to such Indebtedness if such Hedge Agreement has a remaining term in
excess of 12 months).

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase

 

55



--------------------------------------------------------------------------------

“without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. The words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal, tangible and intangible assets and properties, including
cash, Securities, accounts and contract rights. The word “law” shall be
construed as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply), and all judgments,
orders, writs and decrees, of all Governmental Authorities. Except as otherwise
expressly provided herein and unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Credit Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority or any
self-regulating entity, any other Governmental Authority or entity that shall
have succeeded to any or all functions thereof, and (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof. All references to dividends or distributions shall be deemed to include
all payments to limited partners by the Borrower notwithstanding that such
payments may otherwise be characterized as a return of capital. Any reference to
an officer of the Borrower shall be deemed to include a reference to such
officer of the GP acting on behalf of the Borrower.

1.4. Classification of Loans and Borrowings. For purposes of this Agreement,
Term Loans and Borrowings may be classified and referred to by Class (e.g., a
“Tranche B Term Loan” or “Tranche B Term Borrowing”) or by Type (e.g., a
“Eurodollar Rate Loan” or “Eurodollar Rate Borrowing”) or by Class and Type
(e.g., a “Eurodollar Rate Tranche B Term Loan” or “Eurodollar Rate Tranche B
Term Borrowing”).

SECTION 2. LOANS

2.1. Term Loans. (a) Drop Down Date Transactions. (i) The GP, the Borrower and
the Lenders (A) acknowledge (1) the making of the “Tranche B Term Loans” to Alon
USA Energy under and as defined in the Alon USA Energy Credit Agreement, (2) the
assignment and delegation by Alon USA Energy to Alon Assets, and the assumption
by the Alon Assets, as of the Drop Down Date of such “Tranche B Term Loans” in
an aggregate principal amount equal to the MLP Amount as of the Drop Down Date
pursuant to Section 11 of the Alon USA Energy Credit Agreement, (3) the
assignment and delegation by Alon Assets to the Borrower, and the assumption by
the Borrower, as of the Drop Down Date of the Tranche B Term Loans in an
aggregate principal amount equal to the MLP Amount as of the Drop Down Date
pursuant to Section 11 of the Alon USA Energy Credit Agreement and (4) the
effectiveness as of the Drop Down Date of each other transaction set forth in
Section 11.1 of the Alon USA Energy Credit Agreement; and (B) agree that such
Tranche B Term Loans shall continue to be

 

56



--------------------------------------------------------------------------------

outstanding as Tranche B Term Loans pursuant to the terms and conditions of this
Agreement and the other Credit Documents. Amounts repaid or prepaid in respect
of the Tranche B Term Loans may not be reborrowed.

(ii) New Classes of Term Loan Commitments may be established as provided in
Section 2.20 or 2.21, and the Term Loans thereunder shall be made in accordance
with, and subject to the terms and conditions set forth in, such Section.

(b) Borrowing Mechanics for Term Loans. (i) Each Term Loan shall be made as part
of a Borrowing consisting of Term Loans of the same Class and Type made by the
Lenders of such Class proportionately to their applicable Pro Rata Shares. At
the commencement of each Interest Period for any Eurodollar Rate Borrowing, such
Borrowing shall be in an aggregate amount of $5,000,000 or an integral multiple
of $1,000,000 in excess of such amount; provided that (A) a Eurodollar Rate
Borrowing that results from a continuation of an outstanding Eurodollar Rate
Borrowing may be in an aggregate amount that is equal to the amount of such
outstanding Borrowing and (B) a Eurodollar Rate Borrowing made on any Credit
Date may be in an aggregate amount that is equal to the entire unused balance of
the Term Loan Commitments of the applicable Class at such time.

(ii) To request a Borrowing, the Borrower shall deliver to the Administrative
Agent a fully completed and executed Funding Notice (A) in the case of a
Eurodollar Rate Borrowing, not later than 12:00 noon (New York City time) at
least four Business Days in advance of the proposed Credit Date (which shall be
a Business Day) and (B) in the case of a Base Rate Borrowing, not later than
10:00 a.m. (New York City time) at least one Business Day in advance of the
proposed Credit Date (which shall be a Business Day). Promptly upon receipt by
the Administrative Agent of a Funding Notice in accordance with this paragraph,
the Administrative Agent shall notify each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Term Loan to be made as part
of the requested Borrowing. Following delivery of a Funding Notice for a
Eurodollar Rate Borrowing, any failure to make such Borrowing shall be subject
to Section 2.15(c).

(iii) Each Lender shall make the principal amount of its Term Loan required to
be made by it hereunder on any Credit Date available to the Administrative Agent
not later than 12:00 noon (New York City time) on the applicable Credit Date by
wire transfer of same day funds in Dollars to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make each such Term Loan available to the Borrower
by promptly remitting the amounts so received, in like funds, to the account
specified by the Borrower in the applicable Funding Notice.

(iv) This Section 2.1(b) shall not apply to the transactions with respect to the
Tranche B Term Loans to occur on the Drop Down Date pursuant to the Alon USA
Energy Credit Agreement and this Agreement.

2.2. Pro Rata Shares; Obligations Several; Availability of Funds. (a) All Term
Loans on the occasion of any Borrowing shall be made by the Lenders
proportionately to

 

57



--------------------------------------------------------------------------------

provided that the Term Loan Commitments and other obligations of the Lenders
hereunder are several, and no Lender shall be responsible for the failure of any
other Lender to make any Term Loan or fund any participation required hereunder
or to satisfy any of its other obligations hereunder.

(b) Unless the Administrative Agent shall have been notified by a Lender prior
to the applicable Credit Date that such Lender does not intend to make available
to the Administrative Agent the amount of such Lender’s Term Loan requested on
such Credit Date, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such Credit Date and may,
in its sole discretion, but shall not be obligated to, make available to the
Borrower a corresponding amount on such Credit Date. In such event, if a Lender
has not in fact made the amount of such Lender’s Term Loan requested on such
Credit Date available to the Administrative Agent, then such Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand,
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of such payment to the Administrative Agent, (i) in the case of a payment to be
made by such Lender, (A) at any time prior to the third Business Day following
the date such amount is made available to the Borrower, the customary rate set
by the Administrative Agent for the correction of errors among banks and
(B) thereafter, the Base Rate or (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable hereunder to Base Rate Loans of the
applicable Class. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Term Loan included in the
applicable Borrowing.

2.3. Use of Proceeds. The proceeds of the Tranche B Term Loans were used solely
(a) to repay all the Indebtedness and other obligations outstanding under the
Existing Term Loan Agreement, (b) to pay in full all fees and expenses incurred
by Alon USA Energy and its Subsidiaries in connection with the uses described
above and (c) to the extent of any proceeds remaining after the uses described
above, for general corporate purposes of Alon USA Energy and its Subsidiaries.
The Borrower will use the proceeds of any Refinancing Term Loans solely for
repayment or prepayment of then outstanding Borrowings (and any related accrued
and unpaid interest, fees, premiums and expenses) referred to in
Section 2.21(b).

2.4. Evidence of Debt; Register; Notes. (a) Lenders’ Evidence of Debt. Each
Lender shall maintain records evidencing the Obligations of the Borrower owing
to such Lender, including the principal amount of the Term Loans made by such
Lender and each repayment and prepayment in respect thereof. Such records
maintained by any Lender shall be conclusive and binding on the Borrower, absent
manifest error; provided that the failure to maintain any such records, or any
error therein, shall not in any manner affect the obligation of the Borrower to
pay any amounts due hereunder in accordance with the terms hereof; provided
further that in the event of any inconsistency between the records maintained by
any Lender and the records maintained by the Administrative Agent, the records
maintained by the Administrative Agent shall govern and control.

 

58



--------------------------------------------------------------------------------

(b) Register. The Administrative Agent shall maintain records of the name and
address of, and the Term Loan Commitments of and the principal amount of and
stated interest on the Term Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding on the
Borrower and each Lender, absent manifest error; provided that the failure to
maintain the Register, or any error in the recordations therein, shall not in
any manner affect the obligation of any Lender to make a Term Loan or other
payment hereunder or the obligation of the Borrower to pay any amounts due
hereunder, in each case in accordance with the terms of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender (but,
in the case of a Lender, only with respect to (i) any entry relating to such
Lender’s Term Loan Commitments or Term Loans and (ii) the identity of the other
Lenders (but not information as to such other Lenders’ Term Loan Commitments or
Term Loans) and (iii) any entry relating to any Loans held by any Affiliated
Lender) at any reasonable time and from time to time upon reasonable prior
notice. The Borrower hereby designates the Person serving as the Administrative
Agent to serve as the Borrower’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.4(b) and agrees that, to
the extent such Person serves in such capacity, such Person and its Related
Parties shall constitute “Indemnitees”.

(c) Notes. Upon request of any Lender by written notice to the Borrower (with a
copy to the Administrative Agent), the Borrower shall promptly prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) to evidence
such Lender’s Term Loans of any Class, which shall be in a form approved by the
Administrative Agent.

2.5. Interest on Loans. (a) Subject to Section 2.7, each Term Loan of any Class
shall bear interest on the outstanding principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Rate with respect
to Term Loans of such Class; or

(ii) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Rate with respect to Term Loans of such Class.

The applicable Base Rate or Adjusted Eurodollar Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive and binding on
the parties hereto, absent manifest error.

(b) The basis for determining the rate of interest with respect to any Term
Loan, and the Interest Period with respect to any Eurodollar Rate Borrowing,
shall be selected by the Borrower pursuant to the applicable Funding Notice or
Conversion/Continuation Notice delivered in accordance herewith; provided that
there shall be no more than 5 (or such greater number as may be agreed to by the
Administrative Agent) Eurodollar Rate Borrowings outstanding at any time. In the
event the Borrower fails to specify in any Funding Notice the Type of the
requested Borrowing, then the requested Borrowing shall be made as a Base Rate
Borrowing. In the event the Borrower fails to deliver in accordance with
Section 2.6 a Conversion/Continuation Notice with respect to any Eurodollar Rate
Borrowing prior to the end

 

59



--------------------------------------------------------------------------------

of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. In the event the Borrower requests the
making of, or the conversion to or continuation of, any Eurodollar Rate
Borrowing but fails to specify in the applicable Funding Notice or
Conversion/Continuation Notice the Interest Period to be applicable thereto, the
Borrower shall be deemed to have specified an Interest Period of one month. No
Borrowing of any Class may be converted into a Borrowing of another Class.

(c) Interest on Term Loans shall accrue on a daily basis and shall be computed
(i) in the case of Base Rate Loans, on the basis of a year of 365 days (or 366
days in a leap year) and (ii) in the case of Eurodollar Rate Loans, on the basis
of a year of 360 days, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Term Loan, the date
of the making of such Term Loan or the first day of an Interest Period
applicable to such Term Loan or, with respect to a Base Rate Loan being
converted from a Eurodollar Rate Loan, the date of conversion of such Eurodollar
Rate Loan to such Base Rate Loan, as the case may be, shall be included, and the
date of payment of such Term Loan or the expiration date of an Interest Period
applicable to such Term Loan or, with respect to a Base Rate Loan being
converted to a Eurodollar Rate Loan, the date of conversion of such Base Rate
Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Term Loan is repaid on the same day on which it is made, one
day’s interest shall accrue on such Term Loan.

(d) Except as otherwise set forth herein, accrued interest on each Term Loan
shall be payable in arrears (i) on each Interest Payment Date applicable to such
Term Loan, (ii) upon any voluntary or mandatory repayment or prepayment of such
Term Loan, to the extent accrued on the amount being repaid or prepaid, (iii) on
the Maturity Date applicable to such Term Loan and (iv) in the event of any
conversion of a Eurodollar Rate Loan prior to the end of the Interest Period
then applicable thereto, on the effective date of such conversion.

(e) Notwithstanding anything to the contrary set forth herein, on the Drop Down
Date the Tranche B Term Loans shall be allocated ratably (in accordance with the
Lenders’ respective Pro Rata Shares) among separate Borrowings, such Borrowings
to correspond by Type to the Types of “Tranche B Term Borrowings” (as defined
under the Alon USA Energy Credit Agreement) outstanding on the Drop Down Date
immediately before the consummation of the Drop Down Transactions and, in the
case of such Borrowings that pursuant to the foregoing are to be Eurodollar Rate
Borrowings, to have an initial Interest Period that is identical to the
remaining Interest Period of the corresponding “Tranche B Term Borrowing” (as
defined under the Alon USA Energy Credit Agreement) as of the Drop Down Date.

(f) On the Drop Down Date, pursuant to the Alon USA Energy Credit Agreement the
Borrower has assumed all accrued but unpaid interest as of the Drop Down Date
under the Alon USA Energy Credit Agreement in respect of “Tranche B Term Loans”
(as defined in the Alon USA Energy Credit Agreement) that have been assumed by
the Borrower on the Drop Down Date pursuant to the Alon USA Energy Credit
Agreement. Such assumed accrued but unpaid interest in respect of any such
“Tranche B Term Loan” shall be deemed to be interest accrued hereunder with
respect to the corresponding Tranche B Term Loan and shall be payable on the
first Interest Payment Date (or on any earlier date applicable pursuant to
Section 2.5(d))

 

60



--------------------------------------------------------------------------------

applicable hereunder to such Tranche B Term Loan, together with all other
interest thereon that shall accrue hereunder and be payable on such Interest
Payment Date (or any such applicable earlier date).

2.6. Conversion/Continuation. (a) Subject to Section 2.15, the Borrower shall
have the option:

(i) to convert at any time all or any part of any Borrowing (including any
Borrowing referred to in Section 2.5(e)) from one Type to the other Type; and

(ii) to continue, at the end of the Interest Period applicable to any Eurodollar
Rate Borrowing, all or any part of such Borrowing as a Eurodollar Rate Borrowing
and to elect an Interest Period therefor;

provided, in each case, that at the commencement of each Interest Period for any
Eurodollar Rate Borrowing, such Borrowing shall be in an amount that complies
with Section 2.1(b).

In the event any Borrowing shall have been converted or continued in accordance
with this Section 2.6 in part, such conversion or continuation shall be
allocated ratably, in accordance with their applicable Pro Rata Shares, among
the Lenders holding the Term Loans comprising such Borrowing, and the Term Loans
comprising each part of such Borrowing resulting from such conversion or
continuation shall be considered a separate Borrowing.

(b) To exercise its option pursuant to this Section 2.6, the Borrower shall
deliver a fully completed and executed Conversion/Continuation Notice to the
Administrative Agent not later than 12:00 noon (New York City time) at least
(i) one Business Day in advance of the proposed Conversion/Continuation Date, in
the case of a conversion to a Base Rate Borrowing, and (ii) three Business Days
in advance of the proposed Conversion/Continuation Date, in the case of a
conversion to, or a continuation of, a Eurodollar Rate Borrowing. In lieu of
delivering a Conversion/Continuation Notice, the Borrower may give, not later
than the applicable time set forth above, the Administrative Agent telephonic
notice of any proposed conversion or continuation; provided that such telephonic
notice shall be promptly confirmed in writing by delivery to the Administrative
Agent of a fully completed and executed Conversion/Continuation Notice. Except
as otherwise provided herein, a Conversion/Continuation Notice for a conversion
to, or a continuation of, any Eurodollar Rate Borrowing shall be irrevocable on
and after the related Interest Rate Determination Date, and the Borrower shall
be bound to effect a conversion or continuation in accordance therewith; any
failure to effect such conversion or continuation in accordance therewith shall
be subject to Section 2.15(c).

(c) Notwithstanding anything to the contrary herein, if an Event of Default
under Section 8.1(a), 8.1(f) or 8.1(g) or, at the request of the Requisite
Lenders (or a Majority in Interest of Lenders of any Class), any other Event of
Default shall have occurred and is continuing, then no outstanding Borrowing (of
the applicable Class, in the case of such a request by a Majority in Interest of
Lenders of any Class) may be converted to or continued as a Eurodollar Rate
Borrowing.

 

61



--------------------------------------------------------------------------------

2.7. Default Interest. Notwithstanding anything to the contrary herein, upon the
occurrence and during the continuance of an Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g), any principal of or interest on any Term Loan
or any fee, premium or other amount payable by the Borrower hereunder shall bear
interest, payable on demand, after as well as before judgment, at a rate per
annum equal to (a) in the case of the principal of any Term Loan, 2.00% per
annum in excess of the interest rate otherwise applicable hereunder to such Term
Loan or (b) in the case of any other amount, a rate (computed on the basis of a
year of 360 days for the actual number of days elapsed) that is 2.00% per annum
in excess of the highest interest rate otherwise payable hereunder for any Base
Rate Loans. Payment or acceptance of the increased rates of interest provided
for in this Section 2.7 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Administrative Agent or any Lender.

2.8. Fees. (a) The Borrower agrees to pay to the Administrative Agent and the
Collateral Agent such other fees in the amounts and at the times as shall have
been separately agreed upon by the Borrower and Credit Suisse.

(b) Fees paid hereunder shall not be refundable or creditable under any
circumstances.

2.9. Scheduled Installments; Repayment on Maturity Date. (a) Subject to
Section 2.9(c), the Borrower shall repay Tranche B Term Borrowings on the last
Business Day of each Fiscal Quarter, commencing with the later of March 31, 2013
and the first such date to occur after the Drop Down Date, and ending with the
last such day to occur prior to the Tranche B Term Loan Maturity Date, in an
aggregate principal amount for each such date equal to 0.25% of the MLP Amount.
To the extent not previously paid, all Tranche B Term Loans shall be due and
payable on the Tranche B Term Loan Maturity Date.

(b) Subject to Section 2.9(c), the Borrower shall repay (i) Extended Term Loans
of any Class in such amounts and on such date or dates as shall be specified
therefor in the Extension Agreement establishing such Class of Extended Term
Loans and (ii) Refinancing Term Loans of any Class in such amounts and on such
date or dates as shall be specified therefor in the Refinancing Facility
Agreement establishing such Class of Refinancing Term Loans. To the extent not
previously paid, all Term Loans of any Class shall be due and payable on the
Maturity Date with respect to such Class of Term Loans.

(c) The Installments shall be reduced in connection with any voluntary or
mandatory prepayments of, or any repurchases by the Borrower of, the Tranche B
Term Loans or the Term Loans of any other Class in accordance with Section 2.12.

(d) Prior to any repayment of any Borrowings of any Class under this
Section 2.9, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent of such
selection. Each such notice may be given by telephone or in writing (and, if
given by telephone, shall promptly be confirmed in writing). Each repayment of a
Borrowing shall be allocated among the Lenders holding Term Loans comprising
such Borrowing in accordance with their applicable Pro Rata Shares.

 

62



--------------------------------------------------------------------------------

(e) Effective immediately upon the delivery at any time following the occurrence
of a Terminal Loss by Lenders holding Term Loans and Term Loan Commitments
representing 66-2/3% of all the Term Loans and Term Loan Commitments of written
notice to the Administrative Agent requesting the termination of all Term Loan
Commitments and the repayment of all Term Loans, all Term Loan Commitments shall
terminate, all Term Loans shall become due and payable in full and the Borrower
shall repay all the Term Loans, together with all accrued but unpaid interest
thereon to but excluding the date of payment and all fees and other amounts
accrued but unpaid hereunder.

2.10. Voluntary Prepayments/Commitment Reductions. (a) Voluntary Prepayments.
(i) At any time and from time to time, the Borrower may, without premium or
penalty (except as applicable under Section 2.10(c) or 2.22(a)) but subject to
compliance with the conditions set forth in this Section 2.10(a) and with
Section 2.15(c), prepay any Borrowing in whole or in part; provided that each
such partial voluntary prepayment of any Borrowing shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
of such amount.

(ii) To make a voluntary prepayment pursuant to Section 2.10(a)(i), the Borrower
shall notify the Administrative Agent not later than 12:00 noon (New York City
time) (A) at least one Business Day prior to the date of prepayment, in the case
of prepayment of Base Rate Borrowings, or (B) at least three Business Days prior
to the date of prepayment, in the case of prepayment of Eurodollar Rate
Borrowings. Each such notice shall specify the prepayment date (which shall be a
Business Day) and the principal amount of each Borrowing or portion thereof to
be prepaid, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Each such notice shall be
irrevocable, and the principal amount of each Borrowing specified therein shall
become due and payable on the prepayment date specified therein; provided that
any such notice of prepayment may state that such notice is conditioned upon the
occurrence of one or more events specified therein, in which case such notice
may be rescinded by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the applicable Class of the details thereof. Each
voluntary prepayment of a Borrowing shall be allocated among the Lenders holding
Term Loans comprising such Borrowing in accordance with their applicable Pro
Rata Shares.

(b) Voluntary Commitment Reductions. (i) At any time and from time to time, the
Borrower may, without premium or penalty but subject to compliance with the
conditions set forth in this Section 2.10(b), terminate in whole or permanently
reduce in part the Term Loan Commitments of any Class; provided that each such
partial reduction of the Term Loan Commitments of such Class shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
of such amount or in the amount of the remaining aggregate amount of the Term
Loan Commitments of such class.

(ii) To make a voluntary termination or reduction of the Term Loan Commitments
of any Class pursuant to Section 2.10(b)(i), the Borrower shall notify the
Administrative Agent not later than 12:00 noon (New York City time) at least
three

 

63



--------------------------------------------------------------------------------

Business Days prior to the date of effectiveness of such termination or
reduction. Each such notice shall specify the termination or reduction date
(which shall be a Business Day) and the amount of any partial reduction, and may
be given by telephone or in writing (and, if given by telephone, shall promptly
be confirmed in writing). Each such notice shall be irrevocable, and the
termination or reduction of the Term Loan Commitments of the applicable Class
specified therein shall become effective on the date specified therein. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Term Lenders of the applicable Class of the details thereof. Each voluntary
reduction of the Term Loan Commitments of any Class shall reduce the Term Loan
Commitments of such Class of the Lenders in accordance with their applicable Pro
Rata Shares.

(c) Voluntary Prepayment or Repricing Event Premiums. In the event any Tranche B
Term Loans are prepaid pursuant to Section 2.10(a) or are subject to a Repricing
Event, then each Lender whose Tranche B Term Loans are so prepaid or are subject
to such Repricing Event, or which is required to assign any of its Tranche B
Term Loans pursuant to Section 2.19 in connection with such prepayment or such
Repricing Event, shall be paid a premium equal to:

(i) the Makewhole Amount, if such prepayment or Repricing Event occurs prior to
the second anniversary of the Drop Down Date;

(ii) 2.00% of the aggregate principal amount of such Lender’s Tranche B Term
Loans so prepaid or subject to such Repricing Event, if such prepayment or
Repricing Event occurs on or after the second anniversary of the Drop Down Date,
but prior to the third anniversary of the Drop Down Date;

(iii) 1.00% of the aggregate principal amount of such Lender’s Tranche B Term
Loans so prepaid or subject to such Repricing Event, if such prepayment or
Repricing Event occurs on or after the third anniversary of the Drop Down Date,
but prior to the fourth anniversary of the Drop Down Date; or

(iv) zero, if such prepayment or Repricing Event occurs on or after the fourth
anniversary of the Drop Down Date.

Notwithstanding the foregoing, no premium shall be required to be paid in
respect of any such prepayment (whether or not such prepayment also constitutes
a Repricing Event) that occurs after the fifth anniversary of the Closing Date.

2.11. Mandatory Prepayments/Commitment Reductions. (a) Asset Sales. Not later
than the third Business Day following the date of receipt by the GP, the
Borrower or any Subsidiary of any Net Proceeds in respect of any Asset Sale, the
Borrower shall prepay the Borrowings in an aggregate amount equal to such Net
Proceeds; provided that, so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower may, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of an Authorized
Officer of the Borrower to the effect that the Borrower intends to cause such
Net Proceeds (or a portion thereof specified in such certificate) to be
reinvested in long-term

 

64



--------------------------------------------------------------------------------

productive assets or other capital assets useful in the business of the Borrower
and the Subsidiaries (and which assets constitute Term Priority Collateral), in
each case within 365 days after the receipt of such Net Proceeds, and certifying
that, as of the date thereof, no Default or Event of Default has occurred and is
continuing, in which case during such period the Borrower shall not be required
to make such prepayment to the extent of the amount set forth in such
certificate; provided further that:

(i) any such Net Proceeds that are not so reinvested by the end of such period
shall be applied to prepay the Borrowings promptly upon the expiration of such
period;

(ii) all such Net Proceeds shall be deposited in a Proceeds Collateral Account
pending reinvestment or prepayment (with the Collateral Agent hereby agreeing to
release such Net Proceeds held in the Proceeds Collateral Account to the
Borrower promptly upon request of the Borrower and delivery to the Collateral
Agent of a certificate of an Authorized Officer of the Borrower to the effect
that no Default or Event of Default shall have occurred and be continuing and
that the Net Proceeds so released will be promptly applied in accordance with
this Section 2.11(a)), provided that if any such reinvestment is certified as to
be made within 30 days of the receipt of such Net Proceeds in a certificate of
an Authorized Officer of the Borrower to such effect, and such Net Proceeds are
not subject to the Lien of any other Person (other than Permitted Encumbrances)
or deposited in any account maintained with Israel Discount Bank of New York,
Wells Fargo Bank, National Association or any of their Affiliates, the Borrower
and the Subsidiaries shall not be required to deposit such Net Proceeds in a
Proceeds Collateral Account during such 30-day period;

(iii) not more than $40,000,000 in the aggregate of all such Net Proceeds may be
held pending reinvestment at any one time; and

(iv) if, as a result of the receipt of such Net Proceeds, the GP, the Borrower
or any Subsidiary would be required by the terms of any Indebtedness (including
Indebtedness under the Existing IDB Credit Agreement) to repay, prepay, redeem,
repurchase or defease, or make an offer to repay, prepay, redeem, repurchase or
defease, any such Indebtedness, then, prior to the time at which the GP, the
Borrower or such Subsidiary would be required to make such repayment,
prepayment, redemption, repurchase or defeasance or to make such offer, the
Borrower shall (x) prepay the Borrowings in accordance with this Section 2.11(a)
or (y) consummate, or cause the consummation of, any then pending reinvestment
in accordance with this Section 2.11(a), in each case in the amount and in the
manner that would eliminate such requirement to make such repayment, prepayment,
redemption, repurchase or defeasance or to make such offer.

Nothing in this Section 2.11(a) shall prevent the Collateral Agent from applying
at any time all or any part of the Net Proceeds held in the Proceeds Collateral
Account to (A) the curing of any Event of Default or (B) the payment of any of
the Term Loans or other Obligations after the occurrence and during the
continuance of an Event of Default.

 

65



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Net Proceeds received by the GP, the Borrower
or any Subsidiary in respect of any Asset Sale involving any Permitted
Revolving/LC Facilities Priority Collateral or any Permitted Supply & Offtake
Agreement Collateral (whether in the form of a direct sale, transfer or other
disposition of such Permitted Revolving/LC Facilities Priority Collateral or
Permitted Supply & Offtake Agreement Collateral or a sale, transfer or other
disposition of Equity Interests in any Subsidiary owning such Permitted
Revolving/LC Facilities Priority Collateral or Permitted Supply & Offtake
Agreement Collateral) that secures a Permitted Revolving/LC Facility or a
Permitted Supply & Offtake Agreement at the time such Asset Sale is consummated
shall not, solely to the extent such Net Proceeds are attributable to the fair
value of such Permitted Revolving/LC Facilities Priority Collateral or Permitted
Supply & Offtake Agreement Collateral (net of any related transferred
liabilities, in each case as determined reasonably and in good faith by the
chief financial officer of the Borrower), be subject to the requirements of this
Section 2.11(a).

(b) Casualty and Condemnation. (i) Not later than the fifth Business Day
following the date of receipt by the GP, the Borrower or any Subsidiary, or by
the Collateral Agent as loss payee, of any Net Proceeds in respect of any
Casualty or Condemnation, the Borrower shall prepay the Borrowings in an
aggregate amount equal to such Net Proceeds; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, the Borrower
may, prior to the date of the required prepayment, deliver to the Administrative
Agent a certificate of an Authorized Officer of the Borrower to the effect that
such Casualty or Condemnation does not constitute a Terminal Loss and the
Borrower intends to cause such Net Proceeds (or a portion thereof specified in
such certificate) to be applied within 545 days after the receipt of such Net
Proceeds to the repair or restoration by the Borrower or the affected Subsidiary
of the property subject to such Casualty (or to the replacement by the Borrower
or the affected Subsidiary of the property subject to such Condemnation or
Casualty in accordance with this Agreement), and certifying that (A) as of the
date thereof, no Default or Event of Default has occurred and is continuing,
(B) any such repair, restoration or replacement is reasonably expected to
result, within such period (such period being extended in the case of Net
Proceeds received in more than one payment to the day that is 545 days after the
last of such payments), in the general value and utility of the property subject
to such Casualty to be substantially equal to that existing immediately prior to
such Casualty (or in the general value of the replacement property to be
substantially equal to the value of the property subject to such Condemnation or
Casualty) and will be made in compliance in all material respects with all
applicable laws, (C) in the event such Net Proceeds (together with any other Net
Proceeds previously received, or that are reasonably expected to be received, by
the GP, the Borrower or any Subsidiary, or by the Collateral Agent as loss
payee, in respect of such Casualty or Condemnation) could reasonably be expected
to be insufficient to achieve the result referred to in clause (B) above, the
GP, the Borrower and the Subsidiaries possess or reasonably expect to possess
such other readily available funds or lending commitments (as to which
conditions to borrowing are reasonably expected to be satisfied) as would enable
them to achieve such result and (D) such Net Proceeds will only be applied to
the repair or restoration of the property that constitutes Term Priority
Collateral (or to the acquisition of the replacement property that will
constitute Term Priority Collateral upon the acquisition thereof), in which case
during such period the Borrower shall not be required to make such prepayment to
the extent of the amount set forth in such certificate; provided further that:

(1) any such Net Proceeds that are not so applied by the end of such period
shall be applied to prepay the Borrowings promptly upon the expiration of such
period;

 

66



--------------------------------------------------------------------------------

(2) all such Net Proceeds shall be deposited in a Proceeds Collateral Account
pending such application (with the Collateral Agent hereby agreeing to release
such Net Proceeds held in the Proceeds Collateral Account (x) to the Borrower
for the prepayment of the Borrowings in accordance with this Section 2.11(b)
promptly upon request of the Borrower therefor or (y) as provided in
Section 2.11(b)(iii) below); and

(3) if, as a result of the receipt of such Net Proceeds, the GP, the Borrower or
any Subsidiary would be required by the terms of any Indebtedness (including
Indebtedness under the Existing IDB Credit Agreement) to repay, prepay, redeem,
repurchase or defease, or make an offer to repay, prepay, redeem, repurchase or
defease, any such Indebtedness, then, prior to the time at which the GP, the
Borrower or such Subsidiary would be required to make such repayment,
prepayment, redemption, repurchase or defeasance or to make such offer, the
Borrower shall (x) prepay the Borrowings in accordance with this Section 2.11(b)
or (y) consummate, or cause the consummation of, any then pending repair,
restoration or replacement in accordance with this Section 2.11(b), in each case
in the amount and in the manner that would eliminate such requirement to make
such repayment, prepayment, redemption, repurchase or defeasance or to make such
offer.

(ii) In the event the Borrower shall have delivered the certificate referred to
in Section 2.11(b)(i) with respect to any Casualty or Condemnation, then upon
and after the commencement of the repair, restoration or replacement of any
property subject thereto, the Borrower will, and will cause the applicable
Subsidiary or Subsidiaries to, diligently and continuously pursue the repair or
restoration of the property subject to such Casualty (or the location,
acquisition or construction of a replacement to the property subject to such
Condemnation or Casualty), in each case in compliance in all material respects
with all applicable laws (and in the event such repair, restoration or
replacement requires any Governmental Authorization for the commencement,
continuation or completion thereof, the Borrower will, and will cause each
applicable Subsidiary to, use its commercially reasonably efforts to obtain such
Governmental Authorization as promptly as reasonably possible).

(iii) The Net Proceeds held by the Collateral Agent in the Proceeds Collateral
Account pursuant to this Section 2.11(b) shall, upon request of the Borrower,
from time to time be withdrawn from the Proceeds Collateral Account and remitted
to the Borrower for payment of costs arising from the repair or restoration of
the property subject to a Casualty (or costs arising from the location,
acquisition or construction of the replacement of the property subject to a
Condemnation or Casualty) as such costs become due and payable (or to reimburse
the Borrower and the applicable Subsidiaries for any such costs previously paid
by them from their own funds); provided that in connection with any Material
Casualty/Condemnation the Collateral Agent may, in consultation with

 

67



--------------------------------------------------------------------------------

the Borrower, establish procedures determined by it to be reasonable for the
evaluation and monitoring of such repair, restoration or replacement or to
ensure that such amounts are applied only to pay (or to reimburse for the
previous payment of) the proper costs of such repair, restoration or replacement
and that such application complies with the provisions of this Section 2.11(b),
and may condition any such withdrawal and remittance on compliance with such
procedures. It is understood and agreed that the Collateral Agent shall not be
required to establish any such procedures, but may do so in the exercise of its
reasonable credit judgment, including after taking into account the amount of
the Net Proceeds involved, the nature and extent of the property subject to such
Material Casualty/Condemnation and the expected complexity of the completion of,
and the length of the period to complete, such repair, restoration or
replacement. Without limiting the foregoing, as part of such procedures in
connection with any Material Casualty/Condemnation the Collateral Agent may
request:

(A) a description in reasonable detail of the nature of the repair, restoration
or replacement work contemplated, a confirmation that all such repair and
restoration work is or will be in charge of a licensed architect and/or
independent engineer, a copy of the plans and specifications, general contract
and budget therefor and a verification for compliance with the requirements of
this Section 2.11(b) of any of such plans and specifications by an independent
engineer retained by the Collateral Agent;

(B) such additional title insurance, title insurance endorsements, mechanic’s
lien waiver certificates or other instruments and documents as the Collateral
Agent shall consider reasonably necessary in connection with such repair,
restoration or replacement or to preserve or protect the Mortgages and the other
Collateral Documents, the Liens thereunder and its rights under the Credit
Documents;

(C) one or more certificates of an Authorized Officer of the Borrower certifying
that no Default or Event of Default has occurred and is continuing; and

(D) one or more certificates of an Authorized Officer of the Borrower, or one or
more certificates of an architect or engineer in charge of the repair or
restoration work, relating to the repair, restoration or replacement work
(including with respect to the compliance thereof with any plans or
specifications previously provided to the Collateral Agent or with the
requirements of this Section 2.11(b) generally or the relation of the work then
completed to the amounts requested to be remitted by the Collateral Agent to the
Borrower).

(iv) Nothing in this Section 2.11(b) shall prevent the Collateral Agent from
applying at any time all or any part of the Net Proceeds held in the Proceeds
Collateral Account to (A) the curing of any Event of Default or (B) the payment
of any of the Term Loans or other Obligations as required pursuant to
Section 2.9(e) or after the occurrence and during the continuance of an Event of
Default.

 

68



--------------------------------------------------------------------------------

(c) Issuance of Debt. Not later than the first Business Day following the date
of receipt by the GP, the Borrower or any Subsidiary of any Net Proceeds from
the incurrence of any Indebtedness (other than any Indebtedness permitted to be
incurred pursuant to Section 6.1), the Borrower shall prepay the Borrowings in
an aggregate amount equal to 100% of such Net Proceeds.

(d) Notice and Certificate. Prior to or concurrently with any mandatory
prepayment or reduction pursuant to this Section 2.11, the Borrower (i) shall
notify the Administrative Agent of such prepayment or reduction and (ii) shall
deliver to the Administrative Agent a certificate of an Authorized Officer of
the Borrower setting forth the calculation of the amount of the applicable
prepayment or reduction. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid (with such specification to be in accordance with
Section 2.12(b)), or the effective date and the amount of any such reduction, as
applicable, and may be given by telephone or in writing (and, if given by
telephone, shall promptly be confirmed in writing). Promptly following receipt
of any such notice, the Administrative Agent shall advise the Lenders of the
applicable Class of the details thereof. Each mandatory prepayment of any
Borrowing shall be allocated among the Lenders holding Term Loans comprising
such Borrowing in accordance with their applicable Pro Rata Shares. Each
mandatory reduction of the Term Loan Commitments of any Class shall reduce the
Term Loan Commitments of such Class of the Lenders in accordance with their
applicable Pro Rata Shares.

2.12. Application of Prepayments. (a) Application of Voluntary Prepayments and
Repurchases. Any voluntary prepayment of Borrowings of any Class pursuant to
Section 2.10(a) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.9 with respect to Borrowings of such Class in the
manner specified by the Borrower in the notice of prepayment relating thereto
(or, if no such manner is specified in such notice, on a pro rata basis (in
accordance with the principal amounts of such Installments)); provided that any
prepayment of Borrowings of any Class as contemplated by Section 2.21(b) or 2.22
shall be applied to reduce the subsequent Installments to be paid pursuant to
Section 2.9 with respect to Borrowings of such Class in the manner specified in
Section 2.21(b) or 2.22, as the case may be. Any repurchase of Term Loans of any
Class as contemplated by Section 10.6(i) shall be applied to reduce the
subsequent Installments to be paid pursuant to Section 2.9 with respect to
Borrowings of such Class in the manner specified in Section 10.6(i).

(b) Application of Mandatory Prepayments. Any mandatory prepayment of Borrowings
pursuant to Section 2.11 shall (i) be allocated among the Classes of Borrowings
on a pro rata basis (in accordance with the aggregate principal amount of
outstanding Borrowings of each such Class), provided that the amounts so
allocable to any Extended Term Loans or Refinancing Term Loans of any Class may
be applied to other Borrowings as provided in the applicable Extension Agreement
or Refinancing Facility Agreement, and (ii) be applied to reduce the subsequent
Installments to be made pursuant to Section 2.9 with respect to Borrowings of
any Class, first, to the Installments with respect to Borrowings of such Class
scheduled to be paid during the 12-month period commencing with the date such
mandatory prepayment is made and, following the application in full to all such
Installments, second, on a pro rata basis to the remaining Installments with
respect to Borrowings of such Class (in accordance with the principal amounts of
such Installments).

 

69



--------------------------------------------------------------------------------

2.13. General Provisions Regarding Payments. (a) All payments by the Borrower,
any other Credit Party or Alon Assets of principal, interest, fees, premiums and
other amounts required to be made hereunder or under any other Credit Document
shall be made by wire transfer of same day funds in Dollars, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, to the
account of the Administrative Agent most recently designated by it for such
purpose and delivered to the Administrative Agent not later than 12:00 noon (New
York City time) on the date due for the account of the Persons entitled thereto;
provided that payments made pursuant to Sections 2.15(c), 2.16, 2.17, 10.2 and
10.3 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any payment received by it hereunder for the account of
any other Person to the appropriate recipient promptly following receipt
thereof.

(b) All payments in respect of the principal amount of any Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Term Loan on a date when interest is due and payable with respect to such
Term Loan) shall be applied to the payment of interest then due and payable
before application to principal.

(c) If any Conversion/Continuation Notice is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its applicable Pro
Rata Share of any Eurodollar Rate Borrowing, the Administrative Agent shall give
effect thereto in apportioning payments received thereafter.

(d) Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder with respect to any Term Loan shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest hereunder.

(e) Any payment hereunder by or on behalf of the Borrower to the Administrative
Agent that is not received by the Administrative Agent in same day funds prior
to 12:00 noon (New York City time) on the date due shall, unless the
Administrative Agent shall determine otherwise, be deemed to have been received,
for purposes of computing interest and fees hereunder (including for purposes of
determining the applicability of Section 2.7), on the Business Day immediately
following the date of receipt (or, if later, the Business Day immediately
following the date the funds received become available funds).

(f) Unless the Administrative Agent shall have been notified by the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in its sole discretion, but
shall not be obligated to, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to pay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at (i) prior to the third
Business Day following the date such amount is so distributed, the customary
rate set by the Administrative Agent for the correction of errors among banks
and (ii) thereafter, the Base Rate.

 

70



--------------------------------------------------------------------------------

2.14. Ratable Sharing. The Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any
Lender shall, whether through the exercise of any right of set-off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of any principal, interest,
fees and premiums owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) resulting
in such Lender receiving payment of a greater proportion of the Aggregate
Amounts Due to such Lender than the proportion received by any other Lender in
respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase (for cash at face value)
participations in the Aggregate Amounts Due to the other Lenders so that all
such payments of Aggregate Amounts Due shall be shared by all the Lenders
ratably in accordance with the Aggregate Amounts Due to them; provided that, if
all or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of the Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Borrower expressly consents to the foregoing arrangements and agrees that
any holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by the Borrower to such holder with respect thereto as fully as
if such holder were owed the amount of the participation held by such holder.
The provisions of this Section 2.14 shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or (ii) any payment obtained by any Lender as consideration for the
assignment of or sale of a participation in Term Loans or other Obligations
owing to it pursuant to and in accordance with the express terms of this
Agreement.

2.15. Making or Maintaining Eurodollar Rate Loans. (a) Inability to Determine
Applicable Interest Rate. In the event that the Administrative Agent shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto), on any Interest Rate Determination Date with respect to any
Eurodollar Rate Loans, that by reason of circumstances affecting the London
interbank market adequate and fair means do not exist for ascertaining the
interest rate applicable to such Term Loans on the basis provided for in the
definition of “Adjusted Eurodollar Rate”, the Administrative Agent shall on such
date give notice (which may be telephonic) to the Borrower and each Lender of
such determination, whereupon (i) no Term Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as the Administrative Agent notifies the
Borrower and Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Funding Notice or Conversion/Continuation Notice given by
the Borrower with respect to the Term Loans in respect of which such
determination was made shall be deemed to be rescinded by the Borrower.

 

71



--------------------------------------------------------------------------------

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date (i) any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law (or would conflict with any treaty, rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) the Requisite Lenders shall have determined (which
determination shall be final and conclusive and binding upon all parties hereto)
that the making, maintaining, converting to or continuation of their Eurodollar
Rate Loans has become impracticable as a result of contingencies occurring after
the Closing Date that materially and adversely affect the London interbank
market or the position of the Lenders in that market, then, if such Lender or
Lenders shall have provided notice thereof to the Administrative Agent and the
Borrower, such Lender or each of such Lenders, as the case may be, shall be an
“Affected Lender”. If the Administrative Agent receives a notice from (A) any
Lender pursuant to clause (i) of the preceding sentence or (B) a notice from
Lenders constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, of the applicable Lender) to
make Term Loans as, or to convert Term Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each applicable Affected
Lender, (2) to the extent such determination by any Affected Lender relates to a
Eurodollar Rate Loan then being requested by the Borrower pursuant to a Funding
Notice or a Conversion/Continuation Notice, the Lenders (or in the case of any
notice pursuant to clause (i) of the preceding sentence, the applicable Lender)
shall make such Term Loan as (or continue such Term Loan as or convert such Term
Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or in the case
of any notice pursuant to clause (i) of the preceding sentence, the applicable
Lender’s) obligations to maintain their respective outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent any such determination by an Affected Lender
relates to a Eurodollar Rate Loan then being requested by the Borrower pursuant
to a Funding Notice or a Conversion/Continuation Notice, the Borrower shall have
the option, subject to Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice (or
telephonic notice promptly confirmed by written notice) thereof to the
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
the Administrative Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non-Commencement of Interest Periods. In the
event that (i) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in any Funding Notice (or any telephonic request for a
borrowing) given by the Borrower (other than as a result of a failure by such
Lender to make such Term Loan in accordance with its obligations hereunder),
whether or not such notice may be rescinded in accordance with the terms hereof,
(ii) a conversion to or continuation of any Eurodollar Rate Loan does not occur
on a date specified therefor in any Conversion/Continuation Notice (or a
telephonic request given for any conversion or continuation) given by the
Borrower, whether or not such notice may be rescinded in accordance with the
terms hereof, (iii) any payment of any principal of any Eurodollar Rate Loan
occurs on a day other than on the last day of an Interest

 

72



--------------------------------------------------------------------------------

Period applicable thereto (including as a result of an Event of Default),
(iv) the conversion of any Eurodollar Rate Loan occurs on a day other than on
the last day of an Interest Period applicable thereto, (v) any Eurodollar Rate
Loan is assigned other than on the last day of an Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19 or
(vi) a prepayment of any Eurodollar Rate Loan does not occur on a date specified
therefor in any notice of prepayment given by the Borrower, whether or not such
notice may be rescinded in accordance with the terms hereof, the Borrower shall
compensate each Lender for all losses, costs, expenses and liabilities that such
Lender may sustain, including any loss incurred from obtaining, liquidating or
employing losses from third parties, but excluding any loss of margin for the
period following any such payment, assignment or conversion or any such failure
to borrow, pay, prepay, convert or continue. To request compensation under this
Section 2.15(c), a Lender shall deliver to the Borrower a certificate setting
forth in reasonable detail the basis and calculation of any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.15(c), which
certificate shall be conclusive and binding absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.15 and under Section 2.16 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of the
term Adjusted Eurodollar Rate in an amount equal to the amount of such
Eurodollar Rate Loan and having a maturity comparable to the relevant Interest
Period and through the transfer of such Eurodollar deposit from an offshore
office of such Lender to a domestic office of such Lender in the United States
of America; provided that each Lender may fund each of its Eurodollar Rate Loans
in any manner it sees fit and the foregoing assumptions shall be utilized only
for the purposes of calculating amounts payable under this Section 2.15 and
under Section 2.16.

2.16. Increased Costs; Capital Adequacy. (a) Compensation for Increased Costs
and Taxes. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurodollar Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or any Eurodollar
Rate Loan made by such Lender; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and

 

73



--------------------------------------------------------------------------------

(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Term Loan or of maintaining its obligation with respect to the Term Loan
Commitments, or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, from time to time upon request of such Lender or other Recipient,
the Borrower will pay to such Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or other
Recipient, as the case may be, for such additional costs or expenses incurred or
reduction suffered.

(b) Capital Adequacy and Liquidity Adjustment. If any Lender determines that any
Change in Law affecting such Lender, any of its lending offices or its holding
company, if any, regarding capital or liquidity requirements has had or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of its holding company, if any, as a consequence of this Agreement,
the Term Loan Commitment of such Lender or the Term Loans made by such Lender to
a level below that which such Lender or its holding company, if any, could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of its holding company, if any, with respect to
capital adequacy or liquidity), then, from time to time upon request of such
Lender, the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or its holding company, if any, for any such
reduction suffered.

(c) Payment. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, if any, as specified
in this Section 2.16 delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

(d) Demand. Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.16 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.16 for any increased
costs or expenses incurred or reductions suffered more than 270 days prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or expenses or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or expenses or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.

2.17. Taxes; Withholding, Etc. (a) Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Credit Party under any Credit Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such

 

74



--------------------------------------------------------------------------------

deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.17, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.17) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A Lender or the
Administrative Agent, on its own behalf or on behalf of a Lender, shall deliver
a certificate to the Borrower (and, if delivered by a Lender, with a copy to the
Administrative Agent) that indicates the amount of such payment or liability and
includes reasonable details regarding calculation of such amount. The amount
included in such certificate shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that no
Credit Party has already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g)(ii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.17(e).

 

75



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) Any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.

(B) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit K-1 to

 

76



--------------------------------------------------------------------------------

the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “US Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner.

(C) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(D) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), the term
“FATCA” shall include any amendments made to FATCA after the Closing Date.

 

77



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.17(g)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 2.17(g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This Section 2.17(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

2.18. Obligation to Mitigate. If any Lender becomes an Affected Lender or
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Term Loans hereunder or to assign and delegate
its rights and obligations hereunder to another of its offices, branches or
Affiliates if, in the judgment of such Lender, such designation or assignment
and delegation (a) would cause such Lender to cease to be an Affected Lender or
would eliminate or reduce amounts payable pursuant to Section 2.16 or 2.17, as
the case may be, in the future and (b) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

2.19. Replacement of Lenders. If (i) any Lender has become an Affected Lender,
(ii) any Lender requests compensation under Section 2.16, (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or (iv) any
Lender fails to consent to a proposed waiver, amendment or other modification of
any Credit Document, or to any departure of any Credit Party or Alon Assets
therefrom, that under Section 10.5(b) requires the consent of all the Lenders
(or all the affected Lenders or all the Lenders of the affected Class) and with
respect to which the Requisite Lenders (or, in circumstances where
Section 10.5(d) does not require the consent of the Requisite Lenders, a
Majority in Interest of the Lenders of the affected Class) shall have granted

 

78



--------------------------------------------------------------------------------

their consent, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.6, including the consent requirements set
forth therein and restrictions with respect to assignments to Affiliated
Lenders), all its interests, rights and obligations under this Agreement and the
other Credit Documents (or, in the case of any such assignment and delegation
resulting from a failure to provide a consent, all its interests, rights and
obligations under this Agreement and the other Credit Documents as a Lender of a
particular Class) to an Eligible Assignee that shall assume such obligations
(which may be another Lender, if a Lender accepts such assignment and
delegation); provided that (A) the Borrower shall have paid to the
Administrative Agent the registration and processing fee referred to in
Section 10.6(d), (B) such Lender shall have received payment of an amount equal
to the outstanding principal of its Term Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder (including any
amounts under Section 2.15(c) and, if applicable, the premium under
Section 2.10(c)) (if applicable, in each case only to the extent such amounts
relate to its interest as a Lender of a particular Class) from the assignee (in
the case of such principal and accrued interest, fees and premiums) or the
Borrower (in the case of all other amounts), (C) such assignment and delegation
does not conflict with applicable law, (D) in the case of any such assignment
and delegation resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments thereafter and (E) in the
case of any such assignment and delegation resulting from the failure to provide
a consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable waiver, amendment or other modification, or consent
to a departure, can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this Section 2.19 may be
effected pursuant to an Assignment Agreement executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

2.20. Extension Offers. (a) The Borrower may on one or more occasions, by
written notice to the Administrative Agent, make one or more offers (each, an
“Extension Offer”) to all the Lenders of any Class (each Class subject to such
an Extension Offer being referred to as an “Extension Request Class”), on the
same terms and conditions to each Lender within any Extension Request Class, to
make one or more Extension Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Extension Permitted Amendment and (ii) the date on which such
Extension Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days nor more than 30 Business Days after the date of
such notice, unless otherwise agreed to by the Administrative Agent). Extension
Permitted Amendments shall become effective only with respect to the Term Loans
and the Term Loan Commitments of the Lenders of the Extension Request Class that
accept the applicable Extension Offer (such Lenders, the “Extending Lenders”)
and, in the case of any Extending Lender, only with respect to such Lender’s
Loans and Term Loan Commitments of such Extension Request Class as to which such
Lender’s acceptance has been made.

 

79



--------------------------------------------------------------------------------

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by the Borrower, each applicable Extending
Lender and the Administrative Agent; provided that no Extension Permitted
Amendment shall become effective unless (i) on the date of effectiveness
thereof, no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) on the date of effectiveness thereof, the
representations and warranties of each Credit Party and Alon Assets set forth in
the Credit Documents shall be true and correct (A) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to an earlier date, in which case such
representation and warranty shall be so true and correct on and as of such
earlier date, and (iii) the Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in connection therewith. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Agreement.
Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.20,
including any amendments necessary to treat the applicable Term Loans and/or
Term Loan Commitments of the Extending Lenders as a new “Class” of loans and/or
commitments hereunder.

2.21. Refinancing Facilities. (a) The Borrower may, on one or more occasions, by
written notice to the Administrative Agent, request the establishment hereunder
of one or more additional Classes of term loan commitments (the “Refinancing
Term Loan Commitments”) pursuant to which each Person providing such a
commitment (a “Refinancing Term Lender”) will make term loans to the Borrower
(the “Refinancing Term Loans”); provided that each Refinancing Term Lender shall
be an Eligible Assignee (other than an Affiliated Lender).

(b) The Refinancing Term Loan Commitments shall be effected pursuant to one or
more Refinancing Facility Agreements executed and delivered by the Borrower,
each Refinancing Term Lender providing such Refinancing Term Loan Commitments
and the Administrative Agent; provided that no Refinancing Term Loan Commitments
shall become effective unless (i) on the date of effectiveness thereof, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) on the date of effectiveness thereof, the representations
and warranties of each Credit Party and Alon Assets as set forth in the Credit
Documents shall be true and correct (A) in the case of the representations and
warranties qualified or modified as to materiality in the text thereof, in all
respects and (B) otherwise, in all material respects, in each case on and as of
such date, except in the case of any such representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be so true and correct on and as of such earlier date, (iii) the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection therewith and (iv) (A) substantially concurrently with the
effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Borrowings of any Class in
an aggregate

 

80



--------------------------------------------------------------------------------

principal amount equal to the aggregate amount of such Refinancing Term Loan
Commitments (less the aggregate amount of accrued and unpaid interest with
respect to such outstanding Borrowings and any reasonable fees, premium and
expenses relating to such refinancing) and (B) any such prepayment of Borrowings
of any Class shall be applied to reduce the subsequent scheduled repayments of
Borrowings of such Class to be made pursuant to Section 2.9 on a pro rata basis
(in accordance with the principal amounts of such Installments) and, in the case
of a prepayment of Eurocurrency Rate Borrowings, shall be subject to
Section 2.15(c).

(c) The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Term Loan Commitments established thereby and the Refinancing Term
Loans and other extensions of credit to be made thereunder, to the extent
applicable, the following terms thereof: (i) the designation of such Refinancing
Term Loan Commitments and Refinancing Term Loans as a new “Class” for all
purposes hereof, (ii) the stated termination and maturity dates applicable to
the Refinancing Term Loan Commitments or Refinancing Term Loans of such Class,
provided that such stated termination and maturity dates shall not be earlier
than the Maturity Date applicable to the Term Loans of any Class repaid or
prepaid with the proceeds thereof, (iii) any amortization applicable thereto and
the effect thereon of any prepayment of such Refinancing Term Loans, provided
that the weighted average life to maturity of any Refinancing Term Loans shall
be no shorter than the remaining weighted average life to maturity of the Terms
Loans of any Class repaid or prepaid with the proceeds thereof, (iv) the
interest rate or rates applicable to the Refinancing Term Loans of such Class,
(v) the fees applicable to the Refinancing Term Loan Commitments or Refinancing
Term Loans of such Class, (vi) any closing fees or original issue discount
applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to the Refinancing Term Loans of such Class and (viii) any voluntary
or mandatory commitment reduction or prepayment requirements applicable to the
Refinancing Term Loan Commitments or Refinancing Term Loans of such Class (which
prepayment requirements may provide that such Refinancing Term Loans may
participate in any mandatory prepayment on a pro rata basis with other Term
Loans (or on a basis less than pro rata), but may not provide for mandatory
prepayment requirements that are more favorable to the Lenders holding such
Refinancing Term Loans than to the Lenders holding any Tranche B Term Loans) and
any restrictions on the voluntary or mandatory reductions or prepayments of
Refinancing Term Loan Commitments or Refinancing Term Loans of such Class
(including any prepayment premiums). Except as contemplated by the preceding
sentence, the terms of the Refinancing Term Loans shall be substantially the
same as the terms of the Tranche B Term Loans or shall be otherwise acceptable
to the Administrative Agent. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Facility Agreement. Each
Refinancing Facility Agreement may, without the consent of any Lender other than
the applicable Refinancing Term Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.21, including any amendments necessary to treat the applicable
Refinancing Term Loan Commitments and Refinancing Term Loans as a new “Class” of
loans and/or commitments hereunder.

2.22. Change of Control Put. (a) Upon the occurrence of a Change of Control,
each Lender shall have the right (i) to terminate its Term Loan Commitment
and/or (ii) to require the Borrower to prepay all or any portion of such
Lender’s Term Loans, together with a prepayment premium thereon equal to 1.00%
of the aggregate principal amount of such Term

 

81



--------------------------------------------------------------------------------

Loans prepaid (it being agreed that, upon the occurrence of a Change of Control,
any prepayment by the Borrower of any Term Loans pursuant to Section 2.10 shall
be subject to the foregoing prepayment premium). Upon termination of any Term
Loan Commitments under this Section 2.22, the Borrower shall pay the accrued
commitment fees, if any, thereon. All prepayments under this Section 2.22 shall
be accompanied by the premium referred to above and accrued and unpaid interest
on the principal amount prepaid to but excluding the date of payment and shall
be subject to Section 2.15(c).

(b) Within 30 days following any Change of Control, the Borrower shall provide
written notice to the Administrative Agent stating:

(i) that a Change of Control has occurred and that each Lender has the right to
terminate its Term Loan Commitment and/or require the Borrower to prepay all or
any portion of such Lender’s Term Loans in accordance with this Section 2.22
(such right being referred to as the “Change of Control Put”);

(ii) the circumstances and relevant facts regarding such Change of Control;

(iii) the commitment termination and prepayment date (which shall be no earlier
than 30 days nor later than 60 days from the date such notice is given); and

(iv) the instructions that a Lender must follow in order to terminate its Term
Loan Commitment and/or have its Term Loans prepaid under this Section 2.22
(which shall be consistent with this Section 2.22 and shall be determined by the
Borrower and reasonably satisfactory to the Administrative Agent (with the
Borrower agreeing to consult with the Administrative Agent regarding such
instructions reasonably in advance of the date such written notice is given)).

Promptly upon receipt by the Administrative Agent of such written notice, the
Administrative Agent shall make available a copy thereof to each Lender.

(c) The Borrower shall prepay in accordance with Section 2.22(a) all Term Loans
(together with all other amounts referred to in Section 2.22(a)) as to which the
Change of Control Put shall have been exercised, on the prepayment date
specified in the notice referred to in Section 2.22(b). Any prepayment pursuant
to this Section 2.22 of Term Loans of any Class (but not, for the avoidance of
doubt, in excess of 100.0% of the aggregate principal amount of the Term Loans
prepaid) shall be applied to reduce the subsequent Installments to be paid
pursuant to Section 2.9 with respect to Borrowings of such Class on a pro rata
basis (in accordance with the principal amounts of such Installments).

(d) Notwithstanding the foregoing provisions of this Section 2.22, the Borrower
shall not be required to provide the notice referred to in Section 2.22(b) or to
make any payment required under this Section 2.22 following a Change of Control
if a third party provides, on behalf of the Borrower, such notice in the manner,
at the times and otherwise in compliance with the requirements set forth in this
Section 2.22 and prepays, on behalf of the Borrower and in accordance with this
Section 2.22, all Term Loans (together with all other amounts referred to in
Section 2.22(a)) as to which the Change of Control Put shall have been
exercised.

 

82



--------------------------------------------------------------------------------

SECTION 3. EFFECTIVENESS; CONDITIONS PRECEDENT

3.1. Effectiveness. On the Drop Down Date, this Agreement and the other Credit
Documents became effective, the Tranche B Term Loans thereupon ceased to be
outstanding under and governed by the Alon USA Energy Credit Agreement and the
“Credit Documents” thereunder and instead became outstanding pursuant to the
terms and conditions of, and governed by, this Agreement and the other Credit
Documents, all as more fully provided in Section 11 of the Alon USA Energy
Credit Agreement and Section 2.1(a).

3.2. Each Credit Extension. The obligation of each lender to make any Credit
Extension on any Credit Date after the Drop Down Date is subject to the
satisfaction (or waiver in accordance with Section 10.5) of the following
conditions precedent.

(a) the Administrative Agent shall have received a fully completed and executed
Funding Notice;

(b) the representations and warranties of each Credit Party and Alon Assets set
forth in the Credit Documents shall be true and correct (i) in the case of the
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (ii) otherwise, in all material respects, in
each case on and as of such Credit Date, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be so true and correct on and as of
such earlier date; and

(c) at the time of and immediately after giving effect to such Credit Extension,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom.

On the date of any Credit Extension, the Borrower shall be deemed to have
represented and warranted that the conditions specified in Sections 3.2(b) and
3.2(c) have been satisfied.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Agents and the Lenders to enter into this Agreement and
to make each Credit Extension to be made thereby, each Credit Party represents
and warrants to each Agent and each Lender on the Drop Down Date and on each
Credit Date as follows:

4.1. Organization; Requisite Power and Authority; Qualification. The GP, the
Borrower, Alon Assets and each Subsidiary (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to own and operate its
properties and to carry on its business and operations as now conducted and as
proposed to be conducted, to execute and deliver the Credit Documents to which
it is a party and to perform the other Transactions performed or to be performed
by it and (c) is qualified to do business and in good standing under the laws of
every jurisdiction where its assets are located or where such qualification is
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not reasonably be expected to have, a Material Adverse Effect.

4.2. Equity Interests and Ownership. Schedule 4.2 sets forth, as of the Drop
Down Date (and after giving effect to the MLP IPO and the Drop Down
Transactions), the name

 

83



--------------------------------------------------------------------------------

and jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the GP, the Borrower or any Subsidiary in, (a) each
Subsidiary and (b) each joint venture or other Person in which the GP, the
Borrower or any Subsidiary owns any Equity Interests, and identifies (i) each
Designated Subsidiary and (ii) each borrower or guarantor or other obligor
(indicating its capacity as such) under the Existing IDB Credit Agreement and
any Permitted Supply & Offtake Agreement. The Equity Interests in the Borrower
and each Subsidiary have been duly authorized and validly issued and, to the
extent such concept is applicable, are fully paid and non-assessable. Schedule
4.2 sets forth, as of the Drop Down Date (and after giving effect to the MLP IPO
and the Drop Down Transactions), (A) the percentage of each class of Equity
Interests in each Subsidiary owned by any Person other than the GP, the Borrower
or any Subsidiary and the percentage of each class of Equity Interests in the
Borrower owned by Alon USA Energy or any Affiliate thereof (specifying the
owners), (B) all outstanding preferred Equity Interests, if any, in the GP, the
Borrower or any Subsidiary, including the number, date of issuance and the
holder of record of such preferred Equity Interest, and (C) each Person that
owns any Equity Interest in the GP, and the percentage of each class of such
Equity Interests owned by each such Person. Except as set forth on Schedule 4.2,
as of the Drop Down Date (and after giving effect to the MLP IPO and the Drop
Down Transactions), there is no existing option, warrant, call, right,
commitment or other agreement to which the GP, the Borrower or any Subsidiary is
a party requiring, and there are no Equity Interests in the GP, the Borrower or
any Subsidiary outstanding that upon exercise, conversion or exchange would
require, the issuance by the GP, the Borrower or any Subsidiary of any
additional Equity Interests or other Securities exercisable for, convertible
into, exchangeable for or evidencing the right to subscribe for or purchase any
Equity Interests in the GP, the Borrower or any Subsidiary.

4.3. Due Authorization. The Transactions entered into or to be entered into by
any Credit Party or Alon Assets have been duly authorized by all necessary
corporate or other organizational and, if required, stockholder or other
equityholder action on the part of such Credit Party and Alon Assets.

4.4. No Conflict. The Transactions did not, do not and will not (a) violate any
applicable law, including any order of any Governmental Authority, (b) violate
the Organizational Documents of the GP, the Borrower, Alon Assets or any
Subsidiary, (c) violate or result (alone or with notice or lapse of time, or
both) in a default under any Contractual Obligation of the GP, the Borrower,
Alon Assets or any Subsidiary, or give rise to a right thereunder to require any
payment, repurchase or redemption (other than any payments constituting part of
the Drop Down Transactions) to be made by the GP, the Borrower, Alon Assets or
any Subsidiary, or give rise to a right of, or result in, any termination,
cancelation or acceleration or right of renegotiation of any obligation
thereunder, in each case, that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (d) except for
Liens created under the Credit Documents (including Liens to secure Specified
Hedging Obligations) and Liens required to be created pursuant to the Consent
and Amendment Documents, result in or require the creation or imposition of any
Lien on any asset of the GP, the Borrower, Alon Assets or any Subsidiary.

4.5. Governmental Approvals. The Transactions do not and will not require any
registration with, consent or approval of, notice to, or other action by any
Governmental Authority, except (a) such as have been obtained or made and are in
full force and effect, (b) in

 

84



--------------------------------------------------------------------------------

connection with the MLP IPO, the filing of the Registration Statement with the
SEC and the declaration by the SEC of the effectiveness of the Registration
Statement and (c) filings and recordings with respect to the Collateral
necessary to perfect Liens created under the Credit Documents or required in
connection with the Consent and Amendment Documents.

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and, in the case of the
Alon Asset Guarantee, Alon Assets and is the legally valid and binding
obligation of such Credit Party or Alon Assets, as applicable, enforceable
against such Credit Party or Alon Assets, as applicable, in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

4.7. Financial Statements; Projections. (a) The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the consolidated financial position of Alon USA Energy and its
Subsidiaries as of the respective dates thereof and the consolidated results of
operations and cash flows of Alon USA Energy and its Subsidiaries for each of
the periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments. The
Historical MLP Financial Statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position of the MLP
Parties as of the respective dates thereof and the results of operations and
cash flows of the MLP Parties for each of the periods then ended, subject, in
the case of any such unaudited financial statements, to changes resulting from
audit and normal year-end adjustments. As of the Closing Date, neither Alon USA
Energy nor any of its Subsidiaries had any contingent liability or liability for
Taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the Historical Financial Statements or the notes thereto, or the
Confidential Information Memorandum, and that, in any such case, is material in
relation to the business, operations, assets or financial condition of Alon USA
Energy and its Subsidiaries, taken as a whole.

(b) Each of the Pro Forma Financial Statements and the Pro Forma MLP Balance
Sheet (i) have been prepared by Alon USA Energy in good faith based on
assumptions that were believed by Alon USA Energy to be reasonable at the time
made and were believed by Alon USA Energy to be reasonable on the Closing Date,
(ii) are based on the best information available to Alon USA Energy as of the
date of delivery thereof after due inquiry, (iii) accurately reflect all
adjustments necessary to give effect to the Transactions and (iv) present
fairly, in all material respects, the pro forma financial position of, in the
case of the Pro Forma Financial Statements, Alon USA Energy and its
Subsidiaries, and, in the case of the Pro Forma MLP Balance Sheet, the MLP
Parties, in each case as of the date and, if applicable, for the period stated
therein as if the Transactions had occurred as of the end of the most recently
ended Fiscal Quarter covered thereby, in the case of any balance sheet included
therein, or the first day of the period of four consecutive Fiscal Quarters
ended on such date, in the case of the other financial statements included
therein.

(c) Each of the Projections and the Projections for the MLP have been prepared
in good faith based upon estimates and assumptions that were believed by Alon
USA Energy to be reasonable at the time made and were believed by Alon USA
Energy to be reasonable on the

 

85



--------------------------------------------------------------------------------

Closing Date, it being understood and agreed that neither the Projections nor
the Projections for the MLP are a guarantee of financial or other performance
and actual results may differ therefrom and such differences may be material.

4.8. No Material Adverse Effect. Since December 31, 2011, there has been no
event or condition that has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

4.9. Adverse Proceedings. There are no Adverse Proceedings that (a) individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect or (b) in any manner question the validity or enforceability of any of
the Credit Documents or otherwise directly involve any of the Credit Documents
or the Transactions.

4.10. Payment of Taxes. (a) Except as otherwise permitted under Section 5.3, all
Tax returns and reports of Alon USA Energy, the GP, the Borrower and the
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such Tax returns to be due and payable, and all assessments, fees
and other governmental charges upon Alon USA Energy, the GP, the Borrower and
the Subsidiaries and upon their properties, income, businesses and franchises
that are due and payable, have been paid when due and payable.

(b) The Borrower has not elected to be treated as a corporation for United
States federal income tax purposes. As of the Drop Down Date, the Borrower has
at all times been treated as either a partnership or a disregarded entity for
United States federal income tax purposes.

4.11. Properties. (a) Title. The GP, the Borrower and each Subsidiary has
(i) good, sufficient and marketable title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), (iii) valid licensed rights in (in the
case of licensed interests in Intellectual Property) and (iv) good title to (in
the case of all other personal property) all of their assets reflected in the
Historical MLP Financial Statements or, after the first delivery thereof, in the
consolidated financial statements of the Borrower most recently delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted by this Agreement and except for Permitted Liens and defects
that, individually or in the aggregate, do not materially interfere with the
ordinary conduct of business of the GP, the Borrower or any Subsidiary. No asset
used in the business of, or necessary for the operation in the ordinary course
of the business of, the Borrower or any Subsidiary, or any title thereto, is
held in the name of the GP or any Affiliate (other than the Borrower or any
Subsidiary) or nominee thereof. On the Drop Down Date, the assets of the
Borrower and the Subsidiaries (including rights under the MLP Intercompany
Agreements and other agreements) will be sufficient to operate the Big Spring
Refinery and otherwise conduct their business in the ordinary course of business
in the manner consistent with the description thereof in the Registration
Statement.

(b) Real Estate. (i) Set forth on Schedule 4.11(b)(i) is a true and complete
list, as of the Drop Down Date, of each Real Estate Asset owned in fee by the
GP, the Borrower or any Subsidiary and the description thereof, identifying each
such asset that is a Material Real Estate Asset and the proper jurisdiction for
the filing of a Mortgage in respect thereof.

 

86



--------------------------------------------------------------------------------

(ii) Set forth on Schedule 4.11(b)(ii) is a true and complete list, as of the
Drop Down Date, of each Real Estate Asset leased by the GP, the Borrower or any
Subsidiary and the description thereof, identifying each such asset that is a
Material Real Estate Asset and the proper jurisdiction for the filing of a
Mortgage in respect thereof.

(iii) Set forth on Schedule 4.11(b)(iii) is a true and complete list, as of the
Drop Down Date and to the knowledge of the GP, the Borrower and the
Subsidiaries, of all pipeline rights of way and easements appurtenant held by
the GP, the Borrower or any Subsidiary and the description thereof, identifying
each such asset that is a Material Real Estate Asset and the proper jurisdiction
for the filing of a Mortgage in respect thereof.

(iv) Set forth on Schedule 4.11(b)(iv) is a true and complete list, as of the
Drop Down Date, of all leases, subleases and assignments of leases, together
with all amendments, modifications, supplements, renewals or extensions thereof,
constituting or affecting any Material Real Estate Asset to which the GP, the
Borrower, any Subsidiary or any other Affiliate of the Borrower is a party,
regardless of whether the GP, the Borrower, any Subsidiary or such other
Affiliate is the landlord or tenant (whether directly or as an assignee or
successor-in-interest) thereunder. Each of the GP, the Borrower, the
Subsidiaries and other Affiliates of the Borrower has complied in all material
respects with all obligations under all material leases, subleases or
assignments of leases constituting or affecting any Material Real Estate Assets
to which the GP, the Borrower, any Subsidiary or such other Affiliate is a
party, and all such leases, subleases and assignments are in full force and
effect. Each of the GP, the Borrower and the Subsidiaries enjoys peaceful and
undisturbed possession under all such material leases, subleases and
assignments.

(v) Except for any Permitted Encumbrances, all pipelines, pipeline easements,
utility lines, utility easements and other easements, servitudes and
rights-of-way burdening or benefiting any Real Estate Assets owned, leased or
used by the GP, the Borrower or any Subsidiary do not materially interfere with
the ordinary conduct of business of the GP, the Borrower or any Subsidiary on
such Real Estate Assets. Except for Permitted Encumbrances, with respect to any
pipeline, utility, access or other easements, servitudes and licenses located on
or directly serving the Real Estate Assets owned, leased or used by the GP, the
Borrower or any Subsidiary in connection with its operations on any Real Estate
Assets, to the knowledge of the GP, the Borrower and the Subsidiaries, such
agreements are in full force and effect, other than agreements that,
individually or in the aggregate, are not material to the GP, the Borrower and
the Subsidiaries, taken as a whole, or the ordinary conduct of business of any
Refinery.

(vi) As of the Closing Date, none of the GP, the Borrower or any Subsidiary
(A) has received notice, or has knowledge, of any pending or contemplated
condemnation or similar proceeding affecting any Material Real Estate Asset or
any sale or disposition thereof in lieu of condemnation or (B) is or could be
obligated under any right of first refusal, option or other contractual right to
sell, transfer or otherwise dispose of any Material Real Estate Asset or any
interest therein.

(vii) As of the Closing Date, there are no States in which the GP, the Borrower
or any Subsidiary is the first Person that takes, receives or purchases oil or
gas from an interest owner at the time the oil or gas is severed from the
applicable Real Estate Asset.

 

87



--------------------------------------------------------------------------------

(c) Intellectual Property. The GP, the Borrower and each Subsidiary owns, or is
licensed to use, all Intellectual Property that is necessary for the conduct of
its business as currently conducted and as proposed to be conducted, and without
conflict with the rights of any other Person, except to the extent any such
conflict, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. No Intellectual Property used by the GP, the
Borrower or any Subsidiary in the operation of its business infringes upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any Intellectual Property owned or used
by the GP, the Borrower or any Subsidiary is pending or, to the knowledge of the
GP, the Borrower or any Subsidiary, threatened against the GP, the Borrower or
any Subsidiary that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

4.12. Environmental Matters. None of the GP, the Borrower, any Subsidiary or any
of their respective Facilities or operations has received or is subject to any
Environmental Claim under or pursuant to any Environmental Law or relating to
any Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and to the knowledge
of the GP, the Borrower and each Subsidiary, no such Environmental Claim has
been threatened. There are and, to the knowledge of the GP, the Borrower and
each Subsidiary have been, no conditions, occurrences or Hazardous Materials
Activities that could reasonably be expected to form the basis of an
Environmental Claim that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. The GP, the Borrower and the
Subsidiaries are and have been in material compliance with all applicable
Environmental Laws and Governmental Authorizations required thereunder, and
compliance with all current or reasonably foreseeable future requirements
pursuant to or under applicable Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
No event or condition has occurred or is occurring with respect to the GP, the
Borrower or any Subsidiary relating to any applicable Environmental Law, any
Release of Hazardous Materials or any Hazardous Materials Activity that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.

4.13. Material Contracts. (a) Set forth on Schedule 4.13(a) is a true and
complete list, as of the Drop Down Date, of each Material Contract. Except as
otherwise set forth on Schedule 4.13(a), as of the Drop Down Date, to the
knowledge of the GP, the Borrower and the Subsidiaries, each Material Contract
is in full force and effect, none of the parties thereto is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any such Material Contract (and no condition exists
that, with the giving of notice or the lapse of time or both, could constitute
such a default) and none of the parties thereto has provided notice or
threatened to terminate or fail to renew any such Material

 

88



--------------------------------------------------------------------------------

Contract. None of the GP, the Borrower or any Subsidiary is a party to any
Contractual Obligation, or is subject to any corporate restriction, that,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

(b) Set forth in Schedule 4.13(b) is a true and complete list of each
Contractual Obligation between any MLP Party, on the one hand, and Alon USA
Energy or any of its Subsidiaries (other than any MLP Party), on the other hand,
in effect on the Drop Down Date.

4.14. No Defaults. None of the GP, the Borrower or any Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations
(including Contractual Obligations under pipeline access agreements, supply and
offtake agreements and license agreements), and no event has occurred or
condition exists that, alone or with the giving of notice or the lapse of time
or both, could constitute such a default, except where any of the foregoing,
individually or in the aggregate, has not had and could not reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.

4.15. Governmental Regulation. None of the GP, the Borrower or any Subsidiary is
subject to regulation under the Federal Power Act, the Investment Company Act of
1940 or under any other federal or state statute or regulation that may limit
its ability to incur the Obligations or that may otherwise render all or any
portion of the Obligations unenforceable.

4.16. Federal Reserve Regulations; Exchange Act. (a) None of the GP, the
Borrower or any Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) No portion of the proceeds of any Credit Extension will be used in any
manner, whether directly or indirectly, that causes or could reasonably be
expected to cause such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X or any other regulation of
the Board of Governors or to violate the Exchange Act.

4.17. Employee Matters. None of the GP, the Borrower or any Subsidiary is
engaged in any unfair labor practice that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Except as could
not reasonably be expected to have a Material Adverse Effect, there is (a) no
unfair labor practice complaint pending against the GP, the Borrower or any
Subsidiary, or to the knowledge of the GP, the Borrower or any Subsidiary,
threatened against any of them before the National Labor Relations Board, (b) no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is pending against the GP, the Borrower or any
Subsidiary, or to the knowledge of the GP, the Borrower or any Subsidiary,
threatened against any of them, (c) no strike, lockout or work stoppage in
existence or, to the knowledge of the GP, the Borrower or any Subsidiary,
threatened involving the GP, the Borrower or any Subsidiary and (d) except as
set forth on Schedule 4.17, to the knowledge of the GP, the Borrower or any
Subsidiary, no union representation question or union organizing activity with
respect to the employees of the GP, the Borrower or any Subsidiary.

4.18. Employee Benefit Plans. The GP, the Borrower, each Subsidiary and each of
their respective ERISA Affiliates is in compliance with all applicable
provisions and

 

89



--------------------------------------------------------------------------------

requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and has performed all its obligations under each Employee Benefit Plan, except
where such failure to comply or perform, individually or in the aggregate, could
not reasonably be expected to result in material liability to the GP, the
Borrower, any Subsidiary or any of their respective ERISA Affiliates. Each
Employee Benefit Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received, requested or may still timely request a
favorable determination, advisory or opinion letter from the IRS indicating that
such Employee Benefit Plan is so qualified and nothing has occurred subsequent
to the issuance of any such determination, advisory or opinion letter that could
reasonably be expected to cause such Employee Benefit Plan to lose its qualified
status; and, in the case of an Employee Benefit Plan that is intended to qualify
under Section 401(a) of the Internal Revenue Code but has not yet obtained such
letter, the Borrower reasonably believes that such a favorable determination,
advisory or opinion letter from the IRS will be timely received. No material
liability to the PBGC (other than required premium payments) or the IRS has been
or is expected to be incurred by the GP, the Borrower, any Subsidiary or any of
their respective ERISA Affiliates with respect to an Employee Benefit Plan. No
ERISA Event has occurred or is reasonably expected to occur that, alone or
together with any other ERISA Events that have occurred or are reasonably
expected to occur, could reasonably be expected to have a Material Adverse
Effect. Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws or as set forth on Schedule 4.18, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the GP, the
Borrower, any Subsidiary or any of their respective ERISA Affiliates. The
present value of the benefit liabilities under each Pension Plan sponsored,
maintained or contributed to by the GP, the Borrower, any Subsidiary or any of
their respective ERISA Affiliates (determined as of the end of the most recent
plan year on the basis of the actuarial assumptions specified for funding
purposes in the most recent actuarial valuation for such Pension Plan), did not
exceed the current value of the assets of such Pension Plan by an amount that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the estimated
liability of the GP, the Borrower, the Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 101 of ERISA does not exceed $20,000,000. The GP,
the Borrower, each Subsidiary and each of their respective ERISA Affiliates has
complied in all material respects with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and is not in material “default” (as
defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

4.19. Solvency. The Credit Parties are and, upon the incurrence of any
Obligation by any Credit Party on any date on which this representation and
warranty is made or deemed made will be, on a consolidated basis Solvent.

4.20. Compliance with Laws. The GP, the Borrower and each Subsidiary is in
compliance with all applicable laws, including all orders and other restrictions
imposed by any Governmental Authority, in respect of the conduct of its business
and the ownership and operation of its properties (including compliance with all
applicable Environmental Laws), except where such failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

4.21. Disclosure. None of the Confidential Information Memorandum, the insurance
report prepared by Moore-McNeil, LLC in the form posted for “Lenders” under the
Alon USA Energy Credit Agreement on the Platform most recently prior to the
Closing Date, any other documents, certificates or statements or any other
written or formally presented (such as at due diligence calls or lender
meetings) information furnished to any Arranger, any Agent or any Lender (or,
prior to the Drop Down Date, any “Arranger”, any “Agent” or any “Lender” under
the Alon USA Energy Credit Agreement) by or on behalf of the GP, the Borrower or
any Subsidiary in connection with the negotiation of or pursuant to this
Agreement or any other Credit Document or otherwise in connection with the
transactions contemplated hereby or thereby contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which they were made; provided that, with respect to financial projections,
forecasts, budgets and other forward-looking information, the Credit Parties
represent only that such information was prepared in good faith based upon
estimates and assumptions believed by the Credit Parties to be reasonable at the
time made and at the time such information is so furnished (it being understood
that such information is not a guarantee of financial or other performance and
actual results may differ therefrom and that such differences may be material).
There are no facts known (or which should upon the reasonable exercise of
diligence be known) to the GP, the Borrower or any Subsidiary (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect and that have not
been disclosed in such documents, certificates and statements.

4.22. Collateral Matters. (a) The Pledge and Security Agreement, upon execution
and delivery thereof by the parties thereto, will continue in favor of the
Collateral Agent, for the benefit of the Secured Parties, the valid and
enforceable security interest in the Collateral (as defined therein) which was
initially created under the “Pledge and Security Agreement” (as defined in the
Alon USA Energy Credit Agreement) and (i) when the Collateral (as defined
therein) constituting certificated securities (as defined in the UCC) is
delivered to the Collateral Agent, together with instruments of transfer duly
endorsed in blank, the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, and (ii) when this Agreement becomes
effective, because financing statements in appropriate form were filed in the
applicable filing offices in connection with the Closing Date, the security
interest created under the Pledge and Security Agreement will constitute a fully
perfected security interest (relating back to the Closing Date) in all right,
title and interest of the Credit Parties in the remaining Collateral (as defined
therein) to the extent perfection can be obtained by filing UCC financing
statements, prior and superior in right to any other Person, except for rights
secured by Permitted Liens.

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Real Estate Asset subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected

 

91



--------------------------------------------------------------------------------

security interest in all right, title and interest of the mortgagors in the Real
Estate Assets subject thereto and the proceeds thereof, prior and superior in
right to any other Person, but subject to the Permitted Liens and other rights
of Governmental Authorities arising by operation of law.

(c) Upon the recordation of the Intellectual Property Security Agreements with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and the filing of the financing statements referred to in
Section 4.22(a), the security interest created under the Pledge and Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Credit Parties in the Intellectual Property in which a
security interest may be perfected by filing in the United States Patent and
Trademark Office or United States Copyright Office, in each case prior and
superior in right to any other Person, but subject to Permitted Liens (it being
understood that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Credit Parties
after the Closing Date).

(d) Each Collateral Document, other than any Collateral Document referred to in
the preceding paragraphs of this Section 4.22, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and enforceable security interest in the Collateral subject thereto, and
will constitute a fully perfected security interest in all right, title and
interest of the Credit Parties in the Collateral subject thereto, prior and
superior to the rights of any other Person, except for rights secured by
Permitted Liens.

4.23. Insurance. Schedule 4.23 sets forth, as of the Drop Down Date, a true and
complete list of all property damage, machinery breakdown and business
interruption insurance maintained by or on behalf of the GP, the Borrower and
the Subsidiaries or any of their assets or operations.

4.24. Senior Indebtedness. In the event any Credit Party shall at any time issue
or have outstanding any Subordinated Indebtedness, such Credit Party shall take
all such actions as shall be necessary to cause the Obligations to constitute
“senior indebtedness” and “designated senior indebtedness” (however denominated)
in respect of such Subordinated Indebtedness and to enable the Lenders, or an
agent on their behalf, to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such Subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” (however denominated) under and in respect of
any indenture or other agreement or instrument under which any Subordinated
Indebtedness is outstanding or by which it is governed and are further given all
such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders, or an agent on their
behalf, may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

4.25. PATRIOT Act, Etc. To the extent applicable, the GP, the Borrower and the
Subsidiaries are in compliance, in all material respects, with (a) the Trading
with the Enemy

 

92



--------------------------------------------------------------------------------

Act and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V) and any other enabling
legislation or executive order relating thereto, and (b) the PATRIOT Act. No
portion of the proceeds of any Credit Extension has been or will be used,
directly or indirectly, for any payments to any officer or employee of a
Governmental Authority, or any Person controlled by a Governmental Authority, or
any political party, official of a political party, candidate for political
office or anyone else acting in an official capacity, in order to obtain, retain
or direct business or obtain any improper advantage in violation of the United
States Foreign Corrupt Practices Act of 1977. None of the GP, the Borrower or
any Subsidiary nor, to the knowledge of the GP, the Borrower or any Subsidiary,
any director, officer, agent, employee or Affiliate of the GP, the Borrower or
any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Borrower will not directly or indirectly use the proceeds of the Term Loans,
or otherwise make available such proceeds to any Person, for the purpose of
financing the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

4.26. MLP Intercompany Agreements; Partnership Agreement. (a) Each MLP
Intercompany Agreement has been duly executed and delivered by each party
thereto and is the legally valid and binding obligation of each such party,
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

(b) All conditions precedent to the full effectiveness of each Contractual
Obligation specified in the definition of “Drop Down Date MLP Intercompany
Agreements” were satisfied on or prior to the Drop Down Date. Each Drop Down
Date MLP Intercompany Agreement is substantially in the form of such MLP
Intercompany Agreement filed with the SEC prior to the Closing Date as an
exhibit to the Registration Statement. Each MLP Intercompany Agreement is in
full force and effect, none of the parties thereto is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained therein (and no condition exists that, with the giving of
notice or the lapse of time or both, could constitute such a default), none of
the parties thereto has provided notice or threatened to terminate or fail to
renew any such MLP Intercompany Agreement and there does not exist any loss of
rights or effective termination right under any MLP Intercompany Agreement, in
each case except to the extent any of the foregoing, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) On the Drop Down Date, the Partnership Agreement is substantially in the
form of the Partnership Agreement filed with the SEC prior to the Closing Date
as an exhibit to the Registration Statement.



 

93



--------------------------------------------------------------------------------

SECTION 5. AFFIRMATIVE COVENANTS

Until the Term Loan Commitments shall have expired or been terminated and the
principal of and interest on each Term Loan and all fees and premiums payable
hereunder shall have been paid in full, each Credit Party covenants and agrees
with the Agents and the Lenders that:

5.1. Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent and, where applicable, the Administrative Agent will
distribute to the Lenders:

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, the consolidated balance sheet of the
Borrower and the Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of operations, stockholders’ equity and cash flows of
the Borrower and the Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year,
together with (i) a Narrative Report with respect thereto (provided that no
Narrative Report shall be required so long as the Borrower is subject to the
periodic reporting obligations under the Exchange Act) and (ii) a report thereon
of KPMG LLP or other independent registered public accounting firm of recognized
national standing (which report shall not contain a “going concern” or like
qualification, exception or emphasis or any qualification, exception or emphasis
as to the scope of audit), and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of the Borrower and the Subsidiaries as of the dates indicated and the
consolidated results of operations and cash flows of the Borrower and the
Subsidiaries for the periods indicated in conformity with GAAP applied (except
as otherwise disclosed in such financial statements) on a basis consistent with
prior years and that the examination by such accounting firm in connection with
such consolidated financial statements has been made in accordance with
generally accepted auditing standards);

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, the consolidated balance sheet of the Borrower and the Subsidiaries
as of the end of such Fiscal Quarter and the related consolidated statements of
operations and cash flows of the Borrower and the Subsidiaries for such Fiscal
Quarter (in the case of such statements of operations) and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of (or, in the case of the balance sheet, as of the end
of) the previous Fiscal Year, together with a Financial Officer Certification
and a Narrative Report with respect thereto (provided that no Narrative Report
shall be required so long as the Borrower is subject to the periodic reporting
obligations under the Exchange Act);

(c) Compliance Certificate. Together with each delivery of the consolidated
financial statements of the Borrower and the Subsidiaries pursuant to
Section 5.1(a) or 5.1(b), a completed Compliance Certificate (which Compliance
Certificate shall also set forth the aggregate principal amount of Term Loans
held by Affiliated Lenders as of the date of the applicable Compliance
Certificate) executed by the chief financial officer of the Borrower;

 

94



--------------------------------------------------------------------------------

(d) Statements of Reconciliation after Change in Accounting Principles. If any
change in GAAP or in the application thereof since the date of the most recent
balance sheet included in the Historical MLP Financial Statements has occurred
and such change has had a significant effect on the calculation of the Leverage
Ratio or the Interest Coverage Ratio, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation specifying in reasonable detail the effect of such change on such
calculation;

(e) Notice of Default, Change of Control and Material Adverse Effect. Promptly
upon any Authorized Officer of the GP or the Borrower obtaining knowledge of any
event or condition set forth below, a certificate of an Authorized Officer of
the Borrower setting forth the details of any event or condition requiring such
notice and any action the GP, the Borrower or any Subsidiary has taken, is
taking or proposes to take with respect thereto:

(i) the occurrence of any Default or Event of Default;

(ii) the occurrence of any Change of Control; or

(iii) any event or condition that has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect;

(f) Notice of Adverse Proceeding. Promptly upon any Authorized Officer of the GP
or the Borrower obtaining knowledge of (i) any Adverse Proceeding that, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect or that in any manner questions the validity or enforceability of any of
the Credit Documents or otherwise directly involves any of the Credit Documents
or the Transactions or (ii) any material and adverse development in any Adverse
Proceeding referred to in clause (i) above, in each case where such Adverse
Proceeding or development has not previously been disclosed in writing by the
Borrower to the Administrative Agent and the Lenders, a certificate of an
Authorized Officer of the Borrower setting forth the details of such Adverse
Proceeding or development;

(g) Notices with respect to Material Contracts and MLP Intercompany Agreements.
(i) Promptly upon any Authorized Officer of the GP or of the Borrower obtaining
knowledge (A) that any counterparty to any Material Contract has notified the
GP, the Borrower or any Subsidiary that the GP, the Borrower or any Subsidiary
has breached or failed to comply with any of its covenants and obligations under
any Material Contract, to the extent such breach or failure to comply could
reasonably be expected to result in a Material Adverse Effect, a written notice
thereof and an explanation of any actions the GP, the Borrower or any Subsidiary
has taken, is taking or proposes to take with respect thereto; or (B) that the
GP, the Borrower or any Subsidiary has entered into any Material Contract, a
written notice thereof containing an explanation of the nature and significance
of such Material Contract and a copy of such Material Contract.

(ii) Promptly upon any Authorized Officer of the GP or the Borrower obtaining
knowledge (A) that any counterparty to any MLP Intercompany Agreement has
notified the GP, the Borrower or any Subsidiary that the GP, the Borrower or any
Subsidiary has breached or failed to comply with any of its covenants and
obligations under any MLP

 

95



--------------------------------------------------------------------------------

Intercompany Agreement, to the extent such breach or failure to comply could
reasonably be expected to result in a Material Adverse Effect, a written notice
thereof and an explanation of any actions the GP, the Borrower or any Subsidiary
has taken, is taking or proposes to take with respect thereto; (B) that any
party to an MLP Intercompany Agreement has notified the GP, the Borrower or any
Subsidiary of ceasing to provide any service theretofore provided by it under
any MLP Intercompany Agreement, if such cessation could reasonably be expected
to have a Material Adverse Effect, a written notice thereof and an explanation
of any actions the GP, the Borrower or any Subsidiary has taken, is taking or
proposes to take with respect thereto; (C) any MLP Intercompany Agreement has
expired (without a renewal thereof) or has terminated (or notice of termination
thereof, or of any agreements set forth therein, has been provided by or to the
GP, the Borrower or any Subsidiary), a written notice thereof and an explanation
of any actions the GP, the Borrower or any Subsidiary has taken, is taking or
proposes to take with respect thereto; and (D) that the GP, the Borrower or any
Subsidiary has entered into an MLP Intercompany Agreement, a written notice
thereof containing an explanation of the nature and significance of such MLP
Intercompany Agreement and a copy thereof;

(h) ERISA. (i) Promptly upon any Authorized Officer of the GP or the Borrower
obtaining knowledge that an ERISA Event has occurred or could reasonably be
expected to occur that, in each such case, could reasonably be expected to
result in liability to the GP, the Borrower, any Subsidiary or any of their
respective ERISA Affiliates in an amount of $20,000,000 or more, a written
notice specifying the nature thereof, what action the GP, the Borrower, any
Subsidiary or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the IRS, the Department of Labor or the PBGC with respect thereto;
and (ii) with reasonable promptness after request by the Administrative Agent or
any Lender, copies of (A) each Schedule B, SB or MB, as applicable (Actuarial
Information) to the annual report (Form 5500 Series) filed by the GP, the
Borrower, any Subsidiary or any of their respective ERISA Affiliates with the
IRS with respect to each Pension Plan and/or Multiemployer Plan, (B) all notices
received by the GP, the Borrower, any Subsidiary or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event,
including any notices described in Section 101(l)(1) of ERISA that the GP, the
Borrower, any Subsidiary or any of their respective ERISA Affiliates has
requested and received with respect to any Multiemployer Plan, and (C) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan or Multiemployer Plan as the Administrative Agent or such Lender
may reasonably request, including any document described in Section 101(k)(1) of
ERISA that the GP, the Borrower, any Subsidiary or any of their respective ERISA
Affiliates has requested and received with respect to any Multiemployer Plan;

(i) Financial Plan. As soon as practicable and in any event no later than 90
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for such Fiscal Year, including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of the
Borrower and the Subsidiaries for such Fiscal Year, and an explanation of the
assumptions on which such forecasts are based, and (ii) forecasted consolidated
statements of income and cash flows of the Borrower and the Subsidiaries for
each Fiscal Quarter of such Fiscal Year;

 

96



--------------------------------------------------------------------------------

(j) Insurance Report. Within 90 days after the end of each Fiscal Year, a
certificate of an Authorized Officer of the Borrower setting forth the insurance
then maintained by or on behalf of the GP, the Borrower and the Subsidiaries or
any of their assets or operations (identifying underwriters, carriers, the type
of insurance and the insurance limits) and stating that such insurance complies
in all material respects with the terms of Section 5.5;

(k) Information Regarding Credit Parties. Prompt written notice of any change in
(i) any Credit Party’s legal name, as set forth in its Organizational Documents,
(ii) any Credit Party’s form of organization, (iii) any Credit Party’s
jurisdiction of organization, (iv) the location of the chief executive office of
any Credit Party or (v) any Credit Party’s Federal Taxpayer Identification
Number or state organizational identification number, with each Credit Party
hereby agreeing not to effect or permit any such change unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral as contemplated in
the Collateral Documents;

(l) Collateral Verification. Together with each delivery of the consolidated
financial statements of the Borrower and the Subsidiaries pursuant to
Section 5.1(a), a completed Supplemental Collateral Questionnaire executed by an
Authorized Officer of the Borrower, together with all attachments contemplated
thereby;

(m) Asset Sales, Casualty and Condemnation Events. Prompt written notice of the
occurrence of any Asset Sale, Casualty or Condemnation; and

(n) Other Information. Promptly after any request therefor, such other
information regarding the business, operations, assets, liabilities (including
contingent liabilities) and financial condition of the GP, the Borrower or any
Subsidiary, or compliance with the terms of any Credit Document, as any Agent or
any Lender may reasonably request.

The Borrower and each Lender hereby acknowledge that (a) the Administrative
Agent will make available to the Lenders materials and/or information provided
by, or on behalf of, the Borrower or any other Credit Party hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive Non-Public Information) (each, a “Public Lender”). The Borrower hereby
agrees that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any Non-Public Information (provided that
to the extent such Borrower Materials constitute Confidential Information, they
shall be treated as set forth in Section 10.17); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor”; and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor”. Notwithstanding the foregoing, the following Borrower
Materials shall be deemed to be marked “PUBLIC”, unless the Borrower or its
counsel notifies the Administrative

 

97



--------------------------------------------------------------------------------

Agent promptly that any such document contains Non-Public information: (i) the
Credit Documents, (ii) notification of changes in the terms of the Credit
Documents and (iii) financial statements and accompanying information and
certificates delivered pursuant to Sections 5.1(a) through 5.1(d) and all other
information delivered pursuant to Section 5.1 (other than pursuant to
Section 5.1(i)).

Information required to be delivered pursuant to Section 5.1(a) or 5.1(b) shall
be deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on the Platform or shall be available on the website of the
SEC at http://www.sec.gov or on the website of the Borrower. Information
required to be delivered pursuant to this Section 5.1 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents.

5.2. Existence. The GP, the Borrower and each Subsidiary will at all times
preserve and keep in full force and effect (i) its existence and (ii) all
rights, franchises, licenses and permits of the GP, the Borrower and the
Subsidiaries, except (other than in the case of existence of the GP or the
Borrower) to the extent where the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.7.

5.3. Payment of Taxes and Claims. The GP, the Borrower and each Subsidiary will
pay all Taxes imposed upon it or any of its properties and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have become or may become a Lien on any of its
properties, in each case prior to the time when any penalty or fine shall be
incurred with respect thereto; provided that no such Tax or claim need be paid
if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP, shall have
been made therefor and (b) in the case of a Tax or claim that has become or may
become a Lien on any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such Tax or
claim. None of the GP, the Borrower or any Subsidiary will file or consent to
the filing of any consolidated income tax return with any Person (other than the
GP, the Borrower and the Subsidiaries).

5.4. Maintenance of Properties. The GP, the Borrower and each Subsidiary will
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear excepted, all properties used or useful in the business
of the GP, the Borrower and the Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof, in
each case except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.5. Insurance. (a) The GP, the Borrower and the Subsidiaries, at their expense
and with financially sound and reputable insurers with a Best’s Key Rating Guide
rating of “A-” or better and a Best’s Insurance Guide and Key Ratings minimum
size rating of “X” (or other insurers of recognized responsibility reasonably
satisfactory to the Administrative Agent),

 

98



--------------------------------------------------------------------------------

will maintain or cause to be maintained such insurance as is customarily carried
or maintained under similar circumstances by Persons of established reputation
engaged in the same or similar businesses operating in the same or similar
locations, in each case in such amounts (with no customary and reasonable risk
retention), covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons or as required by law, but in any event
containing limits and coverage provisions set forth in Schedule 5.5 and
otherwise complying with this Section 5.5. Without limiting the generality of
the foregoing, the GP, the Borrower and the Subsidiaries will maintain or cause
to be maintained, with financially sound and reputable insurance companies,
flood insurance with respect to each Flood Hazard Property that is located in a
community that participates in the Flood Program, in each case in compliance
with any applicable regulations of the Board of Governors. The GP, the Borrower
and the Subsidiaries shall not permit any lapse in coverage as required
hereunder at the time of, or in connection with, any renewal or replacement of
any policy. The GP, the Borrower and the other Credit Parties, on behalf of
themselves and their Affiliates, hereby waive any and every claim for recovery
against the Secured Parties and the Related Parties of any of the foregoing for
any and all loss or damage covered by any insurance to the extent such loss or
damage is recovered under any such insurance.

(b) The Credit Parties will cause all such policies in respect of property
damage, machinery breakdown and business interruption (i) insofar as such
policies relate to properties or operations of the Credit Parties, to be
endorsed or otherwise amended to include a customary lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Collateral
Agent, which endorsement shall provide that, on and after the Drop Down Date and
subject to the Permitted Intercreditor Agreements, all payments under such
policies made or required to be made by the insurer shall be paid directly to
the Collateral Agent (provided in the case of any such policy that is a group
policy covering Alon USA Energy or any of its Subsidiaries (other than the MLP
Parties) in addition to the MLP Parties, such requirements shall apply only
insofar as coverage thereunder relates to properties and operations of the MLP
Parties) and (ii) to provide that none of the Credit Parties, Agents, Arrangers,
Lenders or other Secured Parties shall be a coinsurer thereunder.

(c) The GP, the Borrower and the Subsidiaries will cause all such policies in
respect of liability (other than policies in respect of workers’ compensation
and other liability policies for which such endorsements are not customary), to
name the Agents, the Arrangers and the Lenders as additional insured, on forms
reasonably satisfactory to the Collateral Agent.

(d) The Credit Parties will cause each such policy to provide that it shall not
be canceled or not renewed (i) by reason of nonpayment of premium upon not less
than 10 days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ (or such
shorter number of days as may be agreed to by the Collateral Agent or as may be
the maximum number of days permitted by applicable law) prior written notice
thereof by the insurer to the Collateral Agent.

 

99



--------------------------------------------------------------------------------

(e) The Credit Parties will further cause all such policies to contain the
following terms and conditions:

(i) Each policy shall provide that all provisions thereof, except the liability
limits (which may be applicable to all insured parties as a group) and liability
for premiums (which shall be liabilities solely of the Borrower or one or more
of its Affiliates) shall operate in the same manner as if there were a separate
policy covering each such insured party, including in relation to liability
policies the allowance of cross suits without any specific restriction or
exclusion. All policies in respect of property damage, machinery breakdown and
business interruption shall (A) insofar as such policies relate to properties or
operations of the Credit Parties, name as loss payee thereunder a Credit Party,
subject to any lender’s loss payable endorsement, and (B) include a multiple
insureds or other customary non-vitiation clause which, in either case, is
reasonably acceptable to the Collateral Agent, which shall protect the interest
of the Agents, the Arrangers, the Lenders and the other Secured Parties
regardless of any breach or violation by the GP, the Borrower, any Subsidiary or
any other Affiliate of the Borrower of warranties, declarations or conditions
contained in such policies, any action or inaction of the GP, the Borrower, any
Subsidiary or any other Person, or any foreclosure relating to any Refinery or
any change in ownership of all or any portion of any Refinery.

(ii) Each policy (other than any workers’ compensation insurance and other
liability policies for which such waivers are not customary) shall waive (A) any
subrogation right of the insurer as against the Agents, the Arrangers, the
Lenders and the other Secured Parties and (B) any right of the insurers to any
setoff or counterclaim or other deduction, whether by attachment or otherwise,
in respect of any liability of the Agents, the Arrangers, the Lenders, any other
Secured Party, the Borrower or any Affiliate of the Borrower. Each Credit Party
hereby waives all rights of subrogation against each Secured Party.

(iii) Each policy shall be primary and not excess to or contributing with any
insurance or self-insurance maintained by the Agents, the Lenders or any other
Secured Party.

(f) Upon request by the Collateral Agent, the GP, the Borrower and the
Subsidiaries will promptly furnish to the Collateral Agent when made available
to the Borrower or any Affiliate thereof copies of all insurance policies,
binders, certificates and cover notes or other evidence of insurance required
under this Section 5.5. The GP, the Borrower and the Subsidiaries will provide
to the Collateral Agent such further evidence as to the satisfaction of the
requirements set forth in this Section 5.5, and will execute such further
documents and instruments and take such further actions to cause the
requirements of this Section 5.5 to be and remain satisfied at all times, as the
Collateral Agent may reasonably request, all at the expense of the Credit
Parties.

(g) In the event that the GP, the Borrower and the Subsidiaries at any time or
times shall fail to obtain or maintain any of the policies of insurance required
to be maintained by them under this Section 5.5, or to pay any premium in whole
or in part relating thereto, the Collateral Agent may, upon 10 Business Days’
prior written notice to the Borrower, without limiting any obligations of the
GP, the Borrower and the Subsidiaries hereunder or waiving any Default or Event
of Default, in its sole discretion, obtain and maintain such policies of
insurance

 

100



--------------------------------------------------------------------------------

and pay such premium and take any other actions with respect thereto as the
Collateral Agent deems advisable. All sums disbursed by the Collateral Agent in
connection with the exercise of its authority under this Section 5.5(h),
including reasonable fees, charges and other disbursements of counsel, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Borrower and shall constitute Obligations.

(h) Notwithstanding anything to the contrary in this Section 5.5, the GP, the
Borrower and the Subsidiaries shall not be required to maintain any insurance
policy otherwise required to be maintained by them under this Section 5.5, or
cause any such policy to contain the terms (including minimum limits) specified
in this Section 5.5, if and for so long as in the judgment of the Collateral
Agent such insurance policy, or such specified terms, are not reasonably
available or the cost thereof is excessive in view of the benefits to be
obtained by the Lenders therefrom. The Collateral Agent may grant extensions of
time for the obtainment of the insurance otherwise required to be maintained by
the GP, the Borrower and the Subsidiaries under this Section 5.5 if and for so
long as in the judgment of the Collateral Agent such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished under this Section 5.5. In
connection with any determination under this Section 5.5(i), the Collateral
Agent may consult with an independent insurance consultant selected by it, all
at the expense of the Credit Parties, and each Secured Party agrees that the
Collateral Agent shall not be liable for any action taken or not taken by it in
accordance with the advice of any such consultant.

(i) No provision of this Section 5.5 or any other provision of this Agreement or
any other Credit Document shall impose on any Agent or any Arranger any duty or
obligation to ascertain or inquire into, or to verify the existence or adequacy
of, the insurance coverage maintained by or on behalf of the GP, the Borrower or
any Subsidiary, nor shall any Agent or any Arranger be responsible for any
statement, representation or warranty made by or on behalf of the GP, the
Borrower, any Subsidiary or any other Affiliate of the Borrower to any insurance
company or underwriter. Any failure on the part of any Agent or Lender to pursue
or obtain the evidence of insurance required by this Section 5.5 or any failure
to advise of any non-compliance of such evidence of such insurance with the
requirements of this Section 5.5 shall not constitute a waiver of any of the
requirements of this Section 5.5.

(j) Each of the Credit Parties hereby irrevocably makes, constitutes and
appoints the Collateral Agent (and all officers, employees or agents designated
by the Collateral Agent) as such Credit Party’s true and lawful agent (and
attorney-in-fact) for the purpose, after the occurrence and during the
continuance of an Event of Default, of making, settling and adjusting claims in
respect of Collateral under policies of insurance, endorsing the name of such
Credit Party on any check, draft, instrument or other item of payment for the
proceeds of such policies and for making all determinations and decisions with
respect thereto.

5.6. Books and Records; Inspections. The GP, the Borrower and each Subsidiary
will keep proper books of record and accounts in which full, true and correct
entries in conformity in all material respects with GAAP and applicable law are
made of all dealings and transactions in relation to its business and
activities. The GP, the Borrower and each Subsidiary will permit the
Administrative Agent or any Lender (pursuant to a request made through the
Administrative Agent) (or their authorized representatives) to visit and inspect
any of its

 

101



--------------------------------------------------------------------------------

properties, to examine, copy and make extracts from its financial and accounting
records and to discuss its business, operations, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent registered public accounting firm, all upon reasonable notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested; provided, that so long as no Default or Event of
Default has occurred and is continuing such visits and inspections to be limited
to not more than one visit and inspection (coordinated through the
Administrative Agent) in any Fiscal Year.

5.7. Lenders Meetings. The Borrower will, upon the request of the Administrative
Agent or the Requisite Lenders, participate in a meeting or telephonic
conference with the Administrative Agent and Lenders once during each Fiscal
Year to be held at the Borrower’s corporate offices (or at such other location
as may be agreed to by the Borrower and the Administrative Agent) at such time
as may be agreed to by the Borrower and the Administrative Agent.

5.8. Compliance with Laws. The GP, the Borrower and each Subsidiary will comply
will all applicable laws (including all Environmental Laws and all orders of any
Governmental Authorities), except where failure to comply, individually or in
the aggregate, has not had and could not reasonably be expected to have a
Material Adverse Effect.

5.9. Environmental. (a) Environmental Disclosure. The Borrower will deliver to
the Administrative Agent and the Lenders:

(i) as soon as practicable following receipt thereof, copies of all material
written communications, all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of the GP, the
Borrower or any Subsidiary or by independent consultants, Governmental
Authorities or any other Persons, and other documents and information reasonably
requested by the Administrative Agent, in each case with respect to matters
notified pursuant to clause (ii) below; and

(ii) promptly upon the GP, the Borrower or any Subsidiary obtaining knowledge
thereof, written notice describing in reasonable detail (A) any Release of any
Hazardous Materials or any Environmental Claim that, in each case, has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (B) any event or condition on, at or about any
Facility or any real property adjoining or in the vicinity of any Facility that
could reasonably be expected to cause such Facility or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
thereof under any applicable Environmental Law that could reasonably be expected
to have, individually or the aggregate, a Material Adverse Effect.

(b) Hazardous Materials Activities. The GP, the Borrower and each Subsidiary
will take promptly any and all actions necessary (i) to cure any violation of
applicable Environmental Laws by the GP, the Borrower, any Subsidiary or any
other Affiliate of the Borrower that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) to make an
appropriate response to any Environmental Claim against or

 

102



--------------------------------------------------------------------------------

affecting the GP, the Borrower or any Subsidiary and discharge any obligations
it may have to any Person thereunder if such Environmental Claim could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

5.10. Subsidiaries. If any Person becomes a Subsidiary of the Borrower (or any
Subsidiary of the Borrower not theretofore a Designated Subsidiary becomes a
Designated Subsidiary), the Borrower will, as promptly as practicable, and in
any event within 30 days (or such longer period as the Administrative Agent may
agree to in writing), notify the Administrative Agent thereof and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary (if such Subsidiary is a Designated Subsidiary) and with respect to
any Equity Interests in or Indebtedness of such Subsidiary owned by any Credit
Party.

5.11. Additional Collateral. The Borrower will furnish to the Administrative
Agent written notice within five Business Days of (a) the acquisition by any
Credit Party of, or any real property of any Credit Party otherwise becoming, a
Material Real Estate Asset after the Drop Down Date and (b) the acquisition by
any Credit Party of any other material assets after the Drop Down Date, other
than any such assets constituting Collateral under the Collateral Documents in
which the Collateral Agent shall have a valid, legal and perfected security
interest (with the priority contemplated by the applicable Collateral Document)
upon the acquisition thereof. The Borrower will, in each case as promptly as
practicable, notify the Administrative Agent and the Collateral Agent of the
existence of any deposit account or securities account maintained by a Credit
Party in respect of which a Control Agreement is required to be in effect
pursuant to clause (h) of the definition of “Collateral and Guarantee
Requirement” but is not yet in effect.

5.12. Further Assurances. (a) Each Credit Party will execute any and all further
documents, financing statements, agreements and instruments, and take any and
all further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Collateral Agent may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times or otherwise to effectuate
the provisions of the Credit Documents, all at the expense of the Credit
Parties. The Borrower will provide to the Administrative Agent and the
Collateral Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent or the Collateral Agent, as applicable,
as to the perfection and priority of the Liens created or intended to be created
by the Collateral Documents.

(b) In the event that after the Drop Down Date any Credit Party shall enter into
any new Material Contract, or shall amend, extend, renew or otherwise modify any
existing Material Contract in respect of which a Consent to Assignment has not
been theretofore obtained, such Credit Party shall use its commercially
reasonable efforts to obtain, unless otherwise agreed by the Collateral Agent
pursuant to its authority set forth in the definition of the term “Collateral
and Guarantee Requirement”, in connection therewith, a Consent to Assignment in
respect of such Material Contract. In the event that any Credit Party shall
enter into any MLP Intercompany Agreement, such Credit Party shall substantially
concurrently with the effectiveness thereof obtain and deliver to the
Administrative Agent an MLP Intercompany Agreement Consent in respect of such
MLP Intercompany Agreement.

 

103



--------------------------------------------------------------------------------

(c) The Credit Parties will provide, at their expense, a market value appraisal,
in form and substance reasonably satisfactory to the Administrative Agent and
conducted by an appraiser selected by the Borrower and reasonably satisfactory
to the Administrative Agent, of the Collateral, promptly upon any request of the
Administrative Agent, provided that such request may only be made after the
occurrence and during the continuance of an Event of Default.

5.13. Ratings. The Borrower will, as promptly as practicable, and in any event
within 60 days after the Drop Down Date, obtain a public corporate family rating
from Moody’s and a public corporate credit rating from S&P, in each case in
respect of the Borrower, and a public credit rating from each of Moody’s and S&P
in respect of the Borrower’s senior secured debt under this Agreement. The
Borrower will thereafter use commercially reasonable efforts to maintain
continuously a public corporate family rating from Moody’s and a public
corporate credit rating from S&P, in each case in respect of the Borrower, and a
public credit rating from each of Moody’s and S&P in respect of the Borrower’s
senior secured debt under this Agreement.

5.14. Casualty and Condemnation. The GP, the Borrower and the Subsidiaries will
cause all Net Proceeds of any Casualty or Condemnation to be paid directly to
the Collateral Agent, for deposit into the Proceeds Collateral Account. If any
such Net Proceeds are paid to the GP, the Borrower or any Subsidiary, such Net
Proceeds shall be received only in trust for the Collateral Agent, shall be
segregated from other funds of the GP, the Borrower or such Subsidiary and shall
be forthwith paid over to the Collateral Agent in the same form as received
(with any necessary endorsement). The Collateral Agent shall be entitled to
participate in (and shall receive reasonable notice of) all negotiations and
other proceedings relating to any claim (including under any insurance policies)
in respect of any Material Casualty/Condemnation, and none of the GP, the
Borrower or any Subsidiary will, without the prior approval of the Collateral
Agent, make any compromise or settlement in connection with any such claim
relating to a Material Casualty/Condemnation.

SECTION 6. NEGATIVE COVENANTS

Until the Term Loan Commitments shall have expired or been terminated and the
principal of and interest on each Term Loan and all fees and premiums payable
hereunder shall have been paid in full, each Credit Party covenants and agrees
with the Agents and the Lenders that:

6.1. Indebtedness. None of the GP, the Borrower or any Subsidiary will, directly
or indirectly, create, incur, assume or otherwise become or remain liable with
respect to any Indebtedness, except:

(a) the Indebtedness created under the Credit Documents;

(b) Indebtedness of the Borrower or any Subsidiary to the Borrower or any
Subsidiary, provided that (i) such Indebtedness shall not have been transferred
to, and shall not otherwise be held by or owing to, any Person other than the
Borrower or any Subsidiary, (ii) such Indebtedness shall be evidenced by the
Intercompany Note, and, if owing to a Credit Party,

 

104



--------------------------------------------------------------------------------

shall have been pledged pursuant to the Pledge and Security Agreement,
(iii) such Indebtedness owing by a Credit Party to a Subsidiary that is not a
Credit Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Intercompany
Note and (iv) such Indebtedness is permitted as an Investment under
Section 6.6(d);

(c) Guarantees incurred in compliance with Section 6.6(e);

(d) Indebtedness existing on the Closing Date and set forth on Schedule 6.1, but
not any extensions, renewals or refinancings of any such Indebtedness;

(e) (i) Indebtedness of the Borrower or any Subsidiary (A) incurred to finance
the acquisition, construction or improvement of any fixed or capital assets of
any Subsidiary, including Capital Lease Obligations, provided that such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and the principal amount of
such Indebtedness does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets, or (B) assumed in connection with the
acquisition of any fixed or capital assets by any Subsidiary, and
(ii) Refinancing Indebtedness in respect thereof; provided that the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$20,000,000 at any time outstanding;

(f) (i) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Closing Date, or
Indebtedness of any Person that is assumed after the Closing Date by any
Subsidiary in connection with an acquisition of assets by such Subsidiary in an
Acquisition permitted hereunder or, if consummated prior to the Drop Down Date,
under the Alon USA Energy Credit Agreement, provided that (A) such Indebtedness
exists at the time such Person becomes a Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such assets being acquired and (B) none of the GP, the
Borrower or any Subsidiary (other than such Person or any special purpose merger
Subsidiary with which such Person is merged or consolidated or the Person that
so assumes such Person’s Indebtedness) shall Guarantee or otherwise become
liable for the payment of such Indebtedness, and (ii) Refinancing Indebtedness
in respect of any of the foregoing; provided that the aggregate principal amount
of Indebtedness permitted by this clause (f) shall not exceed $20,000,000 at any
time outstanding;

(g) Indebtedness in respect of netting services, overdraft protections and
otherwise arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, in each case in
the ordinary course of business;

(h) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of the Borrower or any Subsidiary in the
ordinary course of business supporting obligations under (i) workers’
compensation, unemployment insurance and other social security laws and
(ii) bids, trade contracts (other than trade contracts for the supply or
purchase of crude oil or other inventory or for payment of Indebtedness), leases
(other than capital leases), statutory obligations, surety and appeal bonds,
performance bonds and obligations of a like nature;

 

105



--------------------------------------------------------------------------------

(i) Indebtedness of the Borrower or any Subsidiary under any Permitted Supply &
Offtake Agreement;

(j) Indebtedness of the Borrower or any Subsidiary under any Permitted
Revolving/LC Facility, provided that the aggregate principal amount of
Indebtedness permitted by this clause (j) shall not exceed $300,000,000 at any
time outstanding;

(k) Indebtedness of the Borrower or any Subsidiary in the form of purchase price
adjustments, earn-outs or other arrangements representing Acquisition
Consideration incurred in connection with any Acquisition permitted by
Section 6.6; and

(l) other Indebtedness for Borrowed Money of the Borrower or any Guarantor
Subsidiary incurred (i) prior to the Drop Down Date in reliance on and in
compliance with Section 6.1(m) of the Alon USA Energy Credit Agreement or
(ii) after the date on which all Indebtedness outstanding under the Alon USA
Energy Credit Agreement shall have been repaid or prepaid in full; provided
that, in the case of clause (ii) above, (A) at the time such Indebtedness is
incurred and after giving pro forma effect thereto (including any related
transactions), (1) no Default or Event of Default shall have occurred and be
continuing and (2) the Leverage Ratio shall not exceed 2.00 to 1.00 and (B) if
such Indebtedness is secured, the Liens securing such Indebtedness are permitted
by Section 6.2(m).

6.2. Liens. None of the GP, the Borrower or any Subsidiary will, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any asset of the GP, the Borrower or any Subsidiary, whether now owned or
hereafter acquired or licensed, except:

(a) Liens created under the Credit Documents;

(b) Permitted Encumbrances;

(c) any Lien on any asset of the Borrower or any Subsidiary existing on the
Closing Date and set forth on Schedule 6.2; provided that (i) such Lien shall
not apply to any other asset of the Borrower or any Subsidiary and (ii) such
Lien shall secure only those obligations that it secures on the Closing Date and
any extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by any
Subsidiary; provided that (i) such Liens secure only Indebtedness outstanding
under Section 6.1(e) and obligations relating thereto not constituting
Indebtedness and (ii) such Liens shall not apply to any other asset of the GP,
the Borrower or any Subsidiary (other than the proceeds and products thereof);
provided further that, in the event purchase money obligations are owed to any
Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;

 

106



--------------------------------------------------------------------------------

(e) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder or,
if consummated prior to the Drop Down Date, under the Alon USA Energy Credit
Agreement) after the Closing Date prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary (or such merger or consolidation), (ii) such Lien
shall not apply to any other asset of the GP, the Borrower or any Subsidiary
(other than, in the case of any such merger or consolidation, the assets of any
special purpose merger Subsidiary that is a party thereto) and (iii) such Lien
shall secure only those obligations that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary (or is so merged or
consolidated), and any extensions, renewals and refinancings thereof that do not
increase the outstanding principal amount thereof (except by an amount not
greater than accrued and unpaid interest, fees and premiums (if any) with
respect to such original obligations and reasonable fees and expenses arising
from such extension, renewal or refinancing) and, in the case of any such
obligations constituting Indebtedness, that are permitted under Section 6.1(f)
as Refinancing Indebtedness in respect thereof;

(f) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.7, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(g) in the case of the Equity Interests in any Person that is not a Subsidiary,
any encumbrance, restriction or other Lien, including any put and call
arrangements, related to the Equity Interests in such Person set forth in
(i) its Organizational Documents or any related joint venture, shareholders’ or
similar agreement, in each case so long as such encumbrance or restriction is
applicable to all holders of the same class of Equity Interests or is otherwise
of the type that is customary for agreements of such type, or (ii) in any
agreement or document governing Indebtedness of such Person;

(h) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for any Acquisition permitted
hereunder;

(i) nonexclusive outbound licenses of Intellectual Property granted by the
Borrower or any Subsidiary in the ordinary course of business that do not
materially detract from the value of the affected asset or interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;

(j) Liens on cash and Cash Equivalents securing obligations of the Borrower or
any Subsidiary under any Permitted Commodity Hedge Agreement or under letters of
credit, bank guarantees or similar instruments issued for the account of the
Borrower or any Subsidiary supporting obligations of the Borrower or any
Subsidiary under any Permitted Commodity Hedge Agreement;

(k) (i) Liens created under the definitive documentation for any Permitted
Supply & Offtake Agreement, provided that (i) such Liens secure only
Indebtedness permitted by

 

107



--------------------------------------------------------------------------------

Section 6.1(i) and other obligations not constituting Indebtedness that are
secured thereunder (but, in any event, not obligations under any Hedging
Agreement), (B) such Liens do not apply to any asset of the Borrower or any
Subsidiary other than assets that constitute Permitted Supply & Offtake
Agreements Collateral and that are subject to a Lien granted under a Collateral
Document to secure the Obligations or to any asset of the GP and (C) such Liens
are subject to the terms of a Permitted Intercreditor Agreement (it being agreed
that any holdback provided for in the Existing J. Aron Supply & Offtake
Agreement, whether or not constituting margin or credit support, shall not be in
deemed to violate this clause (k)); and (ii) Liens arising by virtue of
precautionary UCC financing statement filings made in respect of crude oil,
refined products and other hydrocarbon inventories maintained, as owner, by the
counterparty to a Permitted Supply & Offtake Agreement;

(l) Liens created under the definitive documentation for any Permitted
Revolving/LC Facility, provided that (i) such Liens secure only Indebtedness
permitted by Section 6.1(j) and other obligations not constituting Indebtedness
that are secured thereunder (but, in any event, not obligations under any
Hedging Agreement), and (ii) such Liens do not apply to any asset of the
Borrower or any Subsidiary other than assets that constitute Collateral and that
are subject to a Lien granted under a Collateral Document to secure the
Obligations (and, in the case of any such Liens on any Term Priority Collateral,
such Liens are junior and subordinated to the Liens created under the Collateral
Documents pursuant to the terms of a Permitted Intercreditor Agreement) or
(other than in the case of the Existing IDB Credit Agreement) to any asset of
the GP; and

(m) other Liens securing Indebtedness or other obligations in an aggregate
amount not to exceed $10,000,000 at any time outstanding; provided that no such
Lien shall apply to any asset of the GP.

6.3. No Further Negative Pledges. None of the GP, the Borrower or any Subsidiary
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition upon the
ability of the GP, the Borrower or any Subsidiary to create, incur or permit to
exist any Lien upon any of its assets, whether now owned or hereafter acquired,
to secure any Obligations; provided that the foregoing shall not apply to
(a) restrictions and conditions imposed by law or by any Credit Document,
(b) restrictions and conditions existing on the Closing Date identified on
Schedule 6.3, and amendments, modifications, extensions and renewals thereof
(including any such extension or renewal arising as a result of an extension,
renewal or refinancing of any Indebtedness containing such restriction or
condition), provided, in each case, that the scope of any such restriction or
condition shall not have been expanded as a result thereof, (c) in the case of
any Person that is not a Subsidiary, restrictions and conditions imposed by
agreements and documents governing Indebtedness of such Person or by its
Organizational Documents or any related joint venture, shareholders’ or similar
agreement, provided, in each case, that such restrictions and conditions apply
only to the Equity Interests in such Person, (d) restrictions and conditions
imposed by any agreement or document governing secured Indebtedness permitted by
Section 6.1(e) or governing Liens permitted by Section 6.2(h) or by clause
(c) or (d) of the definition of “Permitted Encumbrances”, provided that such
restrictions and conditions apply only to the assets securing such Indebtedness
or subject to such Liens, (e) restrictions and conditions imposed by any
agreement or document governing Indebtedness permitted by Section 6.1(f),

 

108



--------------------------------------------------------------------------------

provided that such restrictions and conditions apply only to Persons that are
permitted under such Section to be obligors in respect of such Indebtedness and
are not less favorable to the Lenders than the restrictions and conditions
imposed by such Indebtedness (or, in the case of any Refinancing Indebtedness,
by the applicable Original Indebtedness) at the time such Indebtedness first
became subject to Section 6.1, (f) in connection with the sale of any Equity
Interests in a Subsidiary or any other assets, customary restrictions and
conditions contained in agreements relating to such sale pending the completion
thereof, provided that such restrictions and conditions apply only to the
Subsidiary or the other assets to be sold and such sale is permitted under
Section 6.7, (g) restrictions and conditions imposed by any agreement or
document governing Indebtedness of any Subsidiary that is not, and is not
required to become, a Credit Party hereunder, provided that such restrictions
and conditions apply only to such Subsidiary, (h) restrictions and conditions
imposed by any Permitted Supply & Offtake Agreement, provided that the Permitted
Supply & Offtake Agreement Consent obtained in respect of such Permitted
Supply & Offtake Agreement permits, or renders such restrictions ineffective
with respect to, Liens arising or created under the Credit Documents,
(i) restrictions and conditions imposed by any agreement or document governing
any Permitted Revolving/LC Facility, provided that such restrictions and
conditions do not conflict with the obligations of the Credit Parties set forth
herein or in the other Credit Documents and, in the case of any such
restrictions or conditions imposed by the Existing IDB Credit Agreement, such
restrictions and conditions taken as a whole are not less favorable to the
Lenders in any material respect than the restrictions and conditions imposed by
the Existing IDB Credit Agreement (as modified by the Consent and Amendment
Documents) as of the Closing Date, (j) restrictions and conditions imposed by
any agreement or document governing any Indebtedness permitted by
Section 6.1(l), provided that such restrictions and conditions do not conflict
with the obligations of the Credit Parties set forth herein or in the other
Credit Documents, (k) restrictions and conditions imposed by any Permitted
Commodity Hedge Agreement, provided that such restrictions do not prohibit Liens
arising or created under the Credit Documents, and (l) restrictions and
conditions imposed by customary provisions in leases, licenses and other
agreements restricting the assignment thereof or, in the case of any lease or
license, permitting to exist any Lien on the assets leased or licensed
thereunder. Nothing in this Section 6.3 shall be deemed to modify the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” or the obligations of the Credit Parties under Sections 5.10, 5.11
or 5.12 or under the Collateral Documents.

6.4. Restricted Junior Payments. None of the GP, the Borrower or any Subsidiary
will declare or pay or make, or agree to declare or pay or make, directly or
indirectly, any Restricted Junior Payment, or incur any obligation (contingent
or otherwise) to do so, except that:

(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Equity Interests) permitted hereunder;

(b) any Subsidiary may declare and pay dividends or make other distributions
with respect to its capital stock, partnership or membership interests or other
similar Equity Interests, and declare and make other Restricted Junior Payments
in respect of its Equity Interests, in each case (other than in the case of any
Restricted Junior Payment made solely in Equity Interests that are not
Disqualified Equity Interests) ratably to the holders of such Equity Interests
(or, if not ratably, on a basis more favorable to the Borrower and the
Subsidiaries);

 

109



--------------------------------------------------------------------------------

(c) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make cash distributions to owners of the common
units representing limited partner Equity Interests in the Borrower with the Net
Proceeds in respect of any substantially concurrent issuance or sale by the
Borrower of its Equity Interests (other than (i) the MLP IPO, (ii) any issuance
or sale of Equity Interests to any Subsidiary or (iii) any issuance or sale of
Equity Interests to directors, officers or employees of the Borrower or any
Subsidiary under any employee stock option or stock purchase plan or a similar
benefit plan or to a trust established for the benefit of directors, officers or
employees of the Borrower or any Subsidiary);

(d) the Borrower may make repurchases of its Equity Interests deemed to occur
upon the “cashless exercise” of stock options, stock purchase rights and stock
exchange rights if such Equity Interests represent a portion of the exercise
price of such options or rights or withholding taxes due upon such exercise,
purchase or exchange;

(e) the Borrower may make cash payments in lieu of the issuance of fractional
units representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other Securities convertible into or
exchangeable for limited partner Equity Interests in the Borrower, provided that
any such cash payment shall not be for the purpose of evading the limitations
set forth in this Section 6.4;

(f) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Junior Payments, pursuant to and in
accordance with stock option plans or other benefit plans or agreements for
current or former directors, officers or employees of the Borrower and the
Subsidiaries, provided that the aggregate amount of such Restricted Junior
Payments shall not exceed $2,500,000 in any Fiscal Year (with any unused amount
in any Fiscal Year being permitted to be carried over to the succeeding Fiscal
Year (but not to any other Fiscal Year), so that the aggregate amount that may
be expended in any Fiscal Year, including any carry-over, may not exceed
$5.000.000);

(g) the Borrower and the Guarantor Subsidiaries may make regularly scheduled
interest and principal payments as and when due in respect of any Junior
Indebtedness, other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof;

(h) the Borrower and the Guarantor Subsidiaries may refinance Junior
Indebtedness with the proceeds of other Indebtedness permitted under
Section 6.1;

(i) the Borrower and the Guarantor Subsidiaries may make payments of or in
respect of Junior Indebtedness made solely with Equity Interests (other than
Disqualified Equity Interests) in the Borrower;

(j) so long as at the time such distribution is made, (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom,
(ii) after giving pro forma effect thereto, the Interest Coverage Ratio as of
the last day of the Fiscal Quarter most

 

110



--------------------------------------------------------------------------------

recently ended prior thereto shall not be less than 2.00 to 1.00 and (iii) the
common units representing limited partner Equity Interests in the Borrower are
listed on a national securities exchange (as defined in the Exchange Act), the
Borrower may make, after the end of any Fiscal Quarter, cash distributions on a
pro rata basis to owners of the common units representing limited partner Equity
Interests in the Borrower pursuant to and in accordance with the cash
distribution policy adopted by the board of directors of the GP pursuant to the
Partnership Agreement and in effect on the date thereof (provided that such
policy shall not be more adverse to the Lenders than the cash distribution
policy described in Schedule 6.4(j));

(k) so long as no Default or Event of Default shall have occurred and be
continuing, the GP, the Borrower and the Subsidiaries may make other Restricted
Junior Payments in cash in an aggregate amount for all such Restricted Junior
Payments taken together not to exceed $10,000,000 since the Drop Down Date; and

(l) on the Drop Down Date, the Borrower may make Restricted Junior Payments with
the Net Proceeds of the MLP IPO as contemplated by Section 11 of the Alon USA
Energy Credit Agreement.

6.5. Restrictions on Subsidiary Distributions. None of the GP, the Borrower or
any Subsidiary will, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Subsidiary (a) to pay dividends or make
other distributions on its Equity Interests owned by the Borrower or any
Subsidiary, (b) to repay or prepay any Indebtedness owing by such Subsidiary to
the Borrower or any Subsidiary, (c) to make loans or advances to the Borrower or
any Subsidiary or to Guarantee the Obligations or (d) to transfer, lease or
license any of its assets to the Borrower or any Subsidiary; provided that the
foregoing shall not apply to (i) restrictions and conditions imposed by law or
by any Credit Document, (ii) restrictions and conditions existing on the Closing
Date identified on Schedule 6.5, and amendments, modifications, extensions or
renewals thereof (including any such extension or renewal arising as a result of
an extension, renewal or refinancing of any Indebtedness containing such
restriction or condition), provided, in each case, that the scope of any such
restriction or condition shall not have been expanded as a result thereof,
(iii) in the case of restrictions and conditions referred to in clause (d) above
with respect to the Equity Interests in any Person that is not a Subsidiary,
restrictions and conditions imposed by agreements and documents governing
Indebtedness of such Person or by its Organizational Documents or any related
joint venture, shareholders’ or similar agreement, provided, in each case, that
such restrictions and conditions apply only to the Equity Interests in such
Person, (iv) in the case of restrictions and conditions referred to in clause
(d) above, restrictions and conditions imposed by any agreement or document
governing the secured Indebtedness permitted by Section 6.1(e) or governing
Liens permitted by Section 6.2(h) or by clause (c) or (d) of the definition of
“Permitted Encumbrances”, provided that such restrictions and conditions apply
only to the assets securing such Indebtedness or subject to such Liens,
(v) restrictions and conditions imposed by any agreement or document governing
Indebtedness permitted by Section 6.1(f), provided that such restrictions and
conditions apply only to Persons that are permitted under such Section to be
obligors in respect of such Indebtedness and are not less favorable to the
Lenders than the restrictions and conditions imposed by such Indebtedness (or,
in the case of any Refinancing Indebtedness, by the applicable Original
Indebtedness) at the time such Indebtedness first became subject to Section 6.1,
(vi) in connection with the sale of

 

111



--------------------------------------------------------------------------------

any Equity Interests in a Subsidiary or any other assets, customary restrictions
and conditions contained in agreements relating to such sale pending the
completion thereof, provided that such restrictions and conditions apply only to
the Subsidiary or the other assets to be sold and such sale is permitted under
Section 6.7, (vii) restrictions and conditions imposed by any agreement or
document governing Indebtedness of any Subsidiary that is not, and is not
required to become, a Credit Party hereunder, provided that such restrictions
and conditions apply only to such Subsidiary, (viii) in the case of restrictions
and conditions referred to in clause (d) above, restrictions and conditions
imposed by any Permitted Supply & Offtake Agreement, provided that such
restrictions and conditions do not conflict with the obligations of the Credit
Parties set forth herein or in the other Credit Documents, (ix) restrictions and
conditions imposed by any agreement or document governing any Permitted
Revolving/LC Facility, provided that such restrictions and conditions do not
conflict with the obligations of the Credit Parties set forth herein or in the
other Credit Documents and, in the case of any such restrictions or conditions
imposed by the Existing IDB Credit Agreement, such restrictions and conditions
are not less favorable to the Lenders than the restrictions and conditions
imposed by the Existing IDB Credit Agreement (as modified by the Consent and
Amendment Documents) as of the Closing Date, (x) restrictions and conditions
imposed by any agreement or document governing Indebtedness permitted by
Section 6.6(l), provided that such restrictions and conditions do not conflict
with the obligations of the Credit Parties set forth herein or in the other
Credit Documents, (xi) restrictions and conditions imposed by any Permitted
Commodity Hedge Agreement, provided that such restrictions and conditions do not
conflict with the obligations of the Credit Parties set forth herein or in the
other Credit Documents, (xii) in the case of restrictions and conditions
referred to in clause (d) above, restrictions and conditions imposed by
customary provisions in leases, licenses and other agreements restricting the
assignment thereof or, in the case of any lease or license, permitting to exist
any Lien on the assets leased or licensed thereunder and (xiii) restrictions on
cash or deposits or net worth imposed by customers, suppliers or landlords under
agreements entered into in the ordinary course of business. Nothing in this
Section 6.5 shall be deemed to modify the requirements set forth in the
definition of the term “Collateral and Guarantee Requirement” or the obligations
of the Credit Parties under Sections 5.10, 5.11 or 5.12 or under the Collateral
Documents.

6.6. Investments. None of the GP, the Borrower or any Subsidiary will purchase
or acquire (including pursuant to any merger or consolidation with any Person
that was not a wholly owned Subsidiary prior thereto), hold, make or otherwise
permit to exist any Investment in any other Person, or make any Acquisition,
except:

(a) Investments in cash and Cash Equivalents;

(b) (i) Investments by the Borrower and the Subsidiaries existing on the Closing
Date in Equity Interests in their Subsidiaries (but not any additions thereto
(including any capital contributions) made after the Closing Date), (ii) the
Investment by the GP in all the issued and outstanding general partner Equity
Interests in the Borrower and (iii) other Investments existing on the Closing
Date that are set forth on Schedule 6.6 (but not any additions thereto
(including any capital contributions) made after the Closing Date);

(c) investments by the Borrower and the Subsidiaries in Equity Interests in
their Subsidiaries; provided that (i) such investees are Subsidiaries prior to
such investments, (ii) any

 

112



--------------------------------------------------------------------------------

such Equity Interests held by a Credit Party shall be pledged in accordance with
the requirements of the definition of “Collateral and Guarantee Requirement” and
(iii) the aggregate amount of such investments by the Credit Parties in, and
loans and advances by the Credit Parties to, and Guarantees by the Credit
Parties of Indebtedness and other obligations of, Subsidiaries that are not
Credit Parties shall not exceed $5,000,000 at any time outstanding;

(d) loans or advances by the Borrower or any Subsidiary to the Borrower or any
Subsidiary; provided that (i) the Indebtedness resulting therefrom is permitted
by Section 6.1(b) and (ii) the amount of such loans and advances made by the
Credit Parties to Subsidiaries that are not Credit Parties shall be subject to
the limitation set forth in clause (c) above;

(e) Guarantees by the GP, the Borrower or any Subsidiary of Indebtedness or
other obligations of the Borrower or any Subsidiary (including any such
Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty);
provided that (i) a Subsidiary shall not Guarantee any Junior Indebtedness
unless such Subsidiary has Guaranteed the Obligations pursuant hereto, (ii) a
Subsidiary that has not Guaranteed the Obligations pursuant hereto shall not
Guarantee any Indebtedness or other obligations of any Credit Party and
(iii) the aggregate amount of Indebtedness and other obligations of Subsidiaries
that are not Credit Parties that is Guaranteed by any Credit Party shall be
subject to the limitation set forth in clause (c) above;

(f) (i) Investments received in satisfaction or partial satisfaction of
obligations thereof from financially troubled account debtors and (ii) deposits,
prepayments and other credits to suppliers made in the ordinary course of
business consistent with the past practices of the Borrower and the
Subsidiaries;

(g) Investments made as a result of the receipt of noncash consideration from a
sale, transfer or other disposition of any asset in compliance with Section 6.7;

(h) Investments by the Borrower or any Subsidiary that result solely from the
receipt by the Borrower or such Subsidiary from any of its Subsidiaries of a
dividend or other Restricted Junior Payment in the form of Equity Interests,
evidences of Indebtedness or other Securities (but not any additions thereto
made after the date of the receipt thereof);

(i) Investments by the Borrower or any Subsidiary in the form of Hedge
Agreements permitted under Section 6.11;

(j) payroll, travel and similar advances to directors, officers and employees of
the Borrower or any Subsidiary to cover matters that are expected at the time of
such advances to be treated as expenses of the Borrower or such Subsidiary for
accounting purposes and that are made in the ordinary course of business;

(k) loans or advances to directors, officers and employees of the GP, the
Borrower or any Subsidiary made in the ordinary course of business; provided
that the aggregate amount of such loans and advances outstanding at any time in
reliance on this clause (k) shall not exceed $2,000,000;

 

113



--------------------------------------------------------------------------------

(l) Investments that may be deemed to exist as a result of the terms of any
Permitted Supply & Offtake Agreement;

(m) Permitted Acquisitions;

(n) other Acquisitions and other Investments in Equity Interests or other
Securities to the extent consideration therefor is made with Equity Interests
(other than Disqualified Equity Interests) in the Borrower; provided that at the
time each such Investment or Acquisition is purchased, made or otherwise
acquired, no Default or Event of Default shall have occurred and be continuing
or would result therefrom; and

(o) other Investments and Acquisitions; provided that the aggregate amount of
all Investments made in reliance on this clause (o) outstanding at any time,
together with the aggregate amount of all Acquisition Consideration paid in
connection with all other Acquisitions made in reliance on this clause (o),
shall not exceed $20,000,000.

(p) Notwithstanding the foregoing, in no event shall the GP, the Borrower or any
Subsidiary make any Investment that results in or facilitates in any manner any
Restricted Junior Payment not permitted to be made by the GP, the Borrower or
any Subsidiary under Section 6.4.

6.7. Fundamental Changes; Disposition of Assets; Equity Interests of
Subsidiaries. (a) None of the GP, the Borrower or any Subsidiary will merge or
consolidate with or into any other Person, or liquidate, wind-up or dissolve (or
suffer any liquidation or dissolution), except that:

(i) any Person (other than the GP) may merge into the Borrower in a transaction
in which the Borrower is the surviving corporation;

(ii) any Person (other than the GP or the Borrower) may merge or consolidate
with or into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary (and, if any party to such merger or consolidation is a Guarantor
Subsidiary, is a Guarantor Subsidiary);

(iii) any Subsidiary may merge or consolidate with or into any Person (other
than the GP or the Borrower) in a transaction permitted under Section 6.7(b) in
which, after giving effect to such transaction, the surviving entity is not a
Subsidiary;

(iv) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not disadvantageous to the Lenders in any material respect;

provided that, in the case of clauses (i), (ii) and (iii) above, any such merger
or consolidation shall not be permitted unless it, and each Investment resulting
therefrom, is also permitted under Section 6.6.

(b) None of the GP, the Borrower or any Subsidiary will sell, transfer, lease or
otherwise dispose of, or exclusively license, any asset, including any Equity
Interest, owned by it, except:

(i) sales, transfers and other dispositions of (A) inventory (including pursuant
to inventory exchange agreements) and obsolete, worn out or surplus equipment,
in each case, in the ordinary course of business and (B) cash and Cash
Equivalents;

 

114



--------------------------------------------------------------------------------

(ii) sales, transfers, leases and other dispositions, and exclusive licenses, to
the Borrower or any Guarantor Subsidiary;

(iii) Investments made in compliance with Sections 6.6 and 6.9;

(iv) sales, transfers or other dispositions of accounts receivable in connection
with the compromise or collection thereof in the ordinary course of business and
not as part of any accounts receivables financing transaction;

(v) dispositions of assets in any Casualty or Condemnation;

(vi) leases and licenses entered into by any Subsidiary as a licensor or lessor
in the ordinary course of business, provided that such leases or license do not
adversely affect in any material respect the value of the properties subject
thereto (including the value thereof as Collateral) or interfere in any material
respect with the ordinary conduct of business of the Borrower or any Subsidiary;

(vii) sales of crude oil and refined petroleum products, and leases, licenses,
assignments and other contractual rights to use crude oil and refined petroleum
storage tanks, facilities or pipelines or other terminals or facilities related
thereto, pursuant to any Permitted Supply & Offtake Agreement; and

(viii) sales, transfers and other dispositions (but not leases or licenses) of
assets that are not permitted by any other clause of this Section 6.7(b) (other
than any disposition of any accounts receivable, or any rights in respect
thereof, as part of any financing arrangement); provided that (A) all sales,
transfers and other dispositions made in reliance on this clause (viii) shall be
made for fair value (as determined reasonably and in good faith by the chief
financial officer of the Borrower) and at least 75% of the consideration
therefor shall be in the form of cash and Cash Equivalents and (B) the Net
Proceeds thereof shall be applied as required by Section 2.11.

(c) Notwithstanding anything to the contrary set forth herein, (i) neither the
Borrower nor any Subsidiary will sell, transfer or otherwise dispose of any
Equity Interests in any Subsidiary unless (A) such Equity Interests constitute
all the Equity Interests in such Subsidiary held by the GP, the Borrower and the
Subsidiaries and (B) immediately after giving effect to such transaction, the
GP, the Borrower and the Subsidiaries shall otherwise be in compliance with
Section 6.6; (ii) no Subsidiary will issue any additional Equity Interests in
such Subsidiary other than (A) to the Borrower or any Subsidiary in compliance
with Section 6.6, (B) directors’ qualifying shares and (C) other nominal amounts
of Equity Interests that are required to be held by other Persons under
applicable law; (iii) none of the GP, the Borrower or any Subsidiary will sell,
transfer or otherwise dispose of any Equity Interests in the Borrower or any
Subsidiary (or issue or permit the issuance of any Equity Interests in the GP,
the Borrower or any Subsidiary), if, after giving effect thereto, (1) Alon
Assets and its wholly owned Subsidiaries collectively would fail to own,
beneficially and of record, 100% of the issued and outstanding

 

115



--------------------------------------------------------------------------------

Equity Interests in the GP or (2) the GP would fail to be the sole general
partner of the Borrower or the GP would fail to own, beneficially and of record,
all the issued and outstanding general partner Equity Interests in the Borrower
and (iv) none of the GP, the Borrower or any Subsidiary will sell, transfer,
lease or otherwise dispose of, or license, any assets if, after giving effect
thereto, the Borrower and the Subsidiaries would fail (A) to own
(1) substantially all the assets constituting the Big Spring Refinery or (2) any
asset that is necessary for the ownership of the Big Spring Refinery or material
to the operation in the ordinary course of business of the Big Spring Refinery
in substantially the same manner as such Refinery was operated on the Closing
Date or (B) to control and operate the Big Spring Refinery (it being understood
that nothing in this clause (iv) shall be deemed to restrict the ability of the
Borrower or any Subsidiary to enter into any agreement of the type described in
the definition of “Permitted Supply & Offtake Agreement”).

6.8. Sales and Leasebacks. None of the GP, the Borrower or any Subsidiary will
enter into any Sale/Leaseback Transaction unless (a) the sale or transfer of the
property thereunder is permitted under Section 6.7, (b) any Capital Lease
Obligations arising in connection therewith are permitted under Section 6.1 and
(c) any Liens arising in connection therewith (including Liens deemed to arise
in connection with any such Capital Lease Obligations) are permitted under
Section 6.2.

6.9. Transactions with Affiliates. (a) None of the GP, the Borrower or any
Subsidiary will, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease, license or exchange of any
property or the rendering of any service or the amendment, restatement,
supplement or other modification to, or waiver of any rights under, any MLP
Intercompany Agreement, or the entry into any new MLP Intercompany Agreement)
with any Affiliate of the GP, the Borrower or such Subsidiary on terms that are
less favorable to the GP, the Borrower or such Subsidiary, as the case may be,
than those that would prevail in an arm’s-length transaction with unrelated
third parties; provided that the foregoing restriction shall not apply to
(i) transactions between or among the Credit Parties not involving any other
Affiliate, (ii) any Restricted Junior Payment permitted under Section 6.4,
(iii) issuances by the Borrower of Equity Interests (other than Disqualified
Equity Interests) and receipt by the GP or the Borrower of capital
contributions, (iv) compensation and indemnification arrangements for directors,
officers and employees of the GP, the Borrower and the Subsidiaries entered into
in the ordinary course of business, (v) purchase, sale, lease, license or
exchange of any property or the rendering of any service, in each case as
expressly contemplated by any Drop Down Date MLP Intercompany Agreement, in each
case on terms not less favorable to the MLP Parties than those set forth in the
form of such agreement filed with the SEC prior to the Closing Date as an
exhibit to the Registration Statement, (vii) loans and advances permitted under
Section 6.6(j) or 6.6(k) and (viii) the transactions set forth on Schedule 6.9.
Without limiting the foregoing, (A) the GP and the Borrower will not permit
costs and expenses incurred by Alon USA Energy or any of its Subsidiaries for
the benefit of the MLP Parties to be allocated to the MLP Parties in a manner
that is not less favorable to the GP, the Borrower and the Subsidiaries than the
allocation thereof reflected in the Historical MLP Financial Statements, (B) the
GP, the Borrower and each Subsidiary will enforce its rights and remedies under
the MLP Intercompany Agreements, including rights with respect to indemnities,
cost reimbursements and purchase price adjustments, in a manner that it would do
in an arms’-length transaction with an unrelated third party and (C) the GP, the
Borrower and each Subsidiary will enforce its rights and remedies

 

116



--------------------------------------------------------------------------------

under the insurance policies required to be maintained by this Agreement,
including rights with respect to the settlement or compromise of claims under
such policies, in a manner that it would do in an arms’-length transaction if
such policies did not also cover Alon USA Energy and Affiliates of Alon USA
Energy other than the GP, the Borrower and the Subsidiaries.

(b) None of the GP, the Borrower or any Subsidiary will permit any Affiliate of
the Borrower (other than any Subsidiary) to own (or to hold or control by lease,
exclusive license or otherwise) any asset that is necessary for the ownership
of, or material to the operation in the ordinary course of business of, the Big
Spring Refinery or is otherwise integral to the assets, business or operations
of the GP, the Borrower or any Subsidiary.

6.10. Conduct of Business. (a) Neither the Borrower nor any Subsidiary will
engage in any business other than the businesses engaged in by the Borrower and
the Subsidiaries on the Drop Down Date (provided that such businesses are
consistent with the description thereof in the Registration Statement), any
businesses directly related thereto and the operation of other oil refineries
and the distribution and sale of refined petroleum products.

(b) Notwithstanding anything herein to the contrary, the GP will not (i) engage
in any business or activity (other than the ownership of all the outstanding
general partner Equity Interests in the Borrower and activities incidental
thereto), (ii) own or acquire any assets (other than the general partner Equity
Interests in the Borrower, cash and Cash Equivalents) or incur any liabilities
(other than liabilities imposed by law, including liabilities in respect of
Taxes, other liabilities incidental to its existence and permitted business and
activities and liabilities incurred by it hereunder and under the other Credit
Documents and in respect of Indebtedness permitted to be incurred by it under
Section 6.1 and Guarantees permitted to be incurred by it under Section 6.6(e)),
(iii) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons or (iv) cease to be a limited liability company.
The GP will not, and will not permit any of its Affiliates to, hold in the name
of the GP or any Affiliate (other than the Borrower or any Subsidiary) or
nominee thereof any asset used in the business of the Borrower or any
Subsidiary.

(c) Notwithstanding anything herein to the contrary, the Borrower will not
(i) engage in any business or activity (other than the ownership of Equity
Interests in its Subsidiaries and activities incidental thereto and making
distributions to its equityholders), (ii) own or acquire any assets (other than
the Equity Interests in its Subsidiaries, cash and Cash Equivalents) or incur
any liabilities (other than liabilities imposed by law, including liabilities in
respect of Taxes, other liabilities incidental to its existence and permitted
business and activities and liabilities incurred by it hereunder and under the
other Credit Documents and in respect of Indebtedness permitted to be incurred
by it under Section 6.1, Guarantees permitted to be incurred by it under
Section 6.6(e) or Hedge Agreements permitted by Section 6.11), (iii) fail to
hold itself out to the public as a legal entity separate and distinct from all
other Persons or (iv) cease to be a limited partnership. The Borrower will not,
and will not permit any of its Affiliates to, hold in the name of the Borrower
or any Affiliate (other than any Subsidiary) or nominee thereof any asset used
in the business of the any Subsidiary.

6.11. Hedge Agreements. None of the GP, the Borrower or any Subsidiary will
enter into any Hedge Agreement, except Hedge Agreements entered into by the
Borrower or any

 

117



--------------------------------------------------------------------------------

Subsidiary to hedge interest rate exposure, foreign currency risk or commodity
pricing or value risk (including hedges against fluctuations in the difference
between the price of crude oil and the price of refined petroleum products or
the difference in crude prices between different types of crude oil) associated
with the operations of the Borrower and the Subsidiaries and not for speculative
purposes, it being acknowledged that any such Hedge Agreement entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary shall be deemed to be not for speculative purposes.

6.12. Amendments or Waivers of Organizational Documents and Certain Agreements.
None of the GP, the Borrower or any Subsidiary will agree to any amendment,
restatement, supplement or other modification to, or waiver of any of its rights
under, (a) its Organizational Documents or any MLP Intercompany Agreement to the
extent any of the foregoing could reasonably be expected to be adverse in any
material respect to the Lenders, or (b) any Material Contract to the extent any
of the foregoing could reasonably be expected to impair, diminish, reduce or
limit the creation, perfection, validity or priority status of a security
interest of the Collateral Agent created under the Collateral Documents in any
rights, title or interest in, to or under such Material Contract or any assets
subject thereto or remedies provided for in the Collateral Documents in respect
thereof (it being understood that the foregoing restriction shall not prohibit
the GP, the Borrower and the Subsidiaries from terminating any Material
Contract).

6.13. Fiscal Year. None of the GP, the Borrower or any Subsidiary will change
its Fiscal Year to end on a date other than December 31.

6.14. United States Federal Income Tax Classification. The Borrower shall not
elect to be treated as a corporation for United States federal income tax
purposes.

SECTION 7. GUARANTEE

7.1. Guarantee of the Obligations. The Guarantors jointly and severally hereby
irrevocably and unconditionally guarantee the due and punctual payment in full
of all Obligations when the same shall become due. In furtherance of the
foregoing, the Guarantors hereby jointly and severally agree that upon the
failure of the Borrower or any other Person to pay any of the Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code), the Guarantors will upon demand pay, or cause to be paid,
in cash, to the Administrative Agent, for the ratable benefit of Secured
Parties, an amount equal to the sum of all Obligations then due as aforesaid.

7.2. Indemnity by the Borrower; Contribution by the Guarantors. (a) In addition
to all such rights of indemnity and subrogation as the Borrower or any other
Guarantor may have under applicable law (but subject to Section 7.5), the
Borrower agrees that (i) in the event a payment shall be made by any Guarantor
under its Obligations Guarantee, the Borrower shall indemnify such Guarantor for
the full amount of such payment and the Borrower or such Guarantor, as the case
may be, shall be subrogated to the rights of the Person to whom such

 

118



--------------------------------------------------------------------------------

payment shall have been made to the extent of such payment and (ii) in the event
any Collateral provided by any Guarantor shall be sold pursuant to any
Collateral Document to satisfy in whole or in part any Obligations, the Borrower
shall indemnify such Guarantor in an amount equal to the fair market value of
the assets so sold.

(b) The Guarantors desire to allocate among themselves, in a fair and equitable
manner, their obligations arising under this Section 7 and under the Collateral
Documents. Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under its Obligations Guarantee such that its Aggregate
Payments exceed its Fair Share as of such date (such Guarantor being referred to
as a “Claiming Guarantor”) and the Borrower does not indemnify the Claiming
Guarantor in accordance with Section 7.2(a), such Claiming Guarantor shall be
entitled to a contribution from each other Guarantor (a “Contributing
Guarantor”) in an amount sufficient to cause each Guarantor’s Aggregate Payments
to equal its Fair Share as of such date (and for all purposes of this
Section 7.2(b), any sale or other dispositions of Collateral of a Guarantor
pursuant to an exercise of remedies under any Collateral Document shall be
deemed to be a payment by such Guarantor under its Obligations Guarantee in an
amount equal to the fair market value of such Collateral, less any amount of the
proceeds of such sale or other dispositions returned to such Guarantor). “Fair
Share” means, with respect to any Guarantor as of any date of determination, an
amount equal to (a) the ratio of (i) the Fair Share Contribution Amount with
respect to such Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Guarantors multiplied by (b) the aggregate amount
paid or distributed on or before such date by all Claiming Guarantors under
their Obligations Guarantees. “Fair Share Contribution Amount” means, with
respect to any Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Guarantor under its Obligations Guarantee that
would not render its obligations thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law; provided that solely for purposes
of calculating the “Fair Share Contribution Amount” with respect to any
Guarantor for purposes of this Section 7.2(b), any assets or liabilities of such
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution under this
Section 7 shall not be considered as assets or liabilities of such Guarantor.
“Aggregate Payments” means, with respect to any Guarantor as of any date of
determination, an amount equal to (A) the aggregate amount of all payments and
distributions made on or before such date by such Guarantor in respect of its
Obligations Guarantee (including any payments and distributions made under this
Section 7.2(b)), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor from the Borrower pursuant to Section 7.2(a)
or the other Guarantors pursuant to this Section 7.2(b). The amounts payable
under this Section 7.2(b) shall be determined as of the date on which the
related payment or distribution is made by the applicable Claiming Guarantor.
The allocation among Guarantors of their obligations as set forth in this
Section 7.2(b) shall not be construed in any way to limit the liability of any
Guarantor hereunder or under any Collateral Document.

 

119



--------------------------------------------------------------------------------

7.3. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations under this Section 7 are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance that constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
in cash of the Obligations. In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

(a) its Obligations Guarantee is a guarantee of payment when due and not of
collectability and is a primary obligation of such Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce its Obligations Guarantee upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between the Borrower and any Secured Party with respect to the existence of such
Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower or of any other guarantor (including any other
Guarantor) of the Obligations, and a separate action or actions may be brought
and prosecuted against such Guarantor whether or not any action is brought
against the Borrower, any such other guarantor or any other Person and whether
or not the Borrower, any such other guarantor or any other Person is joined in
any such action or actions;

(d) payment by any Guarantor of a portion, but not all, of the Obligations shall
in no way limit, affect, modify or abridge any Guarantor’s liability for any
portion of the Obligations that has not been paid (and, without limiting the
generality of the foregoing, if the Administrative Agent is awarded a judgment
in any suit brought to enforce any Guarantor’s covenant to pay a portion of the
Obligations, such judgment shall not be deemed to release such Guarantor from
its covenant to pay the portion of the Obligations that is not the subject of
such suit, and such judgment shall not, except to the extent satisfied by such
Guarantor, limit, affect, modify or abridge any other Guarantor’s liability
hereunder in respect of the Obligations);

(e) any Secured Party may, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability of the
Obligations Guarantees or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability under this Section 7, at
any time and from time to time (i) renew, extend, accelerate, increase the rate
of interest on, or otherwise change the time, place, manner or terms of payment
of the Obligations, (ii) settle, compromise, release or discharge, or accept or
refuse any offer of performance with respect to, or substitutions for, the
Obligations or any agreement relating thereto, and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guarantees of the Obligations and take and hold security for the payment of the
Obligations, (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Obligations, any other guarantees of the Obligations
or any other obligation of any Person (including any other Guarantor) with
respect to the Obligations, (v) enforce and apply any security now or hereafter
held by or for the benefit of such Secured Party in respect of the Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Secured Party may have against any such security, in each case
as such Secured Party in its discretion may determine consistent herewith or the
applicable Hedge Agreement and any applicable security agreement, including
foreclosure on any such security

 

120



--------------------------------------------------------------------------------

pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Credit Party, Alon
Assets or any security for the Obligations, and (vi) exercise any other rights
available to it under the Credit Documents or any Hedge Agreements; and

(f) the Obligations Guarantees and the obligations of the Guarantors thereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including the
occurrence of any of the following, whether or not any Guarantor shall have had
notice or knowledge of any of them (in any case other than payment in full in
cash of the Obligations): (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents or any Hedge Agreements, at law, in equity or otherwise) with
respect to the Obligations or any agreement relating thereto, or with respect to
any other guarantee of or security for the payment of the Obligations, (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any Credit Document, any Hedge Agreement or any agreement or
instrument executed pursuant thereto, or of any other guarantee or security for
the Obligations, in each case whether or not in accordance with the terms hereof
or such Credit Document, such Hedge Agreement or any agreement relating to such
other guarantee or security, (iii) the Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect, (iv) the application of payments received from any source (other than
payments received pursuant to the other Credit Documents or any Hedge Agreement
under which any Obligations arose or from the proceeds of any security for the
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Obligations) to the payment of obligations other
than the Obligations, even though any Secured Party could have elected to apply
such payment to all or any part of the Obligations, (v) any Secured Party’s
consent to the change, reorganization or termination of the corporate structure
or existence of the GP, the Borrower, any Subsidiary or Alon Assets and to any
corresponding restructuring of the Obligations, (vi) any failure to perfect or
continue perfection of a security interest in any collateral that secures any of
the Obligations, (vii) any defenses, set-offs or counterclaims that the Borrower
or any other Person may allege or assert against any Secured Party in respect of
the Obligations, including failure of consideration, breach of warranty, statute
of frauds, statute of limitations, accord and satisfaction and usury, and
(viii) any other act or thing or omission, or delay to do any other act or
thing, that may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Obligations.

7.4. Waivers by the Guarantors. Each Guarantor hereby waives, for the benefit of
the Secured Parties: (a) any right to require any Secured Party, as a condition
of payment or performance by such Guarantor in respect of its obligations under
this Section 7, (i) to proceed against the Borrower, any other guarantor
(including any other Guarantor) of the Obligations or any other Person, (ii) to
proceed against or exhaust any security held from the Borrower, any such other
guarantor or any other Person, (iii) to proceed against or have resort to any
balance of any deposit account or credit on the books of any Secured Party in
favor of any Credit Party, Alon Assets or any other Person, or (iv) to pursue
any other remedy in the power of

 

121



--------------------------------------------------------------------------------

any Secured Party whatsoever; (b) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of the Borrower
or any other guarantor (including any other Guarantor) of the Obligations,
including any defense based on or arising out of the lack of validity or the
unenforceability of the Obligations or any agreement or instrument relating
thereto or by reason of the cessation of the liability of the Borrower or any
other guarantor (including any other Guarantor) of the Obligations from any
cause other than payment in full in cash of the Obligations; (c) any defense
based upon any law that provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Obligations; (e) (1) any principles or provisions of
any law that are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (2) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (3) any rights to set-offs, recoupments and
counterclaims and (4) promptness, diligence and any requirement that any Secured
Party protect, secure, perfect or insure any security interest or lien or any
property subject thereto; (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default under the Credit Documents, any Hedge
Agreement or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Obligations or any agreement related
thereto, notices of any extension of credit to the Borrower, any other Credit
Party or Alon Assets and notices of any of the matters referred to in
Section 7.3 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

7.5. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Obligations
shall have been indefeasibly paid in full in cash and the Term Loan Commitments
shall have terminated, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
the Borrower or any other guarantor (including any other Guarantor) of the
Obligations or any of its assets in connection with its Obligations Guarantee or
the performance by such guarantor of its obligations thereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnity that such Guarantor now has or may
hereafter have against the Borrower with respect to the Obligations, including
any such right of indemnity under Section 7.2(a), (b) any right to enforce, or
to participate in, any claim, right or remedy that any Secured Party now has or
may hereafter have against the Borrower, and (c) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by or for
the benefit of any Secured Party. In addition, until the Obligations shall have
been indefeasibly paid in full in cash and the Term Loan Commitments shall have
terminated, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Obligations, including any such right of contribution under
Section 7.2(b). Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnity and contribution as set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement or indemnity such Guarantor may have against the Borrower or
against any collateral or security, and any rights of contribution such
Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Secured

 

122



--------------------------------------------------------------------------------

Party may have against the Borrower, any other Credit Party or Alon Assets, to
all right, title and interest any Secured Party may have in any such collateral
or security, and to any right any Secured Party may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnity or contribution rights at any time when
all Obligations shall not have been indefeasibly paid in full in cash and all
Term Loan Commitments not having terminated, such amount shall be held in trust
for the Administrative Agent, for the benefit of the Secured Parties, and shall
forthwith be paid over to the Administrative Agent, for the benefit of Secured
Parties, to be credited and applied against the Obligations, whether matured or
unmatured, in accordance with the terms hereof.

7.6. Continuing Guarantee. The Obligations Guarantee is a continuing guarantee
and shall remain in effect until all of the Obligations shall have been paid in
full in cash and the Term Loan Commitments shall have terminated. Each Guarantor
hereby irrevocably waives any right to revoke its Obligations Guarantee as to
future transactions giving rise to any Obligations.

7.7. Authority of the Guarantors or the Borrower. It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor, Alon
Assets or the Borrower or any Related Party acting or purporting to act on
behalf of any such Person.

7.8. Financial Condition of the Credit Parties. Any Credit Extension may be made
or continued from time to time, and any Obligations arising under Hedge
Agreements may be incurred from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the GP, the Borrower or any Subsidiary at the time of any such grant or
continuation or at the time such other Obligations are incurred, as the case may
be. No Secured Party shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of the GP, the Borrower, any Subsidiary or Alon Assets. Each Guarantor
has adequate means to obtain information from the GP, the Borrower, the
Subsidiaries or Alon Assets on a continuing basis concerning the financial
condition of the GP, the Borrower, the Subsidiaries and Alon Assets and their
ability to perform the Obligations or any Guarantee thereof, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of the GP, the Borrower, the Subsidiaries and Alon Assets and of all
circumstances bearing upon the risk of nonpayment of the Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Secured
Party to disclose any matter, fact or thing relating to the business, results of
operations, assets, liabilities, condition (financial or otherwise) or prospects
of the GP, the Borrower, any Subsidiary or Alon Assets now or hereafter known by
any Secured Party.

7.9. Bankruptcy, Etc. (a) The obligations of Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
case or proceeding, voluntary or involuntary, involving the bankruptcy,
insolvency, receivership, reorganization, liquidation or arrangement of the
Borrower, any other Guarantor or Alon Assets or by any defense that the
Borrower, any other Guarantor or Alon Assets may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.

 

123



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Obligations that accrues after the commencement of any case or proceeding
referred to in Section 7.9(a) (or, if interest on any portion of the Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Obligations if such case or proceeding had not been commenced) shall be included
in the Obligations because it is the intention of the Guarantors and the Secured
Parties that the Obligations that are guaranteed by Guarantors pursuant to this
Section 7 should be determined without regard to any rule of law or order that
may relieve the GP, the Borrower, any other Subsidiary or Alon Assets of any
portion of any Obligations. The Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay to the Administrative Agent, for the benefit
of the Secured Parties, or allow the claim of any Secured Party or of the
Administrative Agent, for the benefit of the Secured Parties, in respect of, any
such interest accruing after the date on which such case or proceeding is
commenced.

(c) In the event that all or any portion of the Obligations are paid by the GP,
the Borrower, any other Subsidiary or Alon Assets, the obligations of the
Guarantors under this Section 7 shall continue and remain in full force and
effect or be reinstated, as the case may be (notwithstanding any prior release
of any Obligations Guarantee), in the event that all or any part of such
payment(s) are rescinded or recovered directly or indirectly from any Secured
Party as a preference, fraudulent transfer or otherwise, and any such payments
that are so rescinded or recovered shall constitute Obligations for all purposes
hereunder.

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower (i) to pay, when
due, any principal of any Term Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise or (ii) to pay, within three Business Days after the date due, any
interest on any Term Loan or any fee, any premium or any other amount due
hereunder;

(b) Default in Other Agreements. (i) Failure of the GP, the Borrower or any
Subsidiary, after giving effect to any applicable grace period, to make any
payment that shall have become due and payable (whether of principal, interest
or otherwise and regardless of amount) in respect of any Material Obligation
(unless such failure shall have been cured or waived); (ii) any condition or
event shall occur that results in any Material Obligation becoming due, or being
required to be prepaid, repurchased, redeemed or defeased, prior to its stated
maturity or, in the case of any Material Obligation in respect of any Hedge
Agreement, such Hedge Agreement being terminated by the applicable counterparty,
or that enables or permits the holder or holders of any Material Obligation or
any trustee or agent on its or their behalf, or, in the case of any Material
Obligation in respect of any Hedge Agreement, the applicable counterparty, with
or without the giving of notice (but after the lapse of any applicable grace
periods), to cause such Material Obligation to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its stated
maturity or, in the case of any

 

124



--------------------------------------------------------------------------------

Material Obligation in respect of any Hedge Agreement, to cause the termination
of such Hedge Agreement, and such condition or event shall be continuing (and
not cured or waived); provided that this clause (b) shall not apply to any
secured Material Obligations becoming due as a result of the voluntary sale or
transfer of the assets securing such Material Obligations or to any Indebtedness
becoming due as a result of a voluntary refinancing thereof permitted under
Section 6.1; (iii) any “event of default” (however denominated) shall occur and
be continuing (and not cured or waived) under any Permitted Supply & Offtake
Agreement; or (iv) any “Event of Default” (as defined in the Alon USA Energy
Credit Agreement) shall occur and be continuing (and not cured or waived) under
the Alon USA Energy Credit Agreement;

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, 2.22, 5.1(e), 5.2
(with respect to the GP and the Borrower only) or 6;

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit Document or in any report, certificate or statement at any time
provided in writing by or on behalf of any Credit Party pursuant to or in
connection with any Credit Document shall be incorrect in any material respect
as of the date made or deemed made;

(e) Other Defaults under Credit Documents. Failure of any Credit Party to
perform or comply with any term or condition contained herein or in any other
Credit Document, other than any such term or condition referred to in any other
clause of this Section 8.1, and such failure shall not have been remedied within
30 days after receipt by the Borrower of notice from the Administrative Agent or
any Lender of such failure;

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the GP, the Borrower or any Subsidiary in an involuntary case under any Debtor
Relief Laws, which decree or order is not stayed; or any other similar relief
shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against the GP, the Borrower or any
Subsidiary under any Debtor Relief Laws; or a decree or order of a court having
jurisdiction in the premises for the involuntary appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the GP, the Borrower or any Subsidiary, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over the GP, the
Borrower or any Subsidiary, or over all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against all or a substantial part of the property of the GP, the Borrower or any
Subsidiary, and any such event described in this clause (ii) shall continue for
60 days without having been dismissed or discharged;

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. The GP, the Borrower or
any Subsidiary shall have an order for relief entered with respect to it or
shall commence a voluntary case under any Debtor Relief Laws, or shall consent
to the entry of an order for relief in an involuntary case, or to the conversion
of an involuntary case to a voluntary case, under any Debtor Relief Law, or
shall consent to the appointment of or taking possession by a receiver,

 

125



--------------------------------------------------------------------------------

liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the GP, the Borrower or any Subsidiary, or over all or a substantial
part of its property (other than any liquidation permitted by Section 6.7(a));
or the GP, the Borrower or any Subsidiary shall make any assignment for the
benefit of creditors; or the GP, the Borrower or any Subsidiary shall be unable,
or shall fail generally, or shall admit in writing its inability, to pay its
debts as such debts become due; or the board of directors (or similar governing
body) of the GP, the Borrower or any Subsidiary (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to in this Section 8.1(g) or in Section 8.1(f);

(h) Judgments and Attachments. One or more judgments for the payment of money in
an aggregate amount of $20,000,000 or more (other than any such judgment covered
by insurance (other than under a self-insurance program) to the extent a claim
therefor has been made in writing and liability therefor has not been denied by
the insurer, so long as, in the opinion of the Requisite Lenders, such insurer
is financially sound), shall be rendered against the GP, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the GP, the Borrower or any Subsidiary to enforce any
such judgment;

(i) Employee Benefit Plans. (i) There shall occur one or more ERISA Events that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; or (ii) there shall exist any condition or event
related to a Pension Plan that could reasonably be expected to result in the
imposition of a Lien pursuant to Section 430(k) of the Internal Revenue Code or
Title I or Title IV of ERISA or the enforcement of any security provided for a
Pension Plan under Section 436 of the Internal Revenue Code, and such condition,
event, Lien or enforcement could reasonably be expected to have a Material
Adverse Effect;

(j) Material Contracts and MLP Intercompany Agreements. Any Material Contract or
any MLP Intercompany Agreement shall expire (without a renewal thereof) or shall
be terminated, or any party thereto shall cease to provide any service
theretofore provided by it thereunder or shall fail to comply with its covenants
and obligations thereunder, in each case if the foregoing has had or, in the
case of any MLP Intercompany Agreement, could reasonably be expected to have a
Material Adverse Effect;

(k) Governmental Authorizations. (i) The GP, the Borrower or any Subsidiary
shall have defaulted under or violated any Governmental Authorization required
for the ownership of any Refinery or the operation thereof in the ordinary
course, or (ii) any such Governmental Authorization shall have been revoked,
terminated or withdrawn or shall have ceased to be in full force and effect
(including as a result of a failure to renew), and such default, revocation,
termination, withdrawal or cessation has continued unremedied for a period of 30
days and has had a Material Adverse Effect;

(l) Obligations Guarantees, Collateral Documents and other Credit Documents. Any
Obligations Guarantee for any reason shall cease to be, or shall be asserted by
any Credit Party not to be, in full force and effect (other than in accordance
with its terms), or shall be declared to be null and void; the Alon Assets
Guarantee for any reason shall cease to be, or shall be asserted by Alon Assets
or any Credit Party not to be, in full force and effect (other than in

 

126



--------------------------------------------------------------------------------

accordance with its terms), or shall be declared to be null and void; any Lien
purported to be created under any Collateral Document shall cease to be, or
shall be asserted by any Credit Party not to be, a valid and perfected Lien on
any material portion of the Collateral, with the priority required by the
applicable Collateral Document, except as a result of (i) a sale or other
disposition of the applicable Collateral in a transaction permitted under the
Credit Documents or (ii) the Collateral Agent’s failure to maintain possession
of any stock certificate, promissory note or other instrument delivered to it
under the Collateral Documents; this Agreement or any Collateral Document shall
cease to be in full force and effect (other than in accordance with its terms),
or shall be declared null and void, or any Credit Party shall contest the
validity or enforceability of any Credit Document or deny that it has any
further liability, including with respect to future advances by Lenders, under
any Credit Document to which it is a party; or

(m) Permitted Intercreditor Agreements. Any Permitted Intercreditor Agreement
for any reason shall cease to be, or shall be asserted by the GP, the Borrower
or any Subsidiary not to be, binding on or enforceable against any party thereto
(or on or against any Person on whose behalf any party thereto makes any
covenant or agreement therein), other than in accordance with its terms; or

(n) Dissolution or Liquidation. The dissolution or liquidation of the Borrower
or the occurrence of an “Event of Withdrawal” under and as defined in the
Partnership Agreement; or the dissolution or liquidation of the GP or the
Borrower.

THEN, (i) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (ii) upon the occurrence and during
the continuance of any other Event of Default, upon notice to the Borrower by
the Administrative Agent provided at the request of (or with the consent of) the
Requisite Lenders, (A) the Term Loan Commitments shall immediately terminate,
(B) the unpaid principal amount of and accrued interest on the Term Loans and
all other Obligations (other than the Specified Hedge Obligations) shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirement of any kind, all of which are hereby expressly
waived by each Credit Party, and (C) the Administrative Agent may cause the
Collateral Agent to enforce any and all Liens created pursuant to the Collateral
Documents.

SECTION 9. AGENTS

9.1. Appointment of Administrative Agent and Collateral Agent. Credit Suisse is
hereby appointed Administrative Agent and Collateral Agent hereunder and under
the other Credit Documents, and each Lender hereby authorizes Credit Suisse to
act as the Administrative Agent and the Collateral Agent in accordance with the
terms hereof and of the other Credit Documents. Each such Agent hereby agrees to
act in its capacity as such upon the express conditions contained herein and in
the other Credit Documents, as applicable. The provisions of this Section 9,
other than Sections 9.7, 9.8(c), 9.8(d) and 9.11, are solely for the benefit of
the Agents and the Lenders, and neither Alon Assets nor any Credit Party shall
have any rights as a third party beneficiary of any of the provisions thereof.
In performing its functions and duties hereunder, no Agent assumes, and shall
not be deemed to have assumed, any obligation towards or relationship of agency
or trust with or for Alon Assets, the GP, the Borrower or any Subsidiary.

 

127



--------------------------------------------------------------------------------

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such actions and to exercise such powers, rights and remedies hereunder and
under the other Credit Documents as are specifically delegated or granted to
such Agent by the terms hereof and thereof, together with such actions, powers,
rights and remedies as are reasonably incidental thereto. Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
in the other Credit Documents. No Agent shall have, by reason hereof or of any
of the other Credit Documents, a fiduciary relationship in respect of any Lender
or any other Person (regardless of whether or not a Default or an Event of
Default has occurred), it being understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to any Agent is not intended to connote any fiduciary or other implied
obligations arising under any agency doctrine of any applicable law, and that
such term is used as a matter of market custom; and nothing herein or in any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or of
any of the other Credit Documents except as expressly set forth herein or
therein. Without limiting the generality of the foregoing, no Agent shall,
except as expressly set forth herein and in the other Credit Documents, have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity. The Administrative Agent hereby agrees that it shall
(i) furnish to each of CS Securities and Goldman Sachs, in its capacity as
Arranger, upon CS Securities’ or Goldman Sachs’ request, a copy of the Register,
(ii) cooperate with CS Securities and Goldman Sachs in granting access to the
Platform to any Lenders (or potential Lenders) identified by CS Securities and
Goldman Sachs and (iii) maintain CS Securities’ and Goldman Sachs’ access to the
Platform.

9.3. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for (i) the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any other Credit
Document; (ii) the creation, perfection, maintenance, preservation, continuation
or priority of any Lien or security interest created, purported to be created or
required to be created under any Credit Document; (iii) the value or the
sufficiency of any Collateral; (iv) the satisfaction of any condition set forth
in Section 3 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; (v) the failure of any Credit
Party, Alon Assets, any Lender or any other Agent to perform its obligations
hereunder or under any other Credit Document; or (vi) any representations,
warranties, recitals or statements made herein or in any other Credit Document
or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to the Lenders or by or on behalf of any Credit
Party or Alon Assets to any Agent or any Lender in connection with the Credit
Documents and the transactions contemplated thereby or for the financial
condition or affairs of any Credit Party, Alon Assets or any other Person liable
for the payment of any Obligations, nor shall any Agent be required to ascertain
or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Term Loans or as to the existence or
possible existence of any Default or Event of Default (nor shall any Agent be
deemed to have knowledge of the existence or possible existence of any Default
or Event of Default unless and

 

128



--------------------------------------------------------------------------------

until written notice thereof (stating that it is a “notice of default”) is given
to such Agent by the Borrower or any Lender) or to make any disclosures with
respect to the foregoing. Notwithstanding anything herein to the contrary, the
Administrative Agent shall not have any liability arising from, or be
responsible for any loss, cost or expense suffered by the Borrower or any Lender
as a result of, confirmations of the amount of outstanding Term Loans or of the
Effective Yield, the establishment of (or lack of establishment of) any
procedures referred to in Section 2.11(b)(iii) or the determination of the terms
and conditions of any Permitted Intercreditor Agreement.

(b) Exculpatory Provisions. Neither any Agent nor any of its Related Parties
shall be liable to the Lenders for any action taken or omitted by such Agent
under or in connection with any of the Credit Documents except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction. Each
Agent shall be entitled to refrain from the taking of any action (including the
failure to take an action) in connection herewith or with any of the other
Credit Documents or from the exercise of any power, discretion or authority
(including the making of any requests, determinations, judgments, calculations
or the expression of any satisfaction or approval) vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from the Requisite Lenders (or such other Lenders as may be
required, or as such Agent shall believe in good faith to be required, to give
such instructions under Section 10.5) and, upon receipt of such instructions
from the Requisite Lenders (or such other Lenders as may be required, or as such
Agent shall believe in good faith to be required, to give such instructions
under Section 10.5), such Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that such Agent shall
not be required to take any action that, in its opinion, could expose such Agent
to liability or be contrary to any Credit Document or applicable law, including
any action that may be in violation of the automatic stay under any Debtor
Relief Laws. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any telephonic notice, electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise provided by the proper Person (whether or
not such Person in fact meets the requirements set forth in the Credit Documents
for being the signatory, sender or provider thereof) and on opinions and
judgments of attorneys (who may be attorneys for the GP, the Borrower and the
Subsidiaries), accountants, insurance consultants, architects, engineers and
other experts or professional advisors selected by it, and such Agent shall not
be liable for any action it takes or omits to take (including any determination
of the terms and conditions of any Permitted Intercreditor Agreement) in good
faith in reliance on any of the foregoing; and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other
Credit Documents in accordance with the instructions of the Requisite Lenders
(or such other Lenders as may be required, or as such Agent shall believe in
good faith to be required, to give such instructions under Section 10.5). In
determining compliance with any condition hereunder to the making of any Credit
Extension that by its terms must be fulfilled to the satisfaction of a Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender reasonably in advance of such Credit Extension.

 

129



--------------------------------------------------------------------------------

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise any and all of its powers, rights and remedies under this Agreement or
under any other Credit Document by or through any one or more sub-agents
appointed by such Agent. Each Agent and any such of its sub-agents may perform
any and all of its duties and exercise any and all of its powers, rights and
remedies by or through their respective Affiliates. The exculpatory,
indemnification and other provisions set forth in this Section 9.3 and in
Sections 9.6 and 10.3 shall apply to any such sub-agent or Affiliate (and to
their respective Related Parties) as if they were named as such Agent. No Agent
shall be responsible for the negligence or misconduct of any sub-agent appointed
by it except to the extent that a court of competent jurisdiction determines in
a final, non-appealable judgment that such Agent acted with gross negligence or
willful misconduct in the selection of such sub-agent. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by any Agent,
(i) such sub-agent shall be a third party beneficiary under the exculpatory,
indemnification and other provisions set forth in this Section 9.3 and Sections
9.6 and 10.3 and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such provisions
directly, without the consent or joinder of any other Person, against any or all
of the Credit Parties, Alon Assets and the Lenders and (ii) such sub-agent shall
only have obligations to such Agent and not to any Credit Party, Alon Assets,
any Lender or any other Person, and no Credit Party, Alon Assets, any Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

(d) Notwithstanding anything herein to the contrary, none of the Arrangers, the
Syndication Agents or any of the co-agents, bookrunners or managers listed on
the cover page hereof shall have any duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent, a Lender
hereunder or, in the case of any Auction Manager or any other Person appointed
under the Credit Documents to serve as an agent or in a similar capacity, the
duties and responsibilities that are expressly specified in the applicable
Credit Documents with respect thereto, but all such Persons shall have the
benefit of the exculpatory, indemnification and other provisions set forth in
this Section 9 and in Sections 9.6 and 10.3 and shall have all of the rights and
benefits of a third party beneficiary with respect thereto, including an
independent right of action to enforce such provisions directly, without the
consent or joinder of any other Person, against any or all of the Credit
Parties, Alon Assets and the Lenders. The exculpatory, indemnification and other
provisions set forth in this Section 9 and in Sections 9.6 and 10.3 shall apply
to any Affiliate or other Related Party of any Arranger or any other Agent in
connection with the arrangement and syndication of the credit facility provided
for herein (including pursuant to Sections 2.20 and 2.21) and any amendment,
supplement or modification hereof or of any other Credit Document (including in
connection with any Extension Offer), as well as activities as an Agent.

9.4. Agents Entitled to Act in Individual Capacity. Nothing herein or in any
other Credit Document shall in any way impair or affect any of the rights and
powers of, or impose any duties or obligations upon, any Agent in its individual
capacity as a Lender hereunder. With respect to its Term Loans, each Agent shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as if it were not performing the duties and functions delegated to it
hereunder. Each Agent and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity

 

130



--------------------------------------------------------------------------------

for and generally engage in any kind of banking, trust, financial advisory,
commodity, derivative or other business with the Borrower or any of its
Affiliates as if it were not performing the duties and functions specified
herein, and may accept fees and other consideration from the Borrower and its
Affiliates for services in connection herewith and otherwise, in each case
without having to account therefor to the Lenders. Without limiting the
foregoing, the parties hereto acknowledge that certain Affiliates of CS
Securities are parties to existing Hedge Agreements with Affiliates of the
Borrower and that certain Affiliates of Goldman Sachs are parties to the
Existing J. Aron Supply & Offtake Agreement, and an Arranger and/or its
Affiliates may in the future become parties to one or more other Permitted
Supply & Offtake Agreements, Permitted Revolving/LC Facility Agreements or Hedge
Agreements. An Arranger and its Affiliates, when acting under any such agreement
or under any related agreements (including any Permitted Intercreditor
Agreement), will be acting for their own account as principal and will be under
no obligation or duty as a result of such Arranger’s role in connection with the
credit facility provided herein or otherwise to take any action or refrain from
taking any action (including refraining from exercising any right or remedy that
might be available to it).

9.5. Lenders’ Representations, Warranties and Acknowledgments. (a) Each Lender
represents and warrants that it has made, and will continue to make, its own
independent investigation of the financial condition and affairs of the GP, the
Borrower, the Subsidiaries and Alon Assets in connection with Credit Extensions
or taking or not taking action under or based upon any Credit Document, in each
case without reliance on any Agent or any of its Related Parties. No Agent shall
have any duty or responsibility, either initially or on a continuing basis, to
make any such investigation or any such appraisal on behalf of Lenders or to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Credit Extensions or
at any time or times thereafter.

(b) Each Lender, by authorizing pursuant to the Alon USA Energy Credit Agreement
the Administrative Agent to execute and deliver this Agreement on behalf of such
Lender or by delivering its signature page to an Assignment Agreement or a
Refinancing Facility Agreement shall be deemed to have acknowledged receipt of,
and consented to and approved, each Credit Document and each other document
required to be approved by any Agent (or any “Agent” or “Arranger” under the
Alon USA Energy Credit Agreement), the Requisite Lenders or any other Lenders,
as applicable, on the Closing Date, the Drop Down Date or as of the date of
funding of any Refinancing Term Loans.

(c) Each Lender acknowledges that Eligible Assignees hereunder may be Affiliated
Lenders and that Affiliated Lenders may acquire (including pursuant to privately
negotiated transactions with one or more Lenders that are not made available for
participation to all Lenders or all Lenders of a particular Class) Term Loans
and Term Loan Commitments hereunder from Lenders from time to time, subject to
the restrictions set forth herein, including Sections 10.5 and 10.6. Each Lender
agrees that the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire as to whether any Affiliated Lender intends to
acquire or has acquired any Term Loan or Term Loan Commitment or as to whether
any Lender is at any time an Affiliated Lender and that, unless the
Administrative Agent shall have received, pursuant to the covenants of such
Lender set forth herein or in the Assignment Agreement pursuant to which such
Lender shall have acquired any Term Loan or Term Loan Commitment hereunder,
prior written notice from any Lender that such Lender is an Affiliated

 

131



--------------------------------------------------------------------------------

Lender, the Administrative Agent may deal with such Lender (including for
purposes of (i) determining the consent, approval, vote or other similar action
of the Lenders or the Lenders of any Class and (ii) the right to participate in
any Auction or the right to sell, assign or transfer any Term Loan to the
Borrower pursuant to Section 10.6(i), and shall not incur any liability for so
doing, as if such Lender were not an Affiliated Lender.

9.6. Right to Indemnity. Each Lender, in proportion to its applicable Pro Rata
Share (determined as set forth below), severally agrees to indemnify each Agent
and each Related Party thereof, to the extent that such Agent or such Related
Party shall not have been reimbursed by any Credit Party, for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses (including fees, expenses and other charges of
counsel) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against such Agent or any such Related Party in
exercising the powers, rights and remedies, or performing the duties and
functions, of such Agent under the Credit Documents or any other documents
contemplated by or referred to therein or otherwise in relation to its capacity
as an Agent; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided that in no event shall this sentence require any Lender to
indemnify such Agent against any liability, obligation, loss, damage, penalty,
claim, action, judgment, suit, cost, expense or disbursement in excess of such
Lender’s applicable Pro Rata Share thereof; and provided further that this
sentence shall not be deemed to require any Lender to indemnify such Agent
against any liability, obligation, loss, damage, penalty, claim, action,
judgment, suit, cost, expense or disbursement described in the proviso in the
immediately preceding sentence. For purposes of this Section 9.6, “Pro Rata
Share” shall be determined as of the time that the applicable indemnity payment
is sought (or, in the event at such time all the Term Loan Commitments shall
have terminated and all the Term Loans shall have been repaid in full, as of the
time most recently prior thereto when any Term Loans or Term Loan Commitments
remained outstanding).

9.7. Successor Administrative Agent and Collateral Agent. Subject to the terms
of this Section 9.7, the Administrative Agent (a) may resign at any time from
its capacity as such and (b) shall be deemed to have resigned upon repayment in
full of all the Obligations (excluding contingent obligations as to which no
claim has been made and the Specified Hedge Obligations) have been paid in full
and all Term Loan Commitments have terminated. Any resignation of the
Administrative Agent shall be deemed to be a resignation of the Collateral
Agent, and any successor Administrative Agent appointed pursuant to this
Section 9.7 shall, upon its acceptance of such appointment, become the successor
Collateral Agent for all purposes of the Credit Documents. In connection with
any such resignation under clause (a) above, the Administrative Agent shall give
notice of its intent to resign to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Requisite Lenders shall have the right, with
the consent (except at any time when an Event of Default shall have occurred and
be continuing) of the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring

 

132



--------------------------------------------------------------------------------

Administrative Agent gives notice of its intent to resign, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor. The
Borrower shall give notice to each counterparty to a Specified Hedge Agreement
the obligations under which constitute Obligations of the effectiveness of any
deemed resignation under clause (b) above, and such counterparties shall have
the right to appoint a successor, provided that if no successor shall have been
so appointed by such counterparties and shall have accepted such appointment
within 20 days after such deemed resignation, then the Borrower may appoint a
successor, provided further that, notwithstanding any such appointment, (A) all
payments required to be made hereunder or under any other Credit Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (B) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent or the Collateral Agent shall also directly be given or
made to each counterparty to a Specified Hedging Agreement; and (ii) the
retiring Administrative Agent and Collateral Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Collateral Agent under any Collateral Document for the benefit of the Secured
Parties, for a period of 30 days after the effectiveness of such deemed
resignation the retiring Collateral Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Collateral Agent,
shall continue to hold such Collateral (it being understood and agreed that
(x) the retiring Collateral Agent shall have no duty or obligation to take any
further action under any Collateral Document, including any action required to
maintain the perfection of any such security interest, and (y) at the end of
such 30 day period, the Collateral Agent may return any Collateral in its
possession to the Borrower and may take any other action (including the giving
of any notice of termination) to divest itself of any duties, obligations or
rights hereunder and under the other Credit Documents in its capacity as the
Collateral Agent, even if the foregoing shall result in a lapse, defect,
deficiency or invalidity of any Lien created under the Credit Documents). Upon
the acceptance of its appointment as Administrative Agent and Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and Collateral Agent, and the retiring Administrative Agent and Collateral
Agent shall be discharged (if not already discharged as set forth above in the
case of deemed resignation under clause (b) above) from its duties and
obligations hereunder and under the other Credit Documents. The fees payable by
the Borrower to a successor Administrative Agent and Collateral Agent shall be
the same as those payable to its predecessor unless otherwise agreed by the
Borrower and such successor. Notwithstanding the foregoing, in the in the case
of a resignation under clause (a) above, if no successor shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent and
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Credit Documents, provided that, solely for purposes of
maintaining any security interest granted to the Collateral Agent under any
Collateral Document for the benefit of the Secured Parties, the retiring
Collateral Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Collateral Agent, shall continue to hold
such

 

133



--------------------------------------------------------------------------------

Collateral, in each case until such time as a successor Collateral Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Collateral Agent shall have no
duty or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Requisite Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and Collateral Agent, provided that (i) all payments required to be made
hereunder or under any other Credit Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent or the Collateral
Agent shall also directly be given or made to each Lender. Following the
effectiveness of the Administrative Agent’s and Collateral Agent’s resignation
from its capacity as such, the provisions of this Section 9 and of Section 10.3
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent or
Collateral Agent, as applicable, and in respect of the retiring Collateral Agent
continuing to be vested with any security interest as collateral agent for the
benefit of the Secured Parties as set forth above.

9.8. Collateral Documents and Obligations Guarantee. (a) Agents under Collateral
Documents and the Obligations Guarantee. Each Secured Party hereby further
authorizes the Administrative Agent and the Collateral Agent to be the agent for
and representative of the Secured Parties with respect to the Obligations
Guarantee, the Collateral and the Collateral Documents (including any Consent
and Amendment Document) and authorizes the Administrative Agent and the
Collateral Agent to execute and deliver, and to perform, on behalf of such
Secured Party, any Collateral Documents (including any Consent and Amendment
Document) that the Administrative Agent or the Collateral Agent determines in
its discretion to execute and deliver in connection with the satisfaction of the
Collateral and Guarantee Requirement or otherwise in connection with this
Agreement and the transactions contemplated hereby (and hereby grants to the
Administrative Agent and the Collateral Agent any power of attorney that may be
required under any applicable law in connection with such execution and delivery
or such performance on behalf of such Secured Party).

(b) Right to Realize on Collateral and Enforce Obligations Guarantee.
Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, the Collateral Agent and
each Secured Party hereby agree that (i) except with respect to the exercise of
setoff rights of any Secured Party or with respect to a Secured Party’s right to
file a proof of claim in any proceeding under the Debtor Relief Laws, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Obligations Guarantee or the Alon Assets Guarantee, it being
understood and agreed that all powers, rights and remedies under the Credit
Documents may be exercised solely by the Administrative Agent or the Collateral
Agent, as applicable, for the benefit of the Secured Parties in accordance with
the terms thereof and that all powers, rights and remedies under the Collateral
Documents may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or any other

 

134



--------------------------------------------------------------------------------

applicable section of the Bankruptcy Code), the Collateral Agent (or any Secured
Party, except with respect to a “credit bid” pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or any other applicable section of the Bankruptcy
Code) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Requisite Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold or
licensed at any such sale or other disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale or other disposition.

(c) Specified Hedge Obligations. No obligations under any Hedge Agreement that
constitute Specified Hedge Obligations will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any
Guarantor or Alon Assets under the Credit Documents except as expressly provided
in Section 10.5(c)(iii). Notwithstanding anything to the contrary herein or
otherwise, neither the Administrative Agent nor the Collateral Agent shall owe
any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of any Specified Hedge Obligations.

(d) Release of Collateral and Obligations Guarantees. Notwithstanding anything
to the contrary herein or in any other Credit Document:

(i) When all Obligations (excluding contingent obligations as to which no claim
has been made) have been paid in full and all Term Loan Commitments have
terminated, upon the request of the Borrower, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all Obligations Guarantees provided for in any
Credit Document and the Alon Assets Guarantee, whether or not on the date of
such release there may be outstanding Specified Hedge Obligations.

(ii) If all the Equity Interests in any Guarantor Subsidiary held by the GP, the
Borrower and the Subsidiaries shall be sold or otherwise disposed of (including
by merger or consolidation) in any transaction permitted by this Agreement, and
as a result of such sale or other disposition such Guarantor Subsidiary shall
cease to be a Subsidiary, such Guarantor Subsidiary shall, upon consummation of
such sale or other disposition, automatically be discharged and released from
its Obligations Guarantee and all security interests created by the Collateral
Documents in Collateral owned by such Guarantor Subsidiary shall be
automatically released, without any further action by any Secured Party or any
other Person. Upon any sale or other transfer by any Credit Party (other than to
the GP, the Borrower or any Subsidiary) of any Collateral in a transaction
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest created under any Collateral Document in
any Collateral pursuant to Section 10.5, the security interests in such
Collateral created by the Collateral Documents shall be automatically released,
without any further action by any Secured Party or any other Person. In
connection with any termination or release pursuant to this Section 9.8(d),

 

135



--------------------------------------------------------------------------------

the Administrative Agent and the Collateral Agent shall execute and deliver to
any Credit Party or to Alon Assets, at such Credit Party’s or Alon Asset’s
expense, all documents that such Credit Party or Alon Assets shall reasonably
request to evidence such termination or release.

(iii) Each Secured Party authorizes the Collateral Agent, at the request of the
Borrower, to (A) subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 6.2(d), or (B) acknowledge the interests
of licensees and lessees in respect of property subject to any Lien granted to
or held by the Collateral Agent under any Credit Document pursuant to licenses
and leases which are permitted to be entered into by this Agreement.

(iv) Any execution and delivery of documents pursuant to this Section 9.8(d)
shall be without recourse to or warranty by the Administrative Agent or the
Collateral Agent.

(e) Additional Exculpatory Provisions. The Collateral Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of any Collateral,
the existence, priority or perfection of the Collateral Agent’s Lien on any
Collateral or any certificate prepared by any Credit Party in connection
therewith, nor shall the Collateral Agent be responsible or liable to the
Secured Parties for any failure to monitor or maintain any portion of the
Collateral.

(f) Acceptance of Benefits. Each Secured Party, whether or not a party hereto,
will be deemed, by its acceptance of the benefits of the Collateral or the
Obligations Guarantees, to have agreed to the provisions of this Section 9
(including the authorization and the grant of the power of attorney pursuant to
Sections 9.8(a) and 9.11) and all the other provisions of this Agreement
relating to Collateral, any Obligations Guarantee, the Alon Assets Guarantee or
any Collateral Document and to have agreed to be bound by the Credit Documents
as a Secured Party thereunder. It is understood and agreed that the availability
of benefits of the Collateral, the Obligations Guarantees and the Alon Assets
Guarantee to any Secured Party that is not a party hereto is made available on
an express condition that, and is subject to, such Secured Party not asserting
that it is not bound by the appointments and other agreements expressed herein
to be made, or deemed herein to be made, by such Secured Party.

9.9. Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if the Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

 

136



--------------------------------------------------------------------------------

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws with
respect to any Credit Party or Alon Assets, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Administrative Agent,
the Collateral Agent and any other Secured Party (including any claim under
Sections 2.13, 2.15, 2.16, 2.17, 10.2 and 10.3) allowed in such judicial
proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to the Administrative Agent, in
such capacity, or to its Related Parties under the Credit Documents (including
under Sections 10.2 and 10.3). To the extent that the payment of any such
amounts due to the Administrative Agent, in such capacity, or to its Related
Parties out of the estate in any such proceeding shall be denied for any reason,
payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other property that the
Lenders or other Secured Parties may be entitled to receive in such proceeding,
whether in liquidation or under any plan of reorganization or arrangement or
otherwise. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender, or to vote in respect of
the claim of any Lender in any such proceeding.

9.11. Permitted Intercreditor Agreements. (a) Each Secured Party acknowledges
that obligations of the GP, the Borrower and the Subsidiaries under any
Permitted Revolving/LC Facility, Permitted Supply & Offtake Agreement or
Permitted Commodity Hedge Agreement may be secured by Liens on assets of the GP,
the Borrower and the Subsidiaries that constitute Collateral. Each Secured Party
hereby irrevocably authorizes and directs the Collateral Agent to execute and
deliver, in each case on behalf of such Secured Party and without any further
consent, authorization or other action by such Secured Party:

(i) on the Drop Down Date, the MLP/IDB Intercreditor Agreement;

 

137



--------------------------------------------------------------------------------

(ii) from time to time upon the request of the Borrower in connection with the
establishment, incurrence, amendment, refinancing or replacement of any
Permitted Revolving/LC Facility, any secured Permitted Supply & Offtake
Agreement, any secured Permitted Commodity Hedge Agreement, a Permitted
Intercreditor Agreement (it being understood that the Collateral Agent is hereby
authorized and directed to fill in any blanks contained in any Permitted
Intercreditor Agreement, or to establish terms that are not contained in any
Permitted Intercreditor Agreement as it may determine is appropriate, but
subject to any limitations or parameters specified in the form thereof attached
hereto as Exhibit H); and

(iii) in each case, any documents relating thereto.

Each Secured Party hereby irrevocably (a) consents to the treatment of Liens to
be provided for under any Permitted Intercreditor Agreement, (b) agrees that,
upon the execution and delivery thereof, such Secured Party will be bound by the
provisions of any Permitted Intercreditor Agreement as if it were a signatory
thereto and will take no actions contrary to the provisions of any Permitted
Intercreditor Agreement, (c) agrees that no Secured Party shall have any right
of action whatsoever against the Administrative Agent or the Collateral Agent as
a result of any action taken by the Administrative Agent or the Collateral Agent
pursuant to this Section 9.11 or in accordance with the terms of any Permitted
Intercreditor Agreement and (d) authorizes and directs the Collateral Agent to
carry out the provisions and intent of each such document.

(b) Each Secured Party hereby irrevocably further authorizes and directs the
Collateral Agent to execute and deliver, in each case on behalf of such Secured
Party and without any further consent, authorization or other action by such
Secured Party, any amendments, supplements or other modifications of any
Permitted Intercreditor Agreement that the Borrower may from time to time
request, whether in connection with the establishment, incurrence, amendment,
extension, renewal, refinancing or replacement of any Permitted Revolving/LC
Facility, any secured Permitted Supply & Offtake Agreement or any secured
Permitted Commodity Hedge Agreement or otherwise:

(i) to give effect to any such establishment, incurrence, amendment, extension,
renewal, refinancing or replacement;

(ii) to confirm for any party that such Permitted Intercreditor Agreement is
effective and binding upon the Collateral Agent on behalf of the Secured
Parties;

(iii) to set forth the relative rights of the parties thereto as to any matter
on which such Permitted Intercreditor Agreement is silent; or

 

138



--------------------------------------------------------------------------------

(iv) to effect any other amendment, supplement or modification so long as the
resulting agreement would constitute a Permitted Intercreditor Agreement if
executed at such time as a new agreement.

(c) Each Secured Party hereby irrevocably further authorizes and directs the
Collateral Agent to execute and deliver, in each case on behalf of such Secured
Party and without any further consent, authorization or other action by such
Secured Party, any amendments, supplements or other modifications of any
Collateral Document or of Section 10.24 of this Agreement to add or remove any
legend that may be required pursuant to any Permitted Intercreditor Agreement.

(d) The Administrative Agent and the Collateral Agent shall have the benefit of
the provisions of this Section 9 with respect to all actions taken by it
pursuant to this Section 9.11 or in accordance with the terms of any such
Permitted Intercreditor Agreement to the full extent thereof.

SECTION 10. MISCELLANEOUS

10.1. Notices. (a) Notices Generally. Any notice or other communication
hereunder given to any Credit Party, the Administrative Agent, the Collateral
Agent or any Lender shall be given to such Person at its address as set forth on
Schedule 10.1 or, in the case of any Lender, at such address as shall have been
provided by such Lender to the Administrative Agent in writing. Except in the
case of notices and other communications expressly permitted to be given by
telephone and as otherwise provided in Section 10.1(b), each notice or other
communication hereunder shall be in writing and shall be delivered in person or
sent by facsimile, courier service or certified or registered United States mail
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, when sent by facsimile as shown
on the transmission report therefor (except that, if not sent during normal
business hours for the recipient, shall be deemed to have been received at the
opening of business on the next Business Day for the recipient) or upon receipt
if sent by United States mail; provided that any such notice or other
communication shall, at the request of the Administrative Agent, be provided to
any sub-agent thereof appointed pursuant to Section 9.3(c) from time to time.
Any party hereto may change its address (including fax or telephone number) for
notices and other communications hereunder by notice to each of the
Administrative Agent and the Borrower.

(b) Electronic Communications.

(i) The GP and the Borrower hereby agree, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower, that it will, and
will cause the Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Credit Documents or to the Lenders
under Section 5, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that is or relates to a Borrowing Request,
relates to the payment of any principal or other amount due under this Agreement
prior to the

 

139



--------------------------------------------------------------------------------

scheduled date therefor, provides notice of any Default or Event of Default
under this Agreement or any other Credit Document or is required to be delivered
to satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such nonexcluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent to an electronic
mail address as directed by the Administrative Agent. In addition, the GP and
the Borrower will, and will cause the Subsidiaries to, continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Credit Documents but only to the extent requested
by the Administrative Agent. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth on Schedule 10.1 shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Credit Documents.
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Credit Documents. Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s electronic mail address to which the foregoing
notice may be sent by electronic transmission and that the foregoing notice may
be sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Credit Document in any other manner specified in such Credit
Document.

(ii) Each Credit Party understands that the distribution of materials through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of the Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR

 

140



--------------------------------------------------------------------------------

EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(iv) Each Credit Party and each Lender agrees that the Administrative Agent may,
but shall not be obligated to, store any Approved Electronic Communications on
the Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Communications that are not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information. In the event that any Public Lender has determined for itself to
not access any information disclosed through the Platform or otherwise, such
Public Lender acknowledges that (i) other Lenders may have availed themselves of
such information and (ii) neither any Credit Party nor any Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay promptly (a) all the actual costs and
reasonable out-of-pocket expenses (including the reasonable fees, out-of-pocket
expenses and other charges of counsel) incurred by any Agent, any Arranger or
any of their respective Affiliates in connection with the structuring,
arrangement and syndication of the credit facilities provided herein, including
the preparation, execution, delivery and administration of this Agreement, the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby shall be consummated) or any other document or matter requested by the
Borrower, (b) all the actual costs and reasonable out-of-pocket expenses of
creating, perfecting, recording, maintaining and preserving Liens in favor of
the Collateral Agent, for the benefit of the Secured Parties, including filing
and recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and other charges of
counsel to the Collateral Agent and of counsel providing any opinions that the
Administrative Agent or the Collateral Agent may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents,
(c) all the actual costs and reasonable fees, expenses and other charges of any
insurance consultant employed or retained by the Arrangers or the Collateral
Agent, (d) upon the occurrence and during the continuance of a Default or an
Event of Default or upon the

 

141



--------------------------------------------------------------------------------

occurrence of a Casualty or Condemnation, all the actual costs and reasonable
expenses (including the reasonable fees, expenses and other charges of any
appraisers, consultants, advisors, engineers, architects and other experts or
agents employed or retained by the Collateral Agent and its counsel) in
connection with the custody or preservation of any of the Collateral or any
insurance process, and (e) after the occurrence and during the continuance of an
Event of Default, all costs and expenses, including reasonable fees, expenses
and other charges of counsel and costs of settlement, incurred by any Agent,
Arranger or Lender in enforcing any Obligations of or in collecting any payments
due from any Credit Party or Alon Assets hereunder or under the other Credit
Documents by reason of such Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of any Obligations Guarantee or the Alon Assets
Guarantee) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings; provided that any demand for
payment pursuant to this Section 10.2 shall be accompanied by an invoice setting
forth in reasonable summary detail the costs and expenses for which
reimbursement is being sought. All amounts due under this Section 10.2 shall be
payable promptly after written demand therefor.

10.3. Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to the applicable
Indemnitee’s selection of counsel), indemnify, pay and hold harmless, each Agent
(and each sub-agent thereof), each Arranger and each Lender and each of their
respective Related Parties (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR
NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN
WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE; provided that no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from (i) the gross negligence or willful
misconduct of such Indemnitee or (ii) in a claim brought by the Borrower or any
other Credit Party against an Indemnitee, from a material breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Credit Document, in
each case, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Agent, any Arranger or
any Lender or any Related Party of any of the foregoing on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, as a result of, or in any way related to, this Agreement
or any other Credit Document or any agreement or instrument contemplated hereby
or thereby or

 

142



--------------------------------------------------------------------------------

referred to herein or therein, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Credit Party hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

(c) Each Credit Party agrees that no Agent, Arranger or Lender or any Related
Party of any of the foregoing will have any liability to any Credit Party or any
Person asserting claims on behalf of or in right of any Credit Party or any
other Person in connection with or as a result of this Agreement or any other
Credit Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, in each case, except, subject to
Section 10.3(b), in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Agent, Arranger
or Lender in performing its obligations under this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein.

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time, without
notice to any Credit Party, any such notice being hereby expressly waived, to
set off and to appropriate and to apply any and all deposits (general or
special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or thereto, irrespective of whether or not (a) such
Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Term Loans or any other amounts due hereunder shall have become
due and payable and although such obligations and liabilities, or any of them,
may be contingent or unmatured. Each Lender agrees to notify the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

10.5. Amendments and Waivers. (a) Requisite Lenders’ Consent. Except as provided
in Sections 2.20, 2.21 and 9.11, or in any Permitted Intercreditor Agreement
(or, prior to the Drop Down Date, as provided in the Alon USA Energy Credit
Agreement), none of this Agreement, any other Credit Document or any provision
hereof or thereof may be waived, amended or modified, and no consent to any
departure by any Credit Party therefrom may be made, except, subject to the
additional requirements of Sections 10.5(b) and 10.5(c) and as otherwise
provided in Sections 10.5(d) and 10.5(e), in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Requisite Lenders and, in the case of any other Credit Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent or the Collateral Agent, as applicable, and the Credit

 

143



--------------------------------------------------------------------------------

Party or Credit Parties that are parties thereto or, in the case of the Alon
Assets Guarantee, the Administrative Agent and Alon Assets, in each case with
the consent of the Requisite Lenders; provided that any provision of this
Agreement or any other Credit Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent, and the Collateral
Agent may enter into any amendment of any Permitted Intercreditor Agreement, to
cure any ambiguity, omission, defect or inconsistency (as determined by the
Administrative Agent), so long as, in each case, (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
(ii) the Lenders shall have received at least five Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Requisite Lenders stating that the Requisite Lenders object to such
amendment.

(b) Affected Lenders’ Consent. In addition to any consent required pursuant to
Section 10.5(a), without the written consent of each Lender that would be
directly affected thereby, no waiver, amendment or other modification of this
Agreement or any other Credit Document, or any consent to any departure by any
Credit Party or Alon Assets therefrom, shall be effective if the effect thereof
would be to:

(i) increase any Term Loan Commitment or postpone the scheduled expiration date
of any Term Loan Commitment (it being understood that no waiver, amendment or
other modification of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Term Loan Commitment of any Lender);

(ii) extend the scheduled final maturity date of any Term Loan;

(iii) waive, reduce or postpone any scheduled amortization payment (but not any
voluntary or mandatory prepayment or offer to prepay) of any Term Loan;

(iv) reduce the rate of interest on any Term Loan (other than any waiver of any
increase in the interest rate applicable to any Term Loan pursuant to
Section 2.7) or any fee or any premium payable hereunder, or waive or postpone
the time for payment of any such interest or fees or premiums;

(v) reduce the principal amount of any Term Loan;

(vi) waive, amend or otherwise modify any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders is required to
waive, amend or otherwise modify any rights thereunder or to make any
determination or grant any consent thereunder (including such provision set
forth in Section 10.6(a));

(vii) amend the definition of the term “Requisite Lenders” or the term “Pro Rata
Share”; provided that additional extensions of credit made pursuant to Sections
2.20 and 2.21 shall be included, and with the consent of the Requisite Lenders
other additional extensions of credit pursuant hereto may be included, in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loan Commitments and the Term Loans are included on the
Drop Down Date; or

 

144



--------------------------------------------------------------------------------

(viii) release all or substantially all of the Collateral from the Liens of the
Collateral Documents, or all or substantially all of the Guarantors from the
Obligations Guarantee (or limit liability of all or substantially all of the
Guarantors in respect of the Obligations Guarantee), in each case except as
expressly provided in the Credit Documents (including in any Permitted
Intercreditor Agreement) and except in connection with a “credit bid” undertaken
by the Collateral Agent at the direction of the Requisite Lenders pursuant to
section 363(k), section 1129(b)(2)(a)(ii) or any other section of the Bankruptcy
Code or any other sale or other disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Lenders will
be required for such release) (it being understood that (A) an amendment or
other modification of the type of obligations secured by the Collateral
Documents or Guaranteed hereunder or thereunder shall not be deemed to be a
release of the Collateral from the Liens of the Collateral Documents or a
release or limitation of the Obligations Guarantee and (B) an amendment or other
modification of Section 6.7 shall only require the consent of the Requisite
Lenders);

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any waiver, amendment or other modification, or
any consent, described in clauses (vi), (vii) and (viii).

(c) Other Consents. No waiver, amendment or other modification of this Agreement
or any other Credit Document, or any consent to any departure by any Credit
Party or Alon Assets therefrom, shall:

(i) (A) waive, amend or otherwise modify Section 2.12 or any other provisions of
any Credit Document in a manner that by its terms adversely affects the rights
in respect of payments due to Lenders of any Class differently than Lenders of
any other Class, without the consent of Lenders representing a Majority in
Interest of each affected Class, provided that the Requisite Lenders may waive,
in whole or in part, any prepayment of Term Loans hereunder so long as the
application, as between Classes, of any portion of such prepayment that is still
required to be made is not altered, or (B) waive, amend or otherwise modify this
Section 10.5(c)(i) or any other provision of this Agreement or any other Credit
Document that expressly provides that the consent of all Lenders of any Class or
a Majority in Interest of Lenders of any Class is required to waive, amend or
otherwise modify any rights thereunder or to make any determination or grant any
consent thereunder, in each case without the consent of each Lender of such
Class or a Majority in Interest of the Lenders of such Class, as the case may
be; provided that nothing in this Section 10.5(c)(i) shall be deemed to restrict
the amendments contemplated by Sections 2.20 and 2.21;

(ii) waive, amend or otherwise modify the rights or obligations of any Arranger
or any other Agent, without the prior written consent of such Arranger or such
other Agent, as the case may be; and

(iii) waive, amend or otherwise modify this Agreement or any Collateral Document
so as to alter the ratable treatment of, or the pari passu Lien securing, the

 

145



--------------------------------------------------------------------------------

Obligations arising under the Credit Documents, on the one hand, and the
Specified Hedge Obligations, on the other, or amend or otherwise modify the
definition of the term “Obligations”, “Specified Hedge Obligations” or “Secured
Parties” (or any comparable term used in any Collateral Document), in each case
in a manner adverse to any Secured Party holding Specified Hedge Obligations
then outstanding without the written consent of such Secured Party (it being
understood that an amendment or other modification of the type of obligations
secured by the Collateral Documents or Guaranteed hereunder or thereunder, so
long as such amendment or other modification by its express terms does not alter
the Specified Hedge Obligations being so secured or Guaranteed, shall not be
deemed to be adverse to any Secured Party holding Specified Hedge Obligations).

(d) Class Amendments. Notwithstanding anything to the contrary in
Section 10.5(a), any waiver, amendment or modification of this Agreement or any
other Credit Document, or any consent to any departure by any Credit Party or
Alon Assets therefrom, that by its terms affects the rights or duties under this
Agreement of the Lenders of a particular Class or Classes (but not Lenders of
any other Class), may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite number or percentage in interest
of each affected Class of Lenders that would be required to consent thereto
under this Section 10.5 if such Class of Lenders were the only Class of Lenders
hereunder at the time.

(e) Certain Authorizations. Notwithstanding anything herein to the contrary, the
Administrative Agent and the Collateral Agent may, without the consent of any
Secured Party, (i) consent to a departure by any Credit Party from any covenant
of such Credit Party set forth in this Agreement or any Collateral Document to
the extent such departure is consistent with the authority of the Collateral
Agent set forth in the definition of “Collateral and Guarantee Requirement” or
(ii) waive, amend or modify any provision in any Collateral Document, or consent
to a departure by any Credit Party therefrom, to the extent the Administrative
Agent or the Collateral Agent determines that such waiver, amendment,
modification or consent is necessary in order to eliminate any conflict between
such provision and the terms of this Agreement.

(f) Requisite Execution of Amendments, Etc. The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
waivers, amendments, modifications, waivers or consents on behalf of such
Lender. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No notice to or demand on
any Credit Party or Alon Assets in any case shall entitle any Credit Party or
Alon Assets to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, waiver or consent effected in
accordance with this Section 10.5 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.

(g) Limitation on Voting Rights of Affiliated Lenders.

(i) Notwithstanding anything to the contrary set forth in this Agreement or any
other Credit Document, no Lender that is an Affiliated Lender shall have any
right to (and no Affiliated Lender shall) (A) consent to any waiver, amendment,
modification, consent or other such action with respect to any of the terms and
conditions of this

 

146



--------------------------------------------------------------------------------

Agreement or any other Credit Document, (B) require any Agent or any Lender to
take any action (or refrain from taking any action) with respect to this
Agreement or any other Credit Document, (C) otherwise vote on any matter
relating to this Agreement or any other Credit Document, (D) attend (or receive
notice of) any meeting (whether in person, by telephone or other means) with any
Agent or any Lender, except any portion thereof attended (at the invitation of
the Administrative Agent) by representatives of the Borrower, or receive any
information or material (in whatever form) prepared by or on behalf of, or
otherwise provided by, any Agent or any Lender, other than any such information
or material that has been made available by the Administrative Agent to the
Borrower and any notices of borrowings, prepayments and other administrative
matters in respect of its Term Loans required to be provided to it pursuant to
Section 2, (E) have access to the Platform or (F) make or bring any claim, in
its capacity as a Lender, against any Agent or any Lender with respect to the
fiduciary duties of any Agent or any Lender or any other duties and obligations
of such Persons under the Credit Documents; provided that, without the prior
written consent of such Affiliated Lender, no waiver, amendment or other
modification of this Agreement or any other Credit Document, and no consent to
any departure by a Credit Party therefrom, shall (1) deprive any Affiliated
Lender, in its capacity as Lender, of its share of any payments that Lenders of
the same Class are entitled to share on a pro rata basis hereunder or (2) affect
any Affiliated Lender, in its capacity as Lender, in a manner that is materially
disproportionate to the effect of such waiver, amendment, modification or
consent on the other Lenders of the same Class.

(ii) If a proceeding under the Bankruptcy Code or any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law shall be commenced
by or against the Borrower or any Guarantor Subsidiary prior to the time when
the Obligations have been paid in full, then each Lender that is an Affiliated
Lender (A) shall promptly give notice to the Administrative Agent of any
solicitation of such Affiliated Lender for a vote, or of such Affiliated
Lender’s receipt of a ballot to vote, in or in connection with such proceeding,
(B) shall not, directly or indirectly, take any step or action in such
proceeding to object to (including objecting to any debtor-in-possession
financing, use of cash collateral, grant of adequate protection, sale or
disposition, compromise or plan of reorganization), impede or delay the exercise
of any right or the taking of any action by the Administrative Agent or the
Collateral Agent (including the filing of any pleading by the Administrative
Agent or the Collateral Agent in, or with respect to matters related to, such
proceeding), provided that neither the Administrative Agent nor the Collateral
Agent is not taking any action to treat Obligations held by such Affiliated
Lender in a manner less favorable in any material respect than the proposed
treatment of the Obligations held by Lenders of the same Class that are not
Affiliated Lenders, (C) shall support and shall not object to (1) any use of
cash collateral (including any and all terms of any cash collateral order)
and/or any debtor-in-possession financing (including any and all terms of any
financing agreement, related documents and financing order) that is supported by
or consented to by the Administrative Agent or the Collateral Agent or (2) any
sale of any assets of the Credit Parties, whether under section 363 of the
Bankruptcy Code or otherwise, that is supported by or consented to by the
Administrative Agent or the Collateral Agent (including the terms and conditions
of any bidding procedures orders, sale orders and any and all purchase and sale
agreements and related documents)

 

147



--------------------------------------------------------------------------------

and (D) irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Obligations in any manner
in the Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Obligations as the Administrative Agent directs;
provided that the Administrative Agent shall so vote with respect to the
Obligations as directed by the Requisite Lenders; provided further that no such
vote with respect to the Obligations held by such Affiliated Lender shall treat
such Obligations in a manner less favorable in any material respect than the
proposed treatment of the Obligations held by Lenders of the same Class that are
not Affiliated Lenders. To give effect to the foregoing right of the
Administrative Agent to vote on behalf of any Affiliated Lender with respect to
the Obligations, each Lender that is an Affiliated Lender hereby constitutes and
appoints the Administrative Agent and any officer or agent of the Administrative
Agent, with full power of substitution, as such Affiliated Lender’s true and
lawful attorney-in-fact with full power and authority in the place of such
Affiliated Lender and in the name of such Affiliated Lender or in its own name,
to take any and all appropriate action and to execute any and all documents and
instruments as, in the opinion of such attorney, may be necessary or desirable
to accomplish the purposes hereof, which appointment as attorney is irrevocable
and coupled with an interest.

(iii) The provisions set forth in this Section 10.5(g), and the related
provisions set forth in each Assignment Agreement executed by an Affiliated
Lender, constitute (A) a “subordination agreement” as such term is contemplated
by, and utilized in, section 510(a) of the Bankruptcy Code and, as such, are
intended by the parties hereto to be enforceable for all purposes in any
proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law commenced by or against the
Borrower or any Guarantor Subsidiary and (B) an irrevocable voting proxy coupled
with a pledge in favor of the Administrative Agent with respect to voting
obligations set forth in this Section 10.5(g).

(iv) It is acknowledged and agreed that, in the event any new Class of loans or
commitments is created pursuant to Section 2.20 or 2.21, the limitations set
forth herein with respect to ownership and voting rights of any Affiliated
Lender shall be applicable, mutatis mutandis, with respect to the ownership of,
or voting rights relating to, loans or commitments of any such new Class.

10.6. Successors and Assigns; Participations. (a) Generally. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. No Credit Party’s rights or
obligations under the Credit Documents, nor any interest therein, may be
assigned or delegated by any Credit Party (except in the case of any Guarantor
Subsidiary, any assignment or delegation by operation of law as a result of any
merger or consolidation of such Guarantor Subsidiary permitted by Section 6.7),
nor may Alon Assets assign or delegate its rights or obligations under the Alon
Assets Guarantee, in each case without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment or delegation
without such consent shall be null and void. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
the

 

148



--------------------------------------------------------------------------------

participants referred to in Section 10.6(g) (to the extent provided in clause
(iii) of such Section) and, to the extent expressly contemplated hereby,
Affiliates of any Agent or any Lender, the other Indemnitees, each counterparty
(other than the GP, the Borrower or any Subsidiary) to a Specified Hedge
Agreement and other express third party beneficiaries hereof) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. The Borrower, the Administrative Agent, the Collateral Agent and
the Lenders shall deem and treat the Persons recorded as Lenders in the Register
as the holders and owners of the corresponding Term Loan Commitments and Term
Loans recorded therein for all purposes hereof. No assignment or transfer of any
Term Loan Commitment or Term Loan shall be effective unless and until recorded
in the Register, and following such recording, unless otherwise determined by
the Administrative Agent (such determination to be made in the sole discretion
of the Administrative Agent, which determination may be conditioned on the
consent of the assigning Lender and the assignee), shall be effective
notwithstanding any defect in the Assignment Agreement relating thereto. Each
assignment and transfer shall be recorded in the Register following receipt by
the Administrative Agent of the fully executed Assignment Agreement, together
with the required forms and certificates regarding tax matters and any fees
payable in connection therewith, in each case as provided in Section 10.6(d);
provided that the Administrative Agent shall not be required to accept such
Assignment Agreement or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment Agreement lacks
any written consent required by this Section 10.6 or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment Agreement, any such duty and obligation
being solely with the assigning Lender and the assignee. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment Agreement,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section 10.6 with respect thereto (other than the
consent of the Administrative Agent) have been obtained and that such Assignment
Agreement is otherwise duly completed and in proper form. The date of such
recordation of an assignment and transfer is referred to herein as the
“Assignment Effective Date” with respect thereto. Any request, authority or
consent of any Person that, at the time of making such request or giving such
authority or consent, is recorded in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Term Loan Commitments or Term Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Term Loan Commitment or Term Loans
owing to it or other Obligations to any Eligible Assignee upon the giving of
notice to the Borrower and the Administrative Agent; provided that:

(i) in the case of any such assignment or transfer (other than to any Eligible
Assignee of the type referred to in clause (a) of the definition of the term
“Eligible Assignee”), the amount of the Term Loan Commitment or Term Loans of
the assigning Lender subject thereto shall not be less than $1,000,000 (with
concurrent assignments to Eligible Assignees that are Affiliates or Related
Funds thereof to be aggregated for

 

149



--------------------------------------------------------------------------------

purposes of the foregoing minimum assignment amount requirements) or, in each
case, such lesser amount as shall be agreed to by the Borrower and the
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan Commitments or Term Loans of the applicable Class of the assigning Lender;
and

(ii) each partial assignment or transfer shall be of a uniform, and not varying,
percentage of all rights and obligations of the assigning Lender hereunder;
provided that a Lender may assign or transfer all or a portion of its Term Loan
Commitment or of the Term Loans owing to it of any Class without assigning or
transferring any portion of its Term Loan Commitment or of the Term Loans owing
to it, as the case may be, of any other Class.

(d) Mechanics. Assignments and transfers of Term Loan Commitments and Term Loans
by Lenders shall be effected by the execution and delivery to the Administrative
Agent of an Assignment Agreement. In connection with all assignments, there
shall be delivered to the Administrative Agent such forms, certificates or other
evidence, if any, with respect to United States federal income tax withholding
matters as the assignee thereunder may be required to deliver pursuant to
Section 2.17(f), together with payment to the Administrative Agent of a
registration and processing fee of $3,500 (except that such fee may be waived at
the sole discretion of the Administrative Agent).

(e) Representations and Warranties of Assignee. (I) By Assignees. Each Lender,
upon becoming party hereto (including pursuant to any Refinancing Facility
Agreement or by succeeding to an interest in the Term Loan Commitments and Term
Loans, as the case may be), represents and warrants as of the Drop Down Date
(or, in the case of any Refinancing Facility Agreement, as of the date of the
effectiveness thereof) or as of the applicable Assignment Effective Date, as
applicable, that (i) it is an Eligible Assignee, (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Term Loan Commitments or Term Loans, as the case may be, (or, in the
case of any Affiliated Lender, it is otherwise able to bear the risk of
investing in the applicable Commitments or Loans), (iii) it will make or invest
in, as the case may be, its Term Loan Commitments or Term Loans for its own
account in the ordinary course and without a view to distribution of such Term
Loan Commitments or Term Loans within the meaning of the Securities Act or the
Exchange Act or other United States federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Term Loan Commitments or Term Loans or any interests therein shall at all times
remain within its exclusive control), (iv) it will not provide any information
obtained by it in its capacity as a Lender to the Borrower, any Permitted Holder
or any Affiliate of any of the foregoing, (v) in the case of any Affiliated
Lender, (1) it is not in possession of any information regarding any Credit
Party, its Subsidiaries or Affiliates, or its or their respective assets, or the
ability of any Credit Party to perform its Obligations or any other matter, in
each case that (x) could reasonably be expected to be material to a decision by
a Lender to enter into any Assignment Agreement or participate in any of the
transactions contemplated thereby and (y) has not been previously disclosed in
writing to the Administrative Agent and the Lenders (other than, as to any
Lender, due solely to such Lender’s election not to receive any Non-Public
Information), (2) the Affiliated Lender Limitation shall be satisfied as of such
Assignment Effective Date after giving effect to any assignment or transfer
thereto and (3) it has established procedures reasonably designed to ensure that
the Affiliated Lender Limitation

 

150



--------------------------------------------------------------------------------

shall not be exceeded at any time it is a Lender (and, in the event it becomes
aware of any such excess, it shall promptly notify the Administrative Agent
thereof and shall, in coordination with the other Lenders that are Affiliated
Lenders, promptly take such steps (including assignment and transfer of Loans)
as shall be required to eliminate such excess), and (vi) in the case of any
Affiliated Lender, it has disclosed to the assignor Lender (and, in the case of
any assignments and transfers that shall have been intermediated by a third
party, to the original assignor Lender in respect thereof) that it is an
Affiliated Lender, as the case may be, and has described the nature of its
affiliation with the Borrower to the assignor Lender (and, in the case of any
assignments and transfers that shall have been intermediated by a third party,
to the original assignor Lender in respect thereof). It is understood and agreed
that the Administrative Agent and each assignor Lender shall be entitled to
rely, and shall incur no liability for relying, upon the representations and
warranties of an assignee set forth in this Section 10.6(e) and in the
applicable Assignment Agreement.

(II) By Assignors that are Affiliated Lenders. Each Affiliated Lender, upon
execution and delivery of any Assignment Agreement in connection with any sale,
assignment or transfer of Term Loans by such Affiliated Lender, represents and
warrants as of the applicable Assignment Effective Date that such Affiliated
Lender is not in possession of any information regarding any Credit Party, its
Subsidiaries or Affiliates or its or their respective assets, or the ability of
any Credit Party to perform its Obligations or any other matter, in each case,
that (A) could reasonably be expected to be material to a decision by any Lender
to enter into any Assignment Agreement or any of the transactions contemplated
thereby and (B) has not previously been disclosed to the Administrative Agent
and the Lenders (other than, as to any Lender, due solely to such Lender’s
election not to receive any Non-Public Information).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date with respect to any assignment
and transfer of any Term Loan Commitment or Term Loan, (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in such Term Loan Commitment or Term Loan as reflected in
the Register and shall thereafter be a party hereto and a “Lender” for all
purposes hereof, (ii) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned and transferred to the
assignee, relinquish its rights (other than any rights that survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an assignment covering all the remaining rights
and obligations of an assigning Lender hereunder, such Lender shall cease to be
a party hereto as a “Lender” on such Assignment Effective Date, provided that
such assigning Lender shall continue to be entitled to the benefit of all rights
that survive the termination hereof under Section 10.8, and (iii) if any such
assignment and transfer occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness thereof or as promptly thereafter
as practicable, surrender its applicable Notes to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver new Notes, if
so requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new Term Loan
Commitments and/or outstanding Term Loans of the assignee and/or the assigning
Lender.

 

151



--------------------------------------------------------------------------------

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Eligible Assignee in all or any part of its Term Loan
Commitments or Term Loans or in any other Obligation; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Credit Parties, Alon Assets, the
Administrative Agent, the Collateral Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Each Lender that sells a
participation pursuant to this Section 10.6(g) shall, acting solely for United
States federal income tax purposes as a non-fiduciary agent of the Borrower,
maintain a register on which it records the name and address of each participant
to which it has sold a participation and the principal amounts (and stated
interest) of each such participant’s interest in the Term Loans or other rights
and obligations of such Lender under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Term Loan Commitments, Term Loans or other rights and obligations under any this
Agreement), except to the extent that such disclosure is necessary to establish
that such Term Loan Commitment, Term Loan or other right or obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. Unless otherwise required by the IRS, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the IRS. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
under this Agreement, notwithstanding any notice to the contrary.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder, except that any participation
agreement may provide that the participant’s consent must be obtained with
respect to the consent of such Lender to any waiver, amendment, modification or
consent that is described in Section 10.5(b) that affects such participant or
requires the approval of all the Lenders.

(iii) The Credit Parties agree that each participant shall be entitled to the
benefits of Sections 2.15(c), 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(c);
provided that (A) such participant (x) agrees to be subject to the provisions of
Sections 2.13, 2.14, 2.18 and 2.19 as if it were an assignee under
Section 10.6(b) and (y) such participant shall not be entitled to receive any
greater payment under Section 2.16 or 2.17, with respect to any participation,
than the applicable Lender would have been entitled to receive with respect to
such participation sold to such participant, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the participant acquired the applicable participation. To the
extent permitted by law, each participant also shall be entitled to the benefits
of Section 10.4 as though it were a Lender, provided that such participant
agrees to be subject to Section 2.14 as though it were a Lender.

 

152



--------------------------------------------------------------------------------

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6, any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Term Loans or the other Obligations owed to such Lender, and its Notes, if any,
to secure obligations of such Lender, including to any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by any Federal Reserve Bank; provided that no Lender,
as between the Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; and
provided further that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

(i) Term Loan Repurchases. Notwithstanding anything to the contrary contained in
this Section 10.6 or any other provision of this Agreement, the Borrower may
repurchase outstanding Term Loans, and each Lender shall have the right at any
time to sell, assign or transfer all or a portion of its Term Loans to the
Borrower, on the following basis:

(A) Term Loan Repurchase Auctions. The Borrower may conduct one or more modified
Dutch auctions (each, an “Auction”) to repurchase all or any portion of the Term
Loans of any Class, provided that (1) the Borrower delivers a notice of such
Auction to the Auction Manager and the Administrative Agent (for distribution to
the Lenders of such Class) no later than 12:00 noon (New York City time) at
least five Business Days in advance of a proposed commencement date of such
Auction, which notice shall specify (x) the dates on which such Auction will
commence and conclude, (y) the maximum principal amount of Term Loans, and the
Class thereof, that the Borrower desires to repurchase in such Auction and
(z) the range of discounts to par at which the Borrower would be willing to
repurchase such Term Loans, (2) the maximum dollar amount of such Auction shall
be no less than $10,000,000 or an integral multiple of $1,000,000 in excess
thereof, (3) such Auction shall be open for at least two Business Days after the
date of the commencement thereof, (4) such Auction shall be open for
participation by all the Lenders of such Class (other than Affiliated Lenders)
on a ratable basis, (5) a Lender of such Class that elects to participate in
such Auction will be permitted to tender for repurchase all or a portion of such
Lender’s Term Loans of such Class, (6) each repurchase of Term Loans shall be of
a uniform, and not varying, percentage of all rights of the assigning Lender
hereunder with respect thereto (and shall be allocated among the Term Loans of
such Class of such Lender in a manner that would result in such Lender’s
remaining Term Loans of such Class being included in each Borrowing of such
Class in accordance with its applicable Pro Rata Share thereof), (7) at the time
of the commencement and conclusion of such Auction, no Default or Event of
Default shall have occurred and be continuing, (8) after giving effect to each
repurchase of Term Loans, Lenders that are Affiliated Lenders shall be in
compliance with the Affiliated Lender Limitation, and (9) such Auction shall be
conducted pursuant to such procedures as the Auction Manager may establish, so
long as such procedures are consistent with this Section 10.6(i) and are
reasonably acceptable to the Administrative

 

153



--------------------------------------------------------------------------------

Agent and the Borrower. In connection with any Auction, the Auction Manager and
the Administrative Agent may request one or more certificates of an Authorized
Officer of the Borrower as to the satisfaction of the conditions set forth in
clause (7) above and in Section 10.6(i)(B). Notwithstanding the foregoing, each
Lender that is an Affiliated Lender covenants and agrees that it shall not elect
to participate in any Auction and shall not tender for repurchase its Term Loans
pursuant to any Auction.

(B) Representation as to Non-Public Information. With respect to all Auctions
commenced by the Borrower pursuant to this Section 10.6(i), the Borrower shall
represent that, as of the date of commencement of such Auction and the date of
the conclusion thereof, the Borrower is not in possession of any information
regarding the GP, the Borrower and the Subsidiaries, their respective assets,
the ability of any Credit Party or Alon Assets to perform its Obligations or any
other matter, in each case, that (1) could reasonably be expected to be material
to a decision by any Lender to participate in such Auction or to sell, assign
and transfer its Term Loans pursuant thereto and (2) has not been previously
disclosed in writing to the Administrative Agent and the Lenders (other than, as
to any Lender, due solely to such Lender’s election not to receive any
Non-Public Information).

(C) Concerning the Repurchased Term Loans. Repurchases by the Borrower of Term
Loans pursuant to this Section 10.6(i) shall not constitute voluntary
prepayments for purposes of Section 2.9 or 2.11. The aggregate principal amount
of the Term Loans of any Class repurchased by the Borrower pursuant to this
Section 10.6(i) shall be applied to reduce the subsequent Installments to be
paid pursuant to Section 2.9 with respect to Term Loans of such Class in an
inverse order of maturity. Upon the repurchase by the Borrower pursuant to this
Section 10.6(i) of any Term Loans, such Term Loans shall, without further action
by any Person, be deemed cancelled and no longer outstanding (and may not be
resold by the Borrower) for all purposes of this Agreement and the other Credit
Documents, including with respect to (1) the making of, or the application of,
any payments to the Lenders under this Agreement or any other Credit Document,
(2) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (3) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document. The Administrative Agent is
authorized to make appropriate entries in the Register to reflect any
cancelation of the Term Loans repurchased and cancelled pursuant to this
Section 10.6(i). Any payment made by the Borrower in connection with a
repurchase permitted by this Section 10.6(i) shall not be subject to the
provisions of Section 2.13, 2.14 or 2.15(c). Failure by the Borrower to make any
payment to a Lender required to be made in consideration of a repurchase of Term
Loans permitted by this Section 10.6(i) shall not constitute a Default or an
Event of Default under Section 8.1(a). Each Lender shall, to the extent that its
Term Loans shall have been repurchased and assigned to the Borrower pursuant to
this Section 10.6(i), relinquish its rights in respect thereof. Except as
otherwise set forth in this Section 10.6(i), the provisions of Section 10.6
shall not apply to any repurchase of Term Loans pursuant to this
Section 10.6(i).

(D) Void Repurchases. The Borrower and each Lender that is an Affiliated Lender
acknowledge and agree that in the event of any repurchase by the Borrower of

 

154



--------------------------------------------------------------------------------

any Term Loans held by an Affiliated Lender, such Affiliated Lender shall
promptly remit to the Borrower all consideration paid by the Borrower in
connection therewith, whereupon such repurchase shall be deemed void ab initio.

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8. Survival of Representations, Warranties and Agreements. All covenants,
agreements, representations and warranties made by the Credit Parties and Alon
Assets in the Credit Documents and in the certificates or other documents
delivered in connection with or pursuant to this Agreement or any other Credit
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Credit Documents, the
Drop Down Transactions and the making of any Term Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Agent, any Arranger or any Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any Credit Document is executed and delivered or any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Term Loan or any fee, any premium or any other
amount payable under this Agreement is outstanding and unpaid and so long as the
Term Loan Commitments have not expired or terminated. The provisions of Sections
2.15(c), 2.16, 2.17, 9, 10.2, 10.3, 10.4 and (for a one-year period following
the termination of this Agreement) 10.17 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Term Loans or the termination of this Agreement or
any provision hereof.

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, any Arranger or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver thereof or of any Default or
Event of Default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege, or any abandonment or
discontinuance of steps to enforce such power, right or privilege, preclude any
other or further exercise thereof or the exercise of any other power, right or
privilege. The powers, rights, privileges and remedies of the Agents, the
Arrangers and the Lenders hereunder and under the other Credit Documents are
cumulative and shall be in addition to and independent of all powers, rights,
privileges and remedies they would otherwise have. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement or the
making of any Term Loan hereunder shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Agent, any Arranger or
any Lender may have had notice or knowledge of such Default or Event of Default
at the time.

10.10. Marshalling; Payments Set Aside. None of the Agents, the Arrangers or the
Lenders shall be under any obligation to marshal any assets in favor of any
Credit Party, Alon Assets or any other Person or against or in payment of any or
all of the Obligations. To the extent that any Credit Party or Alon Assets makes
a payment or payments to any Agent, any

 

155



--------------------------------------------------------------------------------

Arranger or any Lender (or to the Administrative Agent or the Collateral Agent,
on behalf of any Agent, any Arranger or any Lender), or any Agent, any Arranger
or any Lender enforces any security interests or exercises any right of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

10.11. Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12. Independent Nature of Lenders’ Rights. Nothing contained herein or in any
other Credit Document, and no action taken by the Lenders pursuant hereto or
thereto, shall be deemed to constitute the Lenders as a partnership, an
association, a joint venture or any other kind of entity. The amounts payable at
any time hereunder to each Lender shall be a separate and independent debt, and
each Lender shall be entitled to protect and enforce its rights arising
hereunder and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) BELOW, ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS

 

156



--------------------------------------------------------------------------------

AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT IN RESPECT OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW
YORK); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT THE AGENTS, THE ARRANGERS AND THE LENDERS RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION
WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT DOCUMENT OR THE ENFORCEMENT OF
ANY JUDGMENT.

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER

 

157



--------------------------------------------------------------------------------

DOCUMENTS OR AGREEMENTS RELATING TO THE TERM LOANS MADE HEREUNDER. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

10.17. Confidentiality. Each Agent and each Lender shall hold all Confidential
Information (as defined below) obtained by such Agent or such Lender in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by the
Borrower that, in any event, any Agent may disclose Confidential Information to
the Lenders and the other Agents and that each Agent and each Lender may
disclose Confidential Information (a) to Affiliates of such Agent or Lender and
to its and their respective Related Parties (and to other Persons authorized by
a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 10.17), (b) to any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Term Loans or other Obligations or any participations
therein or to any direct or indirect contractual counterparties (or the
professional advisors thereto) to any swap or derivative transaction relating to
the Credit Parties, Alon Assets and their obligations (provided that such
assignees, transferees, participants, counterparties and advisors are advised of
and agree to be bound by either the provisions of this Section 10.17 or other
provisions at least as restrictive as this Section 10.17), (c) to any rating
agency when required by it, provided that, prior to any disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
Confidential Information relating to the Credit Parties received by it from any
Agent or any Lender, (d) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Term Loans, (e) in connection with the exercise of any remedies hereunder or
under any other Credit Document, (f) in customary “tombstone” or similar
advertisements, (g) as required or requested by any Governmental Authority or by
the NAIC or any other regulatory authority (including any self-regulatory
organization having jurisdiction or claiming to have jurisdiction over such
Agent or such Lender) or pursuant to legal or judicial process, provided that
unless specifically prohibited by applicable law or court order, such Agent or
such Lender shall make reasonable efforts to notify the Borrower of any request
by any Governmental Authority (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Agent or such Lender by such Governmental Authority) for disclosure of any
Confidential Information prior to disclosure of thereof, and (h) in the case of
any Lender that is a “Lender” under the Alon USA Energy Credit Agreement, as
permitted by the Alon USA Energy Credit Agreement. For purposes of the
foregoing, “Confidential Information” means, with respect to any Agent or any
Lender, any non-public information regarding the business, assets, liabilities
and operations of the GP, the Borrower and the Subsidiaries obtained by such
Agent or Lender under the terms of this Agreement. In addition, each Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement and the
other Credit Documents. Notwithstanding anything to the contrary set forth
herein, each party hereto and each of its Related Parties may disclose to any
and all Persons without limitation of any kind the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions and other tax analyses) that are provided to
such party relating to such tax treatment and tax structure. However, any
information relating to the tax

 

158



--------------------------------------------------------------------------------

treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the immediately preceding sentence shall not apply) to
the extent reasonably necessary to enable the parties hereto and their
respective Related Parties to comply with applicable securities laws. For this
purpose, “tax structure” means any facts relevant to the federal income tax
treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates.

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges, fees or premiums in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Term Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Term Loans made hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest that would have been due hereunder if the
stated rates of interest set forth in this Agreement had at all times been in
effect, then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest that would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration that constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Term Loans made hereunder or be refunded to the
Borrower.

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic format (i.e., “pdf” or “tif” shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.20. Effectiveness; Entire Agreement. This Agreement shall become effective
when it shall have been executed by the Administrative Agent, on behalf of
itself and the Lenders as of the Drop Down Date, and there shall have been
delivered to the Administrative Agent counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. This
Agreement (including the Schedules hereto delivered pursuant to Section 11.2 of
the Alon USA Energy Credit Agreement) and the other Credit Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof (but do not supersede any provisions of
any commitment letter, engagement letter or fee letter by or among any Credit
Party and any Agent or any Arranger or any Affiliate of any of the foregoing
that by the terms of such documents are stated to survive the effectiveness of
this Agreement, all of which provisions shall remain in full force and effect)
and the Agents, the

 

159



--------------------------------------------------------------------------------

Arrangers and their respective Affiliates shall be released from all liability
in connection therewith, including any claim for injury or damages, whether
consequential, special, direct, indirect, punitive or otherwise.

10.21. PATRIOT Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party and Alon Assets that
pursuant to the requirements of the PATRIOT Act it is required to obtain, verify
and record information that identifies each Credit Party (including any new
Credit Party) and Alon Assets, which information includes the name and address
of each Credit Party and Alon Assets and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each such Credit
Party and Alon Assets in accordance with the PATRIOT Act.

10.22. Electronic Execution of Assignments. The words “execution”, “signed”,
“signature” and words of like import in any Assignment Agreement shall be deemed
to include electronic signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

10.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Credit
Parties, Alon Assets, their equityholders and/or their Affiliates. Each Credit
Party agrees that nothing in the Credit Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Credit Party, Alon
Assets, or any of their its equityholders or Affiliates, on the other. The
Credit Parties acknowledge and agree that (a) the transactions contemplated by
the Credit Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Credit Parties and Alon Assets, on the other, and (b) in
connection therewith and with the process leading thereto, (i) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Credit Party,
Alon Assets, their equityholders and/or their Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, Alon
Assets, their equityholders and/or their Affiliates on other matters) or any
other obligation to any Credit Party or Alon Assets except the obligations
expressly set forth in the Credit Documents and (ii) each Lender is acting
solely as principal and not as the agent or fiduciary of any Credit Party, Alon
Assets or their management, equityholders or creditors or any other Person. Each
Credit Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party or to Alon
Assets, in connection with such transaction or the process leading thereto.

 

160



--------------------------------------------------------------------------------

10.24. Permitted Intercreditor Agreement Legends. Set forth below is each
applicable intercreditor agreement legend:

Reference is made to the MLP/IDB Intercreditor Agreement. Each Lender hereunder
(a) acknowledges that it has received a copy of the MLP/IDB Intercreditor
Agreement, (b) consents to the subordination of Liens provided for in the
MLP/IDB Intercreditor Agreement, (c) agrees that it will be bound by and will
take no actions contrary to the provisions of the MLP/IDB Intercreditor
Agreement and (d) authorizes and instructs the Collateral Agent to enter into
the MLP/IDB Intercreditor Agreement as Collateral Agent and on behalf of such
Lender. In the event of any conflict or inconsistency between the provisions of
this Agreement and the MLP/IDB Intercreditor Agreement, the provisions of the
MLP/IDB Intercreditor Agreement shall control.

10.25. Alon USA Energy Agreements. (a) Alon USA Energy (i) shall cause the GP,
the Borrower and the Subsidiaries at all times to comply with Section 5.5;
(ii) shall at all times be the first named insured (or cause the Borrower or a
Subsidiary to be the first named insured) under each insurance policy required
to be maintained under Section 5.5; (iii) shall not interfere with the exercise
of any rights of the GP, the Borrower or any Subsidiary as named insured, or of
the Collateral Agent in its capacity as loss payee or pursuant to any power of
attorney, under any insurance policy, including the settlement or compromise of
any claim; and (iv) shall cause all proceeds of such insurance in respect of the
GP, the Borrower, any Subsidiary or any of their assets or operations to be paid
to the Collateral Agent, if the Collateral Agent is the loss payee with respect
thereto, or to the Borrower or the applicable Subsidiary, if the Collateral
Agent is not the loss payee with respect thereto, and, if Alon USA Energy shall
nevertheless receive any proceeds of such insurance, Alon USA Energy shall
promptly pay such proceeds over to the Collateral Agent, if the Collateral Agent
is the loss payee with respect thereto, or to the Borrower or the applicable
Subsidiary, if the Collateral Agent is not the loss payee with respect thereto.

(b) Alon USA Energy, as security for the payment or performance, as the case may
be, in full of the Obligations, hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest in all of Alon USA Energy’s right, title and interest in, to or under
all insurance policies and all proceeds thereof (including policies of business
interruption insurance), whether now owned or at any time hereafter acquired by
Alon USA Energy, or in, to or under which Alon USA Energy now has or at any time
hereafter may acquire any right, title or interest, in each case solely to the
extent relating to the GP, the Borrower, any Subsidiary or any of their assets
or operations (the “Insurance Collateral”).

(c) Alon USA Energy hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Insurance Collateral or any part
thereof and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including the type of
organization and any organizational identification number issued to Alon USA
Energy. Alon

 

161



--------------------------------------------------------------------------------

USA Energy agrees to provide such information to the Collateral Agent promptly
upon request. Alon USA Energy also ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

[Remainder of page intentionally left blank]

 

162



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ALON USA PARTNERS, LP, By:   Alon USA Partners GP, LLC, its general partner  
By:  

/S/ Shai Even

    Name:   Shai Even     Title:   Senior Vice President and Chief Financial
Officer Solely with respect to Section 10.25: ALON USA ENERGY, INC.,   By:  

/S/ Shai Even

    Name:   Shai Even     Title:   Senior Vice President and Chief Financial
Officer

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

ALON USA PARTNERS GP, LLC, ALON USA GP II, LLC, ALON USA REFINING, LLC, ALON USA
DELAWARE, LLC, By:  

/S/ Shai Even

  Name:   Shai Even   Title:   Senior Vice President, Vice President and/or
Chief Financial Officer, as applicable

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

ALON USA, LP, By:   Alon USA GP II, LLC, its general partner   By:  

/S/ Shai Even

    Name:   Shai Even     Title:   Senior Vice President and Chief Financial
Officer

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent and the
Collateral Agent, By:  

/S/ Ari Bruger

  Name:   Ari Bruger   Title:   Vice President By:  

/S/ Wei-Jen Yuan

  Name:   Wei-Jen Yuan   Title:   Associate CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, on behalf of the Lenders as of the Drop Down Date, By:  

/S/ Ari Bruger

  Name:   Ari Bruger   Title:   Vice President By:  

/S/ Wei-Jen Yuan

  Name:   Wei-Jen Yuan   Title:   Associate

[SIGNATURE PAGE TO CREDIT AND GUARANTY AGREEMENT]